



Exhibit 10.8
FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of November 23,
2016, by and among VWR FUNDING, INC., a Delaware corporation (the “Parent
Borrower”), the Guarantors, the Tranche B-1 Term Loan Lenders (as defined in
Exhibit A) party hereto and CITIBANK, N.A., as the Additional Tranche B-2 Term
Loan Lender (as defined in Exhibit A) and as Administrative Agent (as defined in
the Existing Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers party from time
to time thereto, the Lenders party from time to time thereto and the
Administrative Agent are party to that certain Credit Agreement, dated as of
September 28, 2015 (as may be amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower shall prepay €50,000,000 in Tranche B Term Loans
immediately prior to the effectiveness of this Amendment (the “Prepaid Tranche B
Term Loans”);
WHEREAS, after giving effect to the Prepaid Tranche B Term Loans, (i) each
Converting Consenting Lender (as defined in Exhibit A) has agreed, on the terms
and conditions set forth herein, to consent to this Amendment and have all of
its outstanding Tranche B-1 Term Loans (as defined in Exhibit A) (or such lesser
amount as notified and allocated to such Converting Consenting Lender by the
Administrative Agent, as determined by the Parent Borrower and the
Administrative Agent in their sole discretion) converted into an equivalent
principal amount of Tranche B-2 Term Loans (as defined in Exhibit A) effective
as of the First Amendment Effective Date (as defined below) (the “Converted
Tranche B-2 Term Loans”), (ii) each Non-Converting Consenting Lender (as defined
in Exhibit A) has agreed, on the terms and conditions set forth herein, to
consent to this Amendment and have all of its outstanding Tranche B-1 Term
Loans, prepaid and to purchase by assignment from the Additional Tranche B-2
Term Loan Lender, in accordance with the terms of the Amended Credit Agreement,
Tranche B-2 Term Loans in a principal amount equal to the principal amount of
such Tranche B-1 Term Loans (or such lesser amount as notified and allocated to
such Non-Converting Consenting Lender by the Administrative Agent, as determined
by the Parent Borrower and the Administrative Agent in their sole discretion),
and (iii) the Additional Tranche B-2 Term Loan Lender has agreed to make
additional Tranche B-2 Term Loans in a principal amount equal to the principal
amount of any outstanding Tranche B-1 Term Loans that are not converted into
Tranche B-2 Term Loans on the First Amendment Effective Date as described in
clause (i) above (the “Additional Tranche B-2 Term Loans”), the proceeds of
which will be used to repay in full such non-converted Tranche B-1 Term Loans;
and
WHEREAS, pursuant to Sections 9.08(b) and (d) of the Existing Credit Agreement,
the Parent Borrower, the Administrative Agent and the Tranche B-1 Term Loan
Lenders party hereto wish to amend the Existing Credit Agreement on the terms
and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).





--------------------------------------------------------------------------------





SECTION 2. Amendments. Effective as of the First Amendment Effective Date, the
Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Existing Credit Agreement attached as Exhibit A hereto.
SECTION 3. Additional Agreements.


(a)On or prior to the fifth Business Day after the First Amendment Effective
Date, each Lender holding a Note evidencing Tranche B-1 Term Loans shall deliver
to the Administrative Agent such Note. All Notes evidencing Tranche B-1 Term
Loans shall be deemed cancelled on the First Amendment Effective Date.
(b)Notwithstanding anything herein or in the Amended Credit Agreement to the
contrary, the aggregate principal amount of the Tranche B-2 Term Loans will not
exceed the aggregate principal amount of the Tranche B-1 Term Loans outstanding
immediately prior to the First Amendment Effective Date, which, for the
avoidance of doubt, shall not include the amount of the Prepaid Tranche B Term
Loans. As of the First Amendment Effective Date, after giving effect to the
Amendment (after giving effect to any principal amortization payments made on or
prior to the First Amendment Effective Date), the aggregate outstanding
principal of amount of “Tranche B-2 Term Loans” is €406,550,000.00.
SECTION 4. Conditions to Effectiveness and Funding. The effectiveness of the
amendments set forth in Section 2 hereof and the obligations of the Additional
Tranche B-2 Term Loan Lender to make the Additional Tranche B-2 Term Loans are
subject to satisfaction of the following conditions precedent (the date of such
satisfaction being the “First Amendment Effective Date”):


(a)(i) The Parent Borrower and the Guarantors shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (ii) each Converting
Consenting Lender shall have executed and delivered counterparts of this
Amendment to the Administrative Agent, (iii) each Non-Converting Consenting
Lender shall have executed and delivered counterparts of this Amendment to the
Administrative Agent, (iv) the Additional Tranche B-2 Term Loan Lender shall
have executed and delivered a counterpart of this Amendment to the
Administrative Agent and (v) the Administrative Agent shall have executed a
counterpart of this Amendment;
(b)The representations and warranties contained in Section 5 hereof shall be
true and correct in all material respects on and as of the First Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;
(c)At the time of and immediately after the First Amendment Effective Date, no
Event of Default shall have occurred and be continuing;
(d)The Administrative Agent shall have received, on behalf of itself and the
Tranche B-2 Term Lenders, an opinion of Kirkland & Ellis LLP, special counsel
for the Loan Parties, addressed to the Administrative Agent and the Tranche B-2
Term Lenders and in form consistent with the opinion delivered by Kirkland &
Ellis LLP on the Closing Date (other than with respect to changes to such legal
opinion resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent);


- 2 -

--------------------------------------------------------------------------------





(e)All fees and other amounts due and payable on or prior to the First Amendment
Effective Date pursuant to that certain Engagement Letter, dated as of November
14, 2016, by and between the Parent Borrower and Citigroup Global Markets Inc.,
shall have been paid or shall be paid substantially concurrently with the
funding of the Additional Tranche B-2 Term Loans; provided, that, with respect
to the payment of any legal fees, the payment of such fees shall not be a
condition hereunder unless invoiced to the Parent Borrower at least 1 Business
Day prior to the First Amendment Effective Date;
(f)The Administrative Agent shall have received a Borrowing Request with respect
to the Additional Tranche B-2 Term Loans as required by Section 2.03 of the
Existing Credit Agreement;
(g)The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by a Financial Officer of the Company,
certifying that:
(i)no Event of Default shall have occurred and be continuing immediately prior
to or after giving effect to this Amendment, including the incurrence of the
Additional Tranche B-2 Term Loans; and
(ii)the condition set forth in clause (b) of this Section 4 has been satisfied;
(h)The Parent Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from a Responsible Officer of the
Parent Borrower setting forth the conclusions that, after giving effect to this
Amendment, the Loan Parties (on a consolidated basis) are Solvent;
(i)The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary of each Loan Party dated the First Amendment Effective
Date and certifying (A) (x) that attached thereto is a true and complete copy of
the by-laws or operating (or limited liability company) agreement of such Loan
Party as in effect on the First Amendment Effective Date or (y) that the by-laws
or operating (or limited liability company) agreement of such Loan Party has not
been amended, restated or otherwise modified since the last date such document
was delivered to the Administrative Agent, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent body) of such Loan Party authorizing the execution, delivery and
performance of this Amendment and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the last date such document was delivered to the Administrative
Agent, except as otherwise attached thereto, and (D) as to the incumbency and
specimen signature of each officer executing this Amendment on behalf of such
Loan Party and, other than in the case of VWR Jencons USA Limited, countersigned
by another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (ii) above;
and
(j)The Parent Borrower shall have, immediately after the making of Tranche B-2
Term Loans under the Amended Credit Agreement, (i) repaid (or caused to be
repaid) all Tranche B-1 Term Loans outstanding immediately prior to the First
Amendment Effective Date, less the amount of the Prepaid Tranche B Term Loans
and (ii) paid (or cause to be paid) to all Tranche B- 1 Term Lenders all accrued
and unpaid interest on their Tranche B-1 Term Loans (other than the Prepaid
Tranche B Term Loans) outstanding immediately prior to the First Amendment
Effective Date to, but not including, the First Amendment Effective Date.


- 3 -

--------------------------------------------------------------------------------





(i)    A completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together,
with respect to each such Mortgaged Property that is determined to be located
within a special flood hazard area, with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Parent Borrower
and each Loan Party relating thereto and as applicable, evidence of insurance).
SECTION 5. Representations and Warranties. The Parent Borrower hereby represents
and warrants on and as of the First Amendment Effective Date that:
(a)the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the First Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;
(b)this Amendment has been duly executed and delivered by each Loan Party and
this Amendment, the Amended Credit Agreement and each other Loan Document
constitute legal, valid and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
receivership, moratorium or similar laws of general applicability relating to or
limiting creditors’ rights generally or by general equity principles;
(c)the Security Documents and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Secured Obligations;
(d)the execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of the Amended Credit Agreement (i) have been
duly authorized by all requisite corporate or other organizational and, if
required, stockholder or member action, (ii) will not (x) violate (A) any
provision (I) of any applicable law, statute, rule or regulation, or (II) of the
certificate or articles of incorporation, bylaws or other constitutive documents
of such Loan Party, (B) any applicable order of any Governmental Authority, (C)
any provision of the Existing Senior Notes Documentation to the extent the
Existing Senior Notes constitute Material Indebtedness or (D) any provision of
any other material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its property is bound, (y) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under or give rise to any right to require the
prepayment, repurchase or redemption of any obligation under (A) the Existing
Senior Notes Documentation to the extent the Existing Senior Notes constitute
Material Indebtedness or (B) any other such material indenture, agreement or
other instrument or (z) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by such
Loan Party (other than Liens created or permitted hereunder or under the
Security Documents); except with respect to clauses (d)(ii)(x) through
(d)(ii)(z) (other than clauses (d)(ii)(x)(A)(II), (d)(ii)(x)(C) and
(d)(ii)(y)(A)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect; and
(e)except to the extent the failure to obtain or make the same could not
reasonably be expected to result in a Material Adverse Effect, no action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is necessary or will be required in connection with this
Amendment, except for (a) filings and registrations necessary to perfect


- 4 -

--------------------------------------------------------------------------------





the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (b) such as have been made or obtained and are in full
force and effect.
SECTION 6. Effects on Loan Documents.
(a)On and after the effectiveness of this Amendment, each reference in any Loan
Document to “the Credit Agreement” shall mean and be a reference to the Amended
Credit Agreement and each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement.
(b)Except as specifically amended herein, all Loan Documents (including the
Guarantee and Collateral Agreement and all Liens granted thereunder in respect
of the Secured Obligations) shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.
(c)Other than as otherwise expressly set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.
(d)The Loan Parties acknowledge and agree that, on and after the First Amendment
Effective Date, this Amendment shall constitute a Loan Document for all purposes
of the Amended Credit Agreement.
SECTION 7. Waivers. Solely in connection with the repayment of Tranche B-1 Term
Loans on the First Amendment Effective Date, the Administrative Agent and the
Tranche B-1 Term Loan Lenders delivering an executed counterpart of this
Amendment hereby waive any required notice of prepayment of Tranche B-1 Term
Loans pursuant to the Existing Credit Agreement. Each Tranche B-1 Term Loan
Lender delivering an executed counterpart of this Amendment hereby irrevocably
waives its right to receive any payments in respect of any Breakage Event or
otherwise related to breakage costs that occurs as a result of its Tranche B-1
Term Loans being repaid or converted on the First Amendment Effective Date and
not on the last day of the Interest Period applicable thereto.
SECTION 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9. Miscellaneous.
(a)This Amendment shall be binding upon and inure to the benefit of the Loan
Parties and their respective successors and permitted assigns, and upon the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.
(b)In the event any one or more of the provisions contained in this Amendment
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


- 5 -

--------------------------------------------------------------------------------





(c)This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed signature page to this Amendment by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Amendment.
(d)The parties hereto shall treat the Tranche B-2 Term Loans, whether converted
or made on the First Amendment Effective Date, as one fungible tranche for U.S.
federal income tax purposes.
SECTION 10. No Novation. This Amendment shall not extinguish the Obligations for
the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the Liens and security interests
existing immediately prior to the First Amendment Effective Date in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Secured Obligations are in all respects continuing and in full force and
effect with respect to all Secured Obligations. Nothing herein contained shall
be construed as a novation of any of the Loan Documents or novation of the
Obligations outstanding under the Existing Credit Agreement or instruments
guaranteeing or securing the same, which instruments shall remain and continue
in full force and effect. Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of any Loan Party under the Existing Credit Agreement or any other
Loan Document from any of its obligations and liabilities thereunder, and except
as expressly provided herein or in the Loan Documents, such obligations and
liabilities are in all respects continuing with only the terms being modified as
provided in this Amendment.
SECTION 11. Acknowledgment and Consent to Bail-In.
(a)Each party hereto acknowledges that any liability of any Lender that is an
EEA Financial Institution arising under this Amendment, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(ii)the effects of any Bail-in Action on any such liability, including, if
applicable:
(A)
a reduction in full or in part or cancellation of any such liability;

(B)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment; or

(C)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



- 6 -

--------------------------------------------------------------------------------





(b)    Each party hereto acknowledges that the occurrence of any Distressed
Person becoming the subject of a Bail-In Action would constitute a
Lender-Related Distress Event.
(c)    For the purposes of this Section 11:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway;
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 12. Acknowledgment. The parties hereto hereby agree that this Amendment
constitutes an agreement pursuant to which the Applicable Percentage is set for
the Refinancing Term Loans.
SECTION 13. Reaffirmation. Each of the Loan Parties party to the Credit
Agreement, the Guarantee and Collateral Agreement and the other Security
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that the Tranche B-2 Term Loans are
Term Loans and the Tranche B-2 Term Lenders are Lenders, and that all of its
obligations under the Credit Agreement, the Guarantee and Collateral Agreement
and the other Security Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms each Lien
granted by each Loan Party to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties (including the Tranche
B-2 Term Lenders) and reaffirms the guaranties made pursuant to the Credit
Agreement, (iii) acknowledges and agrees that the grants of security interests
by and the guaranties of the Loan Parties contained in the Credit Agreement and
the Guarantee and Collateral Agreement are, and shall remain, in full force and
effect after giving effect to the Amendment, and (iv) agrees that the
Obligations include, among other things and


- 7 -

--------------------------------------------------------------------------------





without limitation, the prompt and complete payment and performance by the
Borrowers when due and payable (whether at the stated maturity, by acceleration
or otherwise) of principal and interest on, and premium (if any) on, the Tranche
B-2 Term Loans under the Amended Credit Agreement.
SECTION 14. Post-Closing Deliverables.
Within forty five (45) days after the First Amendment Effective Date, unless
waived or extended by the Administrative Agent in its sole discretion, with
respect to each Mortgaged Property, the Administrative Agent shall have received
from the Parent Borrower either the items listed in paragraph (i) or the items
listed in paragraph (ii) as follows:
(i)    (A) a favorable opinion, addressed to the Administrative Agent and each
of the Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the real
property is located substantially to the effect that:
(x)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Amended Credit Agreement and the other documents executed in
connection therewith, for the benefit of the Secured Parties; and
(y)    no other documents, instruments, filings, recordings, re- recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Amended Credit Agreement and the
other documents executed in connection therewith, for the benefit of the Secured
Parties; and
(B)    a title search of the applicable real property encumbered by a Mortgage
demonstrating that such real property is free and clear of all Liens (except
those Liens created or permitted under the Existing Credit Agreement and the
Security Documents); or
(ii)    with respect to the existing Mortgages, the following, in each case in
form and substance reasonably acceptable to the Administrative Agent:
(A)    an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;
(B)    a favorable opinion, addressed to the Administrative Agent and the
Secured Parties covering, among other things, the enforceability of the
applicable Mortgage as amended by the Mortgage Amendment (such opinion may take
assumptions for any matters addressed in the local counsel opinion originally
delivered in connection with the Mortgage);
(C)    a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien


- 8 -

--------------------------------------------------------------------------------





of such Mortgage is free and clear of all defects and encumbrances except those
Liens permitted under such Mortgage;
(D)evidence of payment of all search charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above; and
(E)such affidavits, certificates, information and instruments of indemnification
as shall be required to induce the title insurance company to issue the
endorsement to the title policy contemplated in this Section 14 and evidence of
payment of all applicable title insurance premiums required for the issuance of
the endorsement to the title policy contemplated in this Section 14.
[Remainder of page intentionally left blank.]




- 9 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
VWR FUNDING, INC.,
as the Parent Borrower
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
VWR CORPORATION,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
VWR INTERNATIONAL, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
BIOEXPRESS, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
VWR CHEMICALS, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President



[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





VWR MANAGEMENT SERVICES LLC,
as a Guarantor
By:
VWR International, LLC
Its:
Sole Member
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
AMRESCO, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
TEK PRODUCTS, INC.,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
INTEGRA COMPANIES, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
STI COMPONENTS, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President



[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





THERAPAK, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
PAW BIOSCIENCE PRODUCTS, LLC,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President
 
 
VWR JENCONS USA LIMITED,
as a Guarantor
By:
 /s/ James M. Kalinovich
 
Name: James M. Kalinovich
 
Title: Vice President



[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





CITIBANK, NA.,
as the Additional Tranche B-2 Term Loan Lender
By:
 /s/ Akshay Kulkani
 
Name: Akshay Kulkani
 
Title: Vice President
 
 
CITIBANK, NA.,
as Administrative Agent
By:
 /s/ Akshay Kulkani
 
Name: Akshay Kulkani
 
Title: Vice President







[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
Amended Credit Agreement
[Please see attached.]


Exh A

--------------------------------------------------------------------------------






EXECUTION VERSIONEXHIBIT A
 



CREDIT AGREEMENT
dated as of September 28, 2015, among
VWR FUNDING, INC.,
as the Parent Borrower,
THE FOREIGN SUBSIDIARY BORROWERS PARTY FROM TIME TO TIME HERETO, THE LENDERS
PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
 



CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,


BARCLAYS BANK PLC
and
GOLDMAN SACHS BANK USA,
as Co-Syndication Agents,


MIZUHO BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
BBVA COMPASS,
as Co-Documentation Agents,
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agent,
and
TD BANK, N.A.,
as Managing Agent


 





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
DEFINITIONS
SECTION 1.01.
Defined Terms
 
1


SECTION 1.02.
Terms Generally
65


61


SECTION 1.03.
Classification of Loans and Borrowings
66


62


SECTION 1.04.
Rounding
66


62


SECTION 1.05.
References to Agreements and Laws
66


62


SECTION 1.06.
Times of Day
66


62


SECTION 1.07.
Timing of Payment or Performance
66


62


SECTION 1.08.
Letter of Credit Amounts
66


62


SECTION 1.09.
Exchange Rate; Currency Equivalents Generally
66


62


SECTION 1.10.
Alternative Currencies
67


63


SECTION 1.11.
Pro Forma Calculations
67


63


 
 
 
 
ARTICLE II
THE CREDITS
SECTION 2.01.
Commitments
69


65


SECTION 2.02.
Loans
69


65


SECTION 2.03.
Borrowing Procedure
71


67


SECTION 2.04.
Evidence of Debt; Repayment of Loans
71


67


SECTION 2.05.
Fees
72


68


SECTION 2.06.
Interest on Loans
73


69


SECTION 2.07.
Default Interest
74


70


SECTION 2.08.
Alternate Rate of Interest
74


70


SECTION 2.09.
Termination and Reduction of Commitments
75


71


SECTION 2.10.
Conversion and Continuation of Borrowings
76


72


SECTION 2.11.
Repayment of Term Borrowings
77


73


SECTION 2.12.
Optional Prepayment
78


74


SECTION 2.13.
Mandatory Prepayments
85


81


SECTION 2.14.
Reserve Requirements; Change in Circumstances
88


83


SECTION 2.15.
Change in Legality
89


84


SECTION 2.16.
Indemnity
90


85


SECTION 2.17.
Pro Rata Treatment; Intercreditor Agreements
90


86


SECTION 2.18.
Sharing of Setoffs
91


87


SECTION 2.19.
Payments
92


87


SECTION 2.20.
Taxes
93


88


SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
96


91


SECTION 2.22.
Swingline Loans
97


92


SECTION 2.23.
Letters of Credit
99


94


SECTION 2.24.
Incremental Credit Extensions
104


98


SECTION 2.25.
Extensions of Term Loans and Revolving Credit Commitments.
106


100


SECTION 2.26.
Defaulting Lenders
109


103


SECTION 2.27.
Refinancing Amendments
111


105


 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers
112


106


SECTION 3.02.
Authorization
113


106


SECTION 3.03.
Enforceability
113


107


SECTION 3.04.
Governmental Approvals
113


107





- i -

--------------------------------------------------------------------------------





 
 
Page
 
SECTION 3.05.
Financial Statements
113


107


SECTION 3.06.
No Material Adverse Change
114


107


SECTION 3.07.
Title to Properties
114


108


SECTION 3.08.
Subsidiaries
114


108


SECTION 3.09.
Litigation; Compliance with Laws
114


108


SECTION 3.10.
Federal Reserve Regulations
115


108


SECTION 3.11.
Investment Company Act
115


108


SECTION 3.12.
Taxes
115


108


SECTION 3.13.
No Material Misstatements
115


108


SECTION 3.14.
Employee Benefit Plans
115


109


SECTION 3.15.
Environmental Matters
116


109


SECTION 3.16.
Security Documents
116


109


SECTION 3.17.
Location of Real Property and Leased Premises
116


110


SECTION 3.18.
Labor Matters
116


110


SECTION 3.19.
Solvency
117


110


SECTION 3.20.
Intellectual Property
117


110


SECTION 3.21.
Subordination of Junior Financing
117


110


SECTION 3.22.
USA PATRIOT Act; Sanctions; Anti-Corruption Laws
117


110


 
 
 
 
ARTICLE IV
CONDITIONS OF LENDING
SECTION 4.01.
All Credit Events
117


111


SECTION 4.02.
First Credit Event
118


111


SECTION 4.03.
Additional Conditions Applicable to Foreign Subsidiary Borrowers
120


113


 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01.
Existence; Compliance with Laws; Businesses and Properties.
121


114


SECTION 5.02.
Insurance
121


114


SECTION 5.03.
Taxes
122


115


SECTION 5.04.
Financial Statements, Reports, etc.
122


115


SECTION 5.05.
Notices
125


117


SECTION 5.06.
Information Regarding Collateral
125


117


SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
125


118


SECTION 5.08.
Use of Proceeds
125


118


SECTION 5.09.
Further Assurances
125


118


SECTION 5.10.
Post-Closing Obligations
128


120


SECTION 5.11.
Designation of Subsidiaries
129


122


SECTION 5.12.
Maintenance of New York Process Agent
130


123


 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01.
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
131


123


SECTION 6.02.
Liens
138


130


SECTION 6.03.
Restricted Payments
139


130


SECTION 6.04.
Fundamental Changes
145


136


SECTION 6.05.
Dispositions
147


138


SECTION 6.06.
Transactions with Affiliates
149


140


SECTION 6.07.
Restrictive Agreements
151


142


SECTION 6.08.
Business of the Parent Borrower and Its Restricted Subsidiaries
153


144


SECTION 6.09.
Modification of Junior Financing Documentation
153


144





- ii -

--------------------------------------------------------------------------------





 
 
Page
 
SECTION 6.10.
Changes in Fiscal Year
153


144


SECTION 6.11.
First Lien Net Leverage Ratio
153


144


SECTION 6.12.
Amendments or Waivers of Organization Documents
153


144


 
 
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.
Events of Default
154


144


SECTION 7.02.
Equity Cure
157


147


 
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 8.01.
Appointment and Authority
158


148


SECTION 8.02.
Exculpatory Provisions
158


148


SECTION 8.03.
Reliance by the Administrative Agent
159


149


SECTION 8.04.
Delegation of Duties
159


149


SECTION 8.05.
Resignation of Administrative Agent
159


149


SECTION 8.06.
No Other Duties, Etc.
160


150


SECTION 8.07.
Non-Reliance on Administrative Agent and Other Lenders.
160


150


SECTION 8.08.
Withholding Tax Indemnity.
161


151


SECTION 8.09.
Administrative Agent May File Proof of Claims.
161


151


 
 
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.
Notices
162


152


SECTION 9.02.
Survival of Agreement
164


153


SECTION 9.03.
Binding Effect
164


154


SECTION 9.04.
Successors and Assigns
164


154


SECTION 9.05.
Expenses; Indemnity
172


161


SECTION 9.06.
Right of Setoff; Payments Set Aside
174


163


SECTION 9.07.
Applicable Law
175


164


SECTION 9.08.
Waivers; Amendment
175


164


SECTION 9.09.
Interest Rate Limitation
181


170


SECTION 9.10.
Entire Agreement
181


170


SECTION 9.11.
WAIVER OF JURY TRIAL
181


170


SECTION 9.12.
Severability
182


170


SECTION 9.13.
Counterparts
182


170


SECTION 9.14.
Headings
182


170


SECTION 9.15.
Jurisdiction; Consent to Service of Process
182


171


SECTION 9.16.
Confidentiality
184


172


SECTION 9.17.
No Advisory or Fiduciary Responsibility
184


173


SECTION 9.18.
Release of Collateral
185


173


SECTION 9.19.
USA PATRIOT Act Notice
186


174


SECTION 9.20.
Lender Action
186


174


SECTION 9.21.
Obligations of the Foreign Subsidiary Borrowers
186


174







- iii -

--------------------------------------------------------------------------------





SCHEDULES
 
Schedule A
Additional Alternative Currencies
Schedule B
Foreign Subsidiary Borrowers
Schedule 1.01(a)
Subsidiary Guarantors
Schedule 1.01(b)
Disqualified Institutions
Schedule 1.01(c)
Existing Letters of Credit
Schedule 1.01(d)
Immaterial Subsidiaries
Schedule 2.01
Lenders and Commitments
Schedule 3.08
Subsidiaries
Schedule 3.09
Litigation
Schedule 3.17(a)
Owned Real Property
Schedule 3.17(b)
Leased Real Property
Schedule 3.18
Labor Matters
Schedule 3.20
Intellectual Property
Schedule 6.01
Existing Indebtedness
Schedule 6.02
Existing Liens
 
 
EXHIBITS
 
Exhibit A
Form of Administrative Questionnaire
Exhibit B-1
Form of Assignment and Acceptance
Exhibit B-2
Form of Affiliated Lender Notice
Exhibit C
Form of Borrowing Request
Exhibit D
Form of Guarantee and Collateral Agreement
Exhibit E
Form of Non-Bank Certificate
Exhibit F-1
Form of Trademark Security Agreement
Exhibit F-2
Form of Patent Security Agreement
Exhibit F-3
Form of Copyright Security Agreement
Exhibit G-1
Form of Revolving Credit Note
Exhibit G-2
Form of Term Loan Note
Exhibit H
Form of Joinder Agreement
Exhibit I
Form of Affiliated Lender Assignment and Assumption
Exhibit J
Form of Acceptance and Prepayment Notice
Exhibit K
Form of Discount Range Prepayment Notice
Exhibit L
Form of Discount Range Prepayment Offer
Exhibit M
Form of Solicited Discounted Prepayment Notice
Exhibit N
Form of Solicited Discounted Prepayment Offer
Exhibit O
Form of Specified Discount Prepayment Notice
Exhibit P
Form of Specified Discount Prepayment Response





- iv -

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of September 28, 2015 (this “Agreement”), among VWR
FUNDING, INC. (the “Parent Borrower”), each of the Foreign Subsidiary Borrowers
(as defined herein) party from time to time hereto (the Foreign Subsidiary
Borrowers, together with the Parent Borrower, collectively, the “Borrowers” and
each, a “Borrower”), the Lenders (as defined herein), CITIBANK, N.A., as
Administrative Agent and Collateral Agent (in each case, as defined herein) for
the Lenders, CITIBANK, N.A., BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC and PNC
CAPITAL MARKETS LLC, as joint lead arrangers (the “Arrangers”) for the initial
Credit Facilities (as defined herein), BARCLAYS BANK PLC and GOLDMAN SACHS BANK
USA, as co-syndication agents, MIZUHO BANK, WELLS FARGO BANK, NATIONAL
ASSOCIATION and COMPASS BANK DBA BBVA COMPASS, as co-documentation agents,
SUMITOMO MITSUI BANKING CORPORATION, as senior managing agent, and TD BANK,
N.A., as managing agent. Capitalized terms used herein shall have the meanings
set forth in Article I.
RECITALS
A.The Borrowers have requested (a) the Lenders to extend credit in the form of
(i) Tranche A Term Loans on the Closing Date in an aggregate principal amount
not in excess of $910,000,000, (ii) Tranche B-1 Term Loans on the Closing Date
in an aggregate principal amount not in excess of €460,000,000 and (iii)
Revolving Loans at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $250,000,000, (b) the Swingline Lender to extend credit in the form of
Swingline Loans, in an aggregate principal amount at any time outstanding not in
excess of $25,000,000 and (c) the Issuing Banks to issue Letters of Credit, in
an aggregate face amount at any time outstanding not in excess of $70,000,000
(the “Letter of Credit Sublimit”).
B.The Lenders are willing to extend such credit to the Borrowers and the Issuing
Banks are willing to issue Letters of Credit for the joint and several account
of the Borrowers, in each case, on the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the
meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Acceptable Discount” has the meaning set forth in Section 2.12(f)(iv)(2).
“Acceptable Prepayment Amount” has the meaning set forth in Section
2.12(f)(iv)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit J.
“Acceptance Date” has the meaning set forth in Section 2.12(f)(iv)(2).
“Acquired Indebtedness” shall mean, with respect to any specified Person,
(a)Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and





--------------------------------------------------------------------------------





(b)Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Lender” shall have the meaning assigned to such term in Section
2.24(a).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.27, provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed, to the extent that each such Additional
Refinancing Lender is not then an existing Lender, an Affiliate of a then
existing Lender or an Approved Fund, (ii) the Parent Borrower, (iii) each
Issuing Bank and (iv) the Swingline Lender, in the case of clauses (i), (iii)
and (iv), only to the extent that such consent would be required under Section
9.04(b) if the related Refinancing Term Loans, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans had been obtained by such
Additional Refinancing Lender by way of assignment.
“Additional Tranche B-2 Term Loan Commitment” shall mean, with respect to the
Additional Tranche B-2 Term Loan Lender, its commitment to make a Tranche B-2
Term Loan hereunder on the First Amendment Effective Date.
“Additional Tranche B-2 Term Loan Lender” shall mean the Person identified as
such on the signature page to the First Amendment.
“Adjusted LIBO Rate” shall mean, (a) with respect to any Eurodollar Borrowing
for any Interest Period (other than a Borrowing of Tranche B-2 Term Loans), an
interest rate per annum equal to the product of (i) the LIBO Rate in effect for
such Interest Period and (ii) Statutory Reserves and (b) with respect to any
Eurodollar Borrowing of Tranche B-2 Term Loans for any Interest Period, an
interest rate per annum equal to the product of (i) the EURIBOR Rate in effect
for such Interest Period and (ii) Statutory Reserves; provided that, with
respect to Tranche B-2 Term Loans, if the Adjusted LIBO Rate shall not be less
than 0.75%zero, such rate shall be deemed zero for purposes of this Agreement.
“Administration Fee” shall have the meaning assigned to such term in Section
2.05(b).
“Administrative Agent” shall mean Citibank, N.A., in its capacity as
administrative agent for the Lenders, and shall include any successor
administrative agent appointed pursuant to Article VIII.
“Administrative Agent’s Office” shall mean shall have the meaning assigned to
such term in Section 2.19.
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of the Parent Borrower or any of its subsidiaries by virtue of
its capacity as a Lender hereunder.
“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”) or a Non-Debt Fund Affiliate, in each case, other
than Holdings, the Parent Borrower or any of its subsidiaries and other than any
Debt Fund Affiliate.


- 2 -

--------------------------------------------------------------------------------





“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 9.04(l)(ii).
“Affiliated Lender Cap” has the meaning set forth in Section 9.04(l)(v).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.
“Agents” shall have the meaning assigned to such term in Section 8.01(a).
“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time.
“Agreement” shall have the meaning assigned to such term in the preamble.
“Agreement Currency” shall have the meaning specified in Section 9.15(d).
“AHYDO Payment” means any payment required to be made under the terms of
Indebtedness in order to avoid the application of Section 163(e)(5) of the Code
to such Indebtedness, as reasonably determined by Parent Borrower.
“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, OID, upfront fees, any “Alternate Base Rate”
(or equivalent term) floor then in effect or a “LIBO Rate” or “EURIBOR Rate” (or
equivalent term) floor then in effect or otherwise, in each case incurred or
payable by the borrower thereunder generally to all lenders of such
Indebtedness; provided that original issue discount (“OID”) and upfront fees
shall be equated to interest rate assuming a four-year life to maturity (or, if
less, the stated life to maturity at the time of its incurrence of such
Indebtedness); provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment or facility fees and underwriting
fees or other fees not shared with all lenders providing such Indebtedness. In
calculating the All-In Yield, if on the date of incurrence of any applicable
Indebtedness (including any Incremental Term Loans), such Indebtedness includes
an interest rate floor greater than the interest rate floor applicable to the
applicable Term Loans, such differential shall be added to the interest rate
with respect to such Indebtedness for purposes of determining whether an
increase to the interest rate margin under the Term Loans shall be required (if
applicable), but only to the extent that an increase in the interest rate floor
would cause an increase to the interest rate margin then in effect with respect
to such Term Loans, solely for the purpose of determining the All-In Yield
applicable to such Indebtedness and, in such case for purposes of Section
2.24(d), the interest rate floor (but not the interest rate margin) applicable
to such Class of Term Loans shall be increased to the extent of such
differential between interest rate floors.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the LIBO Rate for
an interest period of one month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day). Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.
“Alternative Currency” shall mean euro, Sterling, Canadian Dollars or any other
foreign currency approved under Section 9.08(b) or, solely with respect to any
Letter of Credit issued hereunder, any other readily available foreign currency
requested by any Borrower approved by the Administrative Agent and the
applicable Issuing Bank.
“Alternative Currency Sublimit” shall have the meaning assigned to such term in
Section 2.01(ca)(iii).


- 3 -

--------------------------------------------------------------------------------





“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Parent Borrower and its subsidiaries from time to
time concerning or relating to bribery or corruption (including the United
States Foreign Corrupt Practices Act of 1977, as amended) administered or
enforced by any Governmental Authority having jurisdiction over the Parent
Borrower or any subsidiary.
“Applicable Discount” has the meaning set forth in Section 2.12(f)(iii)(2).
“Applicable Percentage” shall mean, for any day:
(a)with respect to any Tranche A Term Loan, (i) until the delivery of the
financial statements for the fiscal year ending December 31, 2015 pursuant to
Section 5.04(a), with respect to any Tranche A Term Loan that is a Eurodollar
Loan, 2.00% and with respect to any Tranche A Term Loan that is an ABR Loan,
1.00%, and (ii) thereafter, the following percentages per annum set forth below
under the caption “Applicable Percentage Eurodollar Loan” or “Applicable
Percentage ABR Loan” as the case may be, based upon the First Lien Net Leverage
Ratio as set forth in the most recent Pricing Certificate received by the
Administrative Agent pursuant to Section 5.04(c):
First Lien Net
Leverage Ratio
Applicable Percentage Eurodollar Loan
Applicable Percentage
ABR Loan
Category 1
Greater than or equal to 2.50 to 1.00
2.00%
1.00%
Category 2
Less than 2.50 to 1.00 but Greater than or
equal to 1.50 to 1.00
1.75%
0.75%
Category 3
Less than 1.50 to 1.00
1.50%
0.50%

(b)
with respect to any Tranche B-2 Term Loan, 3.253.00%, and

(c) with respect to any Swingline Loan or Revolving Loan, (i) until the delivery
of the financial statements for the fiscal year ending December 31, 2015
pursuant to Section 5.04(a), (1) with respect to any Swingline Loan under the
Revolving Credit Commitments, 1.00%, (2) with respect to any Revolving Loan that
is a Eurodollar Loan or a BA Rate Loan, 2.00%, and (3) with respect to any
Revolving Loan that is an ABR Loan or a Canadian Base Rate Loan, 1.00%, and (ii)
thereafter, the following percentages per annum set forth below under the
caption “Applicable Percentage Eurodollar Loan/BA Rate Loan” or “Applicable
Percentage ABR Loan/Canadian Base Rate Loan/Swingline Loan” as the case may be ,
based upon the First Lien Net Leverage Ratio as set forth in the most recent
Pricing Certificate received by the Administrative Agent pursuant to Section
5.04(c):
First Lien Net
Leverage Ratio
Applicable Percentage Eurodollar Loan/BA Rate Loan
Applicable Percentage ABR
Loan/Canadian Base Rate
Loan/Swingline Loan
Category 1
Greater than or equal to 2.50
to 1.00
2.00%
1.00%
Category 2
Less than 2.50 to 1.00 but
Greater than or equal to 1.50
1.75%
0.75%



- 4 -

--------------------------------------------------------------------------------





First Lien Net
Leverage Ratio
Applicable Percentage Eurodollar Loan/BA Rate Loan
Applicable Percentage ABR
Loan/Canadian Base Rate
Loan/Swingline Loan
to 1.00
 
 
Category 3
Less than 1.50 to 1.00
1.50%
0.50%

(d)with respect to the Commitment Fee under the Revolving Credit Commitments,
the applicable percentage per annum set forth below under the caption “Fee
Percentage,” as the case may be (based upon the First Lien Net Leverage Ratio as
set forth in the most recent Pricing Certificate received by the Administrative
Agent pursuant to Section 5.04(c)):
First Lien Net
Leverage Ratio
Fee
Percentage
Category 1
Greater than or equal to 3.00 to 1.00
0.50%
Category 2
Less than 3.00 to 1.00
0.375%

In respect of clauses (a), (c) and (d) of this definition, each change in the
Applicable Percentage resulting from a change in the First Lien Net Leverage
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the Section 5.04 Financials and a Pricing Certificate indicating such
change until and including the date immediately preceding the next date of
delivery of such financial statements and the related Pricing Certificate
indicating another such change. Notwithstanding the foregoing, until the Parent
Borrower shall have delivered the Section 5.04 Financials and the related
Pricing Certificate covering a period that includes the first fiscal quarter of
the Parent Borrower ended after the Closing Date, the First Lien Net Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage. In addition, at the option of the Administrative Agent
and the Required Lenders, (x) at any time during which the Parent Borrower has
failed to deliver the Section 5.04 Financials or the related Pricing Certificate
by the date required thereunder or (y) at any time after the occurrence and
during the continuance of an Event of Default, then the First Lien Net Leverage
Ratio shall be deemed to be in the then-existing Category for the purposes of
determining the Applicable Percentage (but only for so long as such failure or
Event of Default continues, after which the Category shall be otherwise as
determined as set forth above).
Notwithstanding the foregoing, (v) the Applicable Percentage in respect of any
Class of Extended Revolving Credit Commitments or any Class of Extended Term
Loans or Revolving Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer, (w) the Applicable Percentage in respect of any Class
of Incremental Term Loans shall be the percentages per annum set forth in the
relevant Incremental Amendment, (x) the Applicable Percentage in respect of any
loans made under any Class of Incremental Revolving Credit Commitment shall be
the percentages per annum set forth in the relevant Incremental Amendment, (y)
the Applicable Percentage in respect of any Class of Refinancing Revolving
Credit Commitments or any Class of Refinancing Term Loans or Refinancing
Revolving Credit Loans made pursuant to any Refinancing Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Refinancing Amendment and (z) the Applicable Percentage in respect of
any Class of Replacement Term Loans shall be the applicable percentages per
annum set forth in the relevant amendment pursuant to Section 9.08(d).
“Appropriate Lender” shall mean, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant Issuing Bank and (ii) the


- 5 -

--------------------------------------------------------------------------------





Revolving Credit Lenders and (c) with respect to Swingline Loans, (i) the
Swingline Lender and (ii) if any Swingline Loans are outstanding, the Revolving
Credit Lenders.
“Approved Fund” shall mean, any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” shall have the meaning assigned to such term in the preamble.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Parent Borrower,
substantially in the form of Exhibit B-1 or such other form as shall be
reasonably approved by the Administrative Agent.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.12(f); provided that
the Parent Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).
“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(c).
“BA Interest Period” shall mean, relative to any BA Rate Loan, the period
beginning on (and including) the date on which such BA Rate Loan is made or
continued to (but excluding) the date which is one, two or three months
thereafter, as selected by the Parent Borrower; provided, that if any BA
Interest Period would end on a day other than a Business Day, such BA Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such BA Interest Period shall end on the next preceding Business Day.
“BA Rate” shall mean for the relevant interest period, the Canadian deposit
offered rate which, in turn means, on any day, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, the BA Rate shall be applied in a manner
as otherwise reasonably determined by the Administrative Agent; provided,
further, that in no event shall the BA Rate be less than 0%.
“BA Rate Loan” shall mean a loan that bears interest at the BA Rate.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower Materials” shall have the meaning assigned to such term in Section
5.04.
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.12(f)(ii).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.12(f)(iii).


- 6 -

--------------------------------------------------------------------------------





“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.12(f)(iv).
“Borrowers” shall have the meaning assigned to such term in the preamble.
“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans or BA Rate
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however:
(a)if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in dollars, any fundings, disbursements, settlements and payments in
dollars in respect of any such Eurodollar Loan, or any other dealings in dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, such day shall be a day on which dealings in deposits in dollars are
conducted by and between banks in the London interbank eurodollar market;
(b)if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in euro, any fundings, disbursements, settlements and payments in
euro in respect of any such Eurodollar Loan, or any other dealings in euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
such day shall be a TARGET Day;
(c)if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Sterling, such day shall be a day on which dealings in deposits
in Sterling are conducted by and between banks in the London interbank market;
(d)if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of a Eurodollar Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
such day shall be a day on which banks are open for foreign exchange business in
London;
(e)if such day relates to any setting of the BA Rate or the Canadian Base Rate,
such day shall be a day on which banks are open for business in Toronto; and
(f)if such day relates to any fundings, disbursements, settlements and payments
in an Alternative Currency (other than those specified above) in respect of a
Eurodollar Loan denominated in such Alternative Currency, or any other dealings
in such Alternative Currency to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
such day shall be a day on which banks are open for foreign exchange business in
London, New York and the principal financial center of such Alternative Currency
as set forth on Schedule A.


- 7 -

--------------------------------------------------------------------------------





“Canadian Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Canadian Prime Rate in effect on such day and (b) the sum of
(i) the BA Rate for a one month interest period beginning on such date and (ii)
1.00%. Any change in the Canadian Base Rate due to a change in the Canadian
Prime Rate or the BA Rate shall be effective (without notice) from and including
the effective date of such change in the Canadian Prime Rate or the BA Rate,
respectively.
“Canadian Base Rate Borrowing” shall mean a Borrowing of any Canadian Base Rate
Loans.
“Canadian Base Rate Loan” shall mean a Loan that bears interest based on the
Canadian Base Rate.
“Canadian Dollar” and “C$” shall each mean the lawful currency of Canada.
“Canadian Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its reference rate of
interest then in effect for determining interest rates on Canadian Dollar
commercial loans made by it to its prime commercial customers in Canada; each
change in the Canadian Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. Such rate is set by the
Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that (x) many of the Administrative Agent’s commercial or other loans
are priced in relation to such rate, (y) it is not necessarily the lowest or
best rate actually charged to any customer and (z) the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate; provided that if the Canadian Prime Rate is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the such Person.
“Capital Stock” shall mean:
(a)in the case of a corporation, corporate stock;
(b)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(d)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP (except for temporary treatment of
construction-related expenditures under EITF 97-10, “The Effect of Lessee
Involvement in Asset Construction”, which will ultimately be treated as
operating leases upon a Sale and Lease-Back Transaction).
“Cash Collateral” has the meaning set forth in Section 2.26(c).
“Cash Collateralize” has the meaning set forth in Section 2.26(c).
“Cash Equivalents” shall mean:


- 8 -

--------------------------------------------------------------------------------





(a)dollars;
(b)(i) Sterling, Singapore Dollars, Swedish Kroner, Canadian Dollars, euro, or
any national currency of any participating membe state of the EMU; or
(ii) in the case of the Parent Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;
(c)securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;
(d)certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with (i) any Revolving Credit Lender or an Affiliate thereof or
(ii) any commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;
(e)repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (g) entered into with any financial institution meeting the
qualifications specified in clause (d) above;
(f)commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof;
(g)marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;
(h)investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;
(i)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;
(j)Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;
(k)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated A- (or the equivalent thereof) or better
by S&P or A3 (or the equivalent thereof) or better by Moody’s;
(l)shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (k) above; and
(m)in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (l) or
other high quality


- 9 -

--------------------------------------------------------------------------------





short term in-vestments, in each case, customarily utilized in countries in
which such Foreign Subsidiary operates for short term cash management purposes.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Cash Management Obligations” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.
“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Parent Borrower and one or more Foreign
Subsidiaries involving the pooling of cash deposits in and overdrafts in respect
of one or more deposit accounts (each located outside of the United States and
any States and territories thereof) with such institution by the Parent Borrower
and such Foreign Subsidiaries for cash management purposes.
“CFC” shall mean a Foreign Subsidiary of the Parent Borrower that is a
controlled foreign corporation within the meaning of Section 957 of the Code.
“CFC Holdco” shall mean a Domestic Subsidiary of the Parent Borrower
substantially all the assets of which are Capital Stock (or Capital Stock and
Indebtedness) of one or more CFCs.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
A “Change of Control” shall be deemed to have occurred if:
(a)the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of the Parent Borrower
representing a majority of the ordinary voting power for the election of
directors (or equivalent governing body) of the Parent Borrower; provided that
the occurrence of the foregoing event shall not be deemed a Change of Control if
no “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding (w) any underwriters in
connection with any Equity Offering, (x) any combination of Permitted Investors
and (y) any employee benefit plan of such Person and its subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than the greater of (x) 35% of outstanding Equity Interests of the Parent
Borrower having ordinary voting power and (y) the percentage of the then
outstanding Equity Interests of the Parent Borrower having ordinary voting power
owned, directly or indirectly, beneficially and of record by the Permitted
Investors; or
(b)any change in control (or similar event, however denominated) with respect to
the Parent Borrower or any Restricted Subsidiary shall occur under and as
defined in the Existing Senior Notes Documentation to the extent the Existing
Senior Notes constitute Material


- 10 -

--------------------------------------------------------------------------------





Indebtedness of the Parent Borrower or any Restricted Subsidiary or any other
Indebtedness for borrowed money that constitutes Material Indebtedness of the
Parent Borrower or any Restricted Subsidiary; or
(c)Holdings shall directly or indirectly own, beneficially and of record, less
than 100% of the issued and outstanding Equity Interests of the Parent Borrower;
or
(d)at any time when any Obligations (other than contingent obligations for
unasserted claims) of a Foreign Subsidiary Borrower remain outstanding, such
Foreign Subsidiary Borrower ceasing to be a direct or indirect Restricted
Subsidiary of the Parent Borrower (unless a Borrower or a Guarantor shall
expressly have assumed all the Obligations of such Foreign Subsidiary Borrower
under this Agreement and the other Loan Documents to which such Foreign
Subsidiary Borrower is a party).
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, any Class of Extended Revolving
Credit Commitments, any Class of Incremental Revolving Credit Commitments,
Refinancing Revolving Credit Commitments of a given Refinancing Series, Tranche
A Term Loan Commitments, Tranche B-1 Term Loan Commitments, Tranche B-2 Term
Loan Commitments, any Class of Commitments in respect of Incremental Term Loans,
Refinancing Term Commitments of a given Refinancing Series, Commitments in
respect of any Class of Replacement Term Loans or the Swingline Commitment and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans under any Class of Extended Revolving Credit Commitments,
Incremental Revolving Loans, Revolving Loans under Refinancing Revolving Credit
Commitments of a given Refinancing Series, Tranche A Term Loans, Tranche B-1
Term Loans, Tranche B-2 Term Loans, any Class of Extended Term Loans, any Class
of Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series
or any Class of Replacement Term Loans. Revolving Loans, Extended Revolving
Loans under any Class of Extended Revolving Credit Commitments, any Class of
Incremental Revolving Loans, Revolving Loans under Refinancing Revolving Credit
Commitments of a given Refinancing Series, Tranche A Term Loans, Tranche B-1
Term Loans, Tranche B-2 Term Loans, any Class of Extended Term Loans, any Class
of Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series
or any Class of Replacement Term Loans (together with the respective Commitments
in respect thereof) or Swingline Loans shall, at the election of the Parent
Borrower, be construed to be in different Classes; provided that any Credit
Increase effected as a Term Loan Increase or a Revolving Commitment Increase to
any existing Class of Term Loans or Revolving Loans, respectively, and such
existing Class of Term Loans or Revolving Loans, as applicable, shall in all
events be part of the same Class.
“Closing Date” shall mean September 28, 2015.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is or is purported to be created to
secure any Secured Obligations.
“Collateral Agent” shall mean Citibank, N.A., in its capacity as collateral
agent for the Secured Parties, and shall include any successor collateral agent
appointed pursuant to Article VIII.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a). “Commitments” shall mean the Revolving Credit Commitments, any Class of
Extended Revolving Credit Commitments, any Class of Incremental Revolving Credit
Commitments, Refinancing


- 11 -

--------------------------------------------------------------------------------





Revolving Credit Commitments of a given Refinancing Series, Tranche A Term Loan
Commitments, Tranche B-1 Term Loan Commitments, Tranche B-2 Term Loan
Commitments, any Class of Commitments in respect of Incremental Term Loans,
Refinancing Term Commitments of a given Refinancing Series, Commitments in
respect of any Class of Replacement Term Loans and the Swingline Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrowers, and “Company Party” means any one of
them.
“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, shall refer to such Person consolidated with the Parent
Borrower and its Restricted Subsidiaries.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits and amortization of other non-cash
charges, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of clause (iii), only to the extent
of any unreimbursed drawings thereunder and, in the case of commercial letters
of credit, only if such unreimbursed amount has not been paid within three
Business Days after such amount is drawn) and (a)(iv) of the definition thereof
of the Parent Borrower and its Restricted Subsidiaries, plus (b) the greater of
the aggregate liquidation value and maximum fixed repurchase price without
regard to any change of control or redemption premiums of all Disqualified Stock
of the Parent Borrower and the Restricted Guarantors, in each case, as
determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:
(a)consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit, bank guarantees or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, (vi) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (vii) costs of surety bonds in connection with
financing activities and excluding (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees and (z) commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Receivables Facility); plus
(b)consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less


- 12 -

--------------------------------------------------------------------------------





(c)interest income of such Person and its Restricted Subsidiaries for such
period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Parent Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP and before
any reduction in respect of Preferred Stock dividends; provided, however, that
(without duplication),
(a)the net income for such period of any Person that is not a subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a subsidiary thereof that is the Parent Borrower or a
Restricted Subsidiary in respect of such period, and
(b)solely for the purpose of determining the amount available under paragraph
(b) of the definition of “Restricted Payment Applicable Amount,” the net income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Parent Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein.
Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (c) of the definition of “Restricted Payment Applicable Amount”),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by the Parent Borrower
and its Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from the Parent Borrower and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Parent Borrower or any of its Restricted Subsidiaries, any sale of the stock of
an Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under paragraph (d) of the definition of
“Restricted Payment Applicable Amount.”
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent,
(a)to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or
(b)
to advance or supply funds

(i)for the purchase of payment of any such primary obligation, or


- 13 -

--------------------------------------------------------------------------------





(ii)to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
(c)to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or
(d)as an account party in respect of any letter of credit, letter of guaranty or
bankers’ acceptance.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Converted Tranche B-1 Term Loan” shall mean each Tranche B-1 Term Loan held by
a Converting Consenting Lender on the First Amendment Effective Date immediately
prior to the funding of the Tranche B-2 Term Loans on such date.
“Converting Consenting Lender” shall mean a Tranche B-1 Term Loan Lender that
has elected to be a “Converting Consenting Lender” on its signature page to the
First Amendment.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness of the Parent Borrower
incurred hereunder, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Loans (or unused Revolving Credit Commitments), or any then-existing
Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”); provided that
with respect to each of the foregoing clauses (a) through (d), (i) except in the
case of any such Indebtedness in the form of a bridge loan intended to be
refinanced with a securities offering the maturity date of which provides for an
automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the maturity date of such
Refinanced Debt, such Indebtedness shall have a maturity no earlier, and a
Weighted Average Life to Maturity equal to or greater, than the Refinanced Debt;
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus an amount equal to the aggregate
unused commitments cancelled in connection therewith, plus accrued interest,
fees, premiums (if any) and penalties thereon and fees and expenses associated
with the Refinancing; provided that nothing in this clause (ii) shall limit the
ability of the Parent Borrower to incur additional Indebtedness concurrently as
part of the issuance or incurrence of such Indebtedness so long as such
additional Indebtedness is otherwise permitted pursuant to the terms of this
Agreement, (iii) such Indebtedness shall not have the benefit of a financial
maintenance covenant unless (x) the Loans or the Commitments hereunder being
Refinanced, as applicable, have the benefit of such financial maintenance
covenant on the same terms, (y) the Loans or the Commitments hereunder being
Refinanced, as applicable, shall have in the future been provided with the
benefit of a financial maintenance covenant, in which case such Credit Agreement
Refinancing Indebtedness issued after such future date may be provided with the
benefit of the same financial maintenance covenant on the same terms or (z) such
financial maintenance covenant is only applicable after the then latest
Revolving Credit Maturity Date or Term Loan Maturity Date applicable to the
Loans or Commitments hereunder being Refinanced, (iv) the All-In Yield with
respect to such Credit Agreement Refinancing Indebtedness shall be determined by
the Parent Borrower and the lenders providing such Credit Agreement Refinancing
Indebtedness, (v) except as provided for in preceding clauses (i), (ii), (iii)
and (iv), optional prepayment or redemption terms shall be determined by the
Parent Borrower and the other terms and conditions of such Indebtedness shall
reflect market terms and conditions (as reasonably determined by the Parent
Borrower) at the time of incurrence or issuance of such Credit Agreement
Refinancing Indebtedness, (vi) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all


- 14 -

--------------------------------------------------------------------------------





accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid substantially simultaneously with the issuance, incurrence or
obtaining of such Credit Agreement Refinancing Indebtedness (or in any event not
later than one Business Day following the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained), (vii) such Indebtedness is not at
any time guaranteed by any Person that is not a Guarantor and (viii) to the
extent secured, such Indebtedness is not secured by property or assets of
Holdings, the Parent Borrower or any Restricted Subsidiary other than the
Collateral, except to the extent permitted by the applicable intercreditor
agreement.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities, the term loan A facility, the term loan B-1 facility and the
term loan B-2 facility, in each case contemplated by Section 2.01, the
incremental facilities, if any, contemplated by Section 2.24, any extension
facilities contemplated by Section 2.25, any refinancing facilities contemplated
by Section 2.27 and any replacement term loan facilities contemplated by Section
9.08(d).
“Credit Increase” shall have the meaning assigned to such term in Section
2.24(a).
“Cure Amount” shall have the meaning assigned to such term in Section 7.02(a).
“Cure Period” shall have the meaning assigned to such term in Section 7.02(a).
“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Parent Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than (i)
amounts related to current or deferred Taxes based on income or profits, (ii)
assets held for sale, (iii) loans (permitted) to third parties, (iv) pension
assets, (v) deferred bank fees and (vi) derivative financial instruments and (b)
in the event that a Receivables Facility is accounted for off-balance sheet, (x)
gross accounts receivable comprising part of the assets subject to such
Receivables Facility less (y) collections against the amounts sold pursuant to
clause (x).
“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Parent Borrower and its Restricted Subsidiaries that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries as current liabilities at such
date of determination, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness, (b) outstanding Revolving Loans, L/C
Exposure and Swingline Loans, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) accruals
for current or deferred Taxes based on income or profits, (e) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA pursuant to clause (a)(v) thereof and
(f) the current portion of pension liabilities.
“Debt Fund Affiliate” means (a) any Affiliate of Holdings or the Sponsor
(including, in the case of the Sponsor, any bona fide debt fund advised or
managed by Symphony Asset Management, LLC or any of its Affiliates, any funds or
partnerships managed or advised by any of them or any of their respective
Affiliates) (other than a natural person) that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and (i) whose managers have
fiduciary duties to the third-party investors in such fund or investment vehicle
independent of their duties to Holdings or the Sponsor and (ii) with respect to
which the Sponsor does not, directly or indirectly, possess the power to direct
or cause the direction of the investments or investment policies of such entity
and (b) for purposes of the definition of Disqualified Institution, any
Affiliate of the applicable specified financial institution or competitor (other
than a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the


- 15 -

--------------------------------------------------------------------------------





ordinary course and (i) whose managers have fiduciary duties to the third-party
investors in such fund or investment vehicle independent of their duties to such
specified financial institution or competitor and (ii) with respect to which
such financial institution or competitor does not, directly or indirectly,
possess the power to direct or cause the direction of the investments or
investment policies of such entity.
“Default” shall mean any event or condition which constitutes an Event of
Default or which with the giving of any notice, the passage of time, or both, in
each case, as set forth in this Agreement, without cure or waiver hereunder,
would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.26, any Lender whose act or
failure to act, whether directly or indirectly, causes it to meet any part of
the definition of “Lender Default.”
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of country or territory-wide
Sanctions, in each case identified on the list maintained by OFAC and available
at http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by a Responsible Officer of the Parent Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Designated Non-Cash Consideration.
“Designated Preferred Stock” shall mean Preferred Stock of the Parent Borrower,
a Restricted Subsidiary or any direct or indirect parent company thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Parent Borrower or a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Parent Borrower or its subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by a Responsible Officer of the Parent Borrower, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in the definition of “Restricted Payment Applicable Amount.”
“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.12(f)(ii)(2).
“Discount Range” has the meaning set forth in Section 2.12(f)(iii)(1).
“Discount Range Prepayment Amount” has the meaning set forth in Section
2.12(f)(iii)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section 2.12
(f)(iii) substantially in the form of Exhibit K.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.12(f)(iii)(1).
“Discount Range Proration” has the meaning set forth in Section 2.12(f)(iii)(3).
“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.12(f)(iv)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount


- 16 -

--------------------------------------------------------------------------------





Prepayment Response Date, the Discount Range Prepayment Response Date or the
Solicited Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.12(f)(ii)(1), 2.12(f)(iii)(1) or 2.12(f)(iv)(1), respectively, unless
a shorter period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.12(f)(i).
“Disposition” shall mean:
(a)the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Parent Borrower
or any of its Restricted Subsidiaries; or
(b)the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.
“Disqualified Institutions” shall mean (a) those institutions and other Persons
set forth on Schedule 1.01(b) hereto or otherwise identified in writing to the
Administrative Agent prior to the date hereof, (b) any Persons who are
competitors of the Parent Borrower and its subsidiaries as identified to the
Administrative Agent in writing from time to time or (c) in the cases of clause
(a) or (b), Affiliates thereof (other than any Debt Fund Affiliates or bona fide
debt funds) that are either (i) identified as specified in such clause (a) or
(b) or (ii) clearly identifiable on the basis of such Affiliates’ names; it
being understood and agreed that the identification of any Person as a
Disqualified Institution after the Closing Date shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in any Loan or Commitment so long as such Person was not
a Disqualified Institution at the time of such assignment or participation. The
list of Disqualified Institutions shall be posted to the Platform, it being
understood that the Parent Borrower may update such list from time to time with
respect to Disqualified Institutions to the extent provided for above, and the
Administrative Agent shall post such updated schedule to the Platform promptly
following its receipt thereof, with such updates effective solely upon the
posting thereof to the Platform.
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the latest Term Loan
Maturity Date at the time of such incurrence; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of the Parent
Borrower or its subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased in order to satisfy applicable statutory or regulatory
obligations.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
dollars as determined by the applicable Issuing Bank at such time on the basis
of the rate (as determined in accordance with Section 1.09 as of the date of the
relevant determination) for the purchase of dollars with such Alternative
Currency.
“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Obligations” shall mean the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Parent Borrower or any
other Loan Party (other than a Foreign


- 17 -

--------------------------------------------------------------------------------





Subsidiary Borrower) to the Administrative Agent or any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document and the Letters of Credit and whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid pursuant hereto
or any other Loan Document and including interest, fees and other amounts
accruing after the maturity of the Loans and L/C Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to a Loan Party,
whether or not a claim for post-filing or post-petition interest or such fees or
other amounts is allowed in such proceeding) or otherwise; provided, that
Domestic Obligations of any Guarantor shall not include any Excluded Swap
Obligation solely of such Guarantor.
“Domestic Subsidiaries” shall mean, with respect to any Person, any subsidiary
of such Person other than a Foreign Subsidiary.
“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period
(a)increased (without duplication) by:
(i)provision for taxes based on income or profits or capital (or any alternative
tax in lieu thereof), including, without limitation, foreign, state, franchise
and similar taxes and foreign withholding taxes of such Person and such
subsidiaries paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income, including payments made pursuant to any tax
sharing agreements or arrangements among the Parent Borrower, its Restricted
Subsidiaries and any direct or indirect parent company of the Parent Borrower
(so long as such tax sharing payments are attributable to the operations of the
Parent Borrower and its Restricted Subsidiaries); plus
(ii)Fixed Charges of such Person and such subsidiaries for such period to the
extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus
(iii)Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus
(iv)any fees, costs (including call premium), commissions, expenses or other
charges (other than Consolidated Depreciation and Amortization Expense but
including the effects of purchase accounting adjustments) related to the
Transactions, any issuance of Equity Interests, Investment, acquisition,
disposition, dividend or similar Restricted Payment, recapitalization or the
incurrence, repayment, amendment or modification of Indebtedness permitted to be
incurred under this Agreement (including a refinancing thereof) and any changes
or non-recurring merger costs incurred during such period (in each case whether
or not successful), including (w) any expensing of bridge, commitment or other
financing fees, (x) such fees, costs, commissions, expenses or other charges
related to the Credit Facilities, (y) any such fees, costs (including call
premium), commissions, expenses or other charges related to any amendment or
other modification of the Existing Senior Notes, any Receivables Facility or the
Credit Facilities and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility,
and, in each case, deducted (and not added back) in computing Consolidated Net
Income; plus


- 18 -

--------------------------------------------------------------------------------





(v)the amount of any business optimization expense and restructuring charge or
reserve deducted (and not added back) in such period in computing Consolidated
Net Income, including any restructuring costs incurred in connection with
acquisitions after the Closing Date, costs related to the closure and/or
consolidation of facilities, retention charges, contract termination costs,
future lease commitments, systems establishment costs, conversion costs and
excess pension charges, consulting fees and any one-time expense relating to
enhanced accounting function, or costs associated with becoming a standalone
entity or public company incurred in connection with any of the foregoing;
provided that the aggregate amount of expenses added pursuant to this clause (v)
shall not exceed an amount equal to 20% of EBITDA of the Parent Borrower for the
period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (v) or clause (xii) below); plus
(vi)any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (i) the Parent Borrower may determine not to add back such
non-cash item in the current period and (ii) to the extent the Parent Borrower
determines to add back such non-cash item in the current period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus
(vii)the amount of any minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
(viii)other than for the purpose of determining the amount available for
Restricted Payments under paragraph (b) of the definition of Restricted Payment
Applicable Amount, the amount of management, monitoring, consulting, transaction
and advisory fees and related expenses paid in such period to the Sponsor and
amounts paid under the TRA, in each case, to the extent otherwise permitted
under Section 6.06 deducted (and not added back) in computing Consolidated Net
Income; plus
(ix)the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus
(x)(A) non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights and (B) other
costs or expense deducted (and not added back) in computing Consolidated Net
Income pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Parent Borrower or net cash
proceeds of an issuance of Equity Interest of the Parent Borrower (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in the definition of “Restricted Payment
Applicable Amount”; plus
(xi)
[reserved];

(xii)the amount of net cost savings and acquisition synergies projected by the
Parent Borrower in good faith to be realized during such period (calculated on a
pro




- 19 -

--------------------------------------------------------------------------------





forma basis as though such cost savings had been realized on the first day of
such period) as a result of actions taken or to be taken in connection with any
acquisition or disposition by the Parent Borrower or any Restricted Subsidiary,
net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of EBITDA from such actions; provided that
(A) such cost savings are reasonably identifiable and factually supportable and
(B) such actions are taken within 18 months after the Closing Date or the date
of such acquisition or disposition and (C) the aggregate amount of cost savings
added pursuant to this clause (xii) shall not exceed an amount equal to the
greater of (x) $100,000,000 and (y) 20% of EBITDA of the Parent Borrower for the
period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to clause
(v) above or this clause (xii)); plus
(xiii)any net after-tax non-recurring, extraordinary or unusual gains or losses
(less all fees and expenses relating thereto) or expenses; plus
(xiv)to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Parent Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed or otherwise paid within 365 days of the date of such evidence (with
a deduction for any amount so added back to the extent not so reimbursed or
otherwise paid within such 365 days), expenses with respect to liability or
casualty events and expenses or losses relating to business interruption; plus
(xv)expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Parent Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Parent Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be paid or refunded by the indemnifying party or other obligor and only to
the extent that such amount is (A) not denied by the applicable indemnifying
party or obligor in writing within 90 days and (B) in fact reimbursed within 180
days of the date of such evidence (with a deduction for any amount so added back
to the extent not so reimbursed within such 180 days); plus
(xvi)any non-cash increase in expenses (A) resulting from the reevaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or (B) due to purchase
accounting associated with the Transactions; plus
(xvii)the amount of loss from the early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments;
(b)decreased by (without duplication) (i) non-cash gains increasing Consolidated
Net Income of such Person and such subsidiaries for such period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced EBITDA in any prior period and
(ii) the minority interest income consisting of subsidiary losses attributable
to minority equity interests of third parties in any non-Wholly-Owned Subsidiary
to the extent such minority interest income is included in Consolidated Net
Income; and
(c)
increased or decreased by (without duplication):

(i)any net gain or loss resulting in such period from Hedging Obligations and
the application of Financial Accounting Standards Codification Topic


- 20 -

--------------------------------------------------------------------------------





815-Derivatives and Hedging (ASC 815) and International Financial Reporting
Standards 9-Financial Instruments and their respective related pronouncements
and interpretations; plus or minus, as applicable,
(ii)any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,
(iii)the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,
(iv)any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable,
(v)the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable, and
(vi)accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP.
“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the First Lien Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 2.25 to 1.00 but greater than 1.75 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25% and (b) less than
or equal to 1.75 to 1.00, then the ECF Percentage with respect to such fiscal
year shall mean 0%.
“Eligible Assignee” shall have the meaning assigned to such term in Section
9.04(b).
“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.
“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to
environmental protection.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Parent Borrower or of a direct or indirect parent of the
Parent Borrower (excluding Disqualified Stock), other than:
(a)public offerings with respect to any such Person’s common stock registered on
Form S-4 or S-8;
(b)
issuances to the Parent Borrower or any subsidiary of the Parent Borrower; and

(c)
any such public or private sale that constitutes an Excluded Contribution.



- 21 -

--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status, within the meaning of Section
432 of the Code or Section 305 of ERISA, (g) the occurrence of a “prohibited
transaction” (within the meaning of Section 4975 of the Code) with respect to
which the Parent Borrower or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Parent Borrower or any Restricted Subsidiary could reasonably be
expected to have any liability, (h) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Pension Plan or
Multiemployer Plan or the appointment of a trustee to administer any Pension
Plan or (i) any other extraordinary event or condition with respect to a Pension
Plan or Multiemployer Plan which could reasonably be expected to result in a
Lien or any acceleration of any statutory requirement to fund all or a
substantial portion of the unfunded accrued benefit liabilities of such plan.
“EURIBOR Rate” shall mean, with respect to any Eurodollar Borrowing of Tranche
B-2 Term Loans for any Interest Period, the rate per annum equal to the Euro
interbank offered rate administered by the Banking Federation of the European
Union as published by Reuters (or another commercially available source
providing quotations of that rate as designated by the Administrative Agent from
time to time) on Reuters Page EURIBOR01 (or any replacement Reuters page that
displays that rate) at approximately 11:00 a.m., Brussels time, two TARGET Days
prior to the commencement of such Interest Period, for Euro deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such rate per annum
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; provided, further, that if the EURIBOR Rate is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“euro” and “€” shall mean the single currency of participating member states of
the EMU.
“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excess Cash Flow” shall mean, for any fiscal year of the Parent Borrower, an
amount, derived solely from the U.S. operations of the Parent Borrower and its
Domestic Subsidiaries, repayments (net of


- 22 -

--------------------------------------------------------------------------------





all Taxes payable upon the repatriation of any such amounts) under the Existing
Intercompany Debt (excluding repayments of the proceeds of which are used to
repay Revolving Loans made on the Closing Date) and dividends (net of all Taxes
payable upon the repatriation of any such amounts) from Foreign Subsidiaries,
equal to:
(a)
the sum, without duplication, of:

(i)EBITDA;
(ii)reductions to working capital of the Parent Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Parent Borrower and/or the Restricted Subsidiaries;
(iii)foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA;
(iv)net cash gains resulting in such period from Hedging Obligations and the
application of Financial Accounting Standards Codification Topic 815-Derivatives
and Hedging (ASC 815) and International Financial Reporting Standards
9-Financial Instruments and their respective pronouncements and interpretations;
(v)extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA; and
(vi)to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;
minus
(b)
the sum, without duplication, of:

(i)the amount of any Taxes, including Taxes based on income, profits or capital,
(or alternative tax in lieu thereof), foreign, state, franchise and similar
Taxes, foreign withholding Taxes and foreign unreimbursed value added Taxes (to
the extent added in calculating EBITDA), and including penalties and interest on
any of the foregoing, in each case, paid in cash by the Parent Borrower and its
Restricted Subsidiaries (to the extent not otherwise deducted in calculating
EBITDA), including payments made pursuant to any tax sharing agreements or
arrangements among the Parent Borrower, its Restricted Subsidiaries and any
direct or indirect parent company of the Parent Borrower (so long as such tax
sharing payments are attributable to the operations of the Parent Borrower and
its Restricted Subsidiaries);
(ii)Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA;
(iii)foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA;


- 23 -

--------------------------------------------------------------------------------





(iv)without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of, or acquisitions of or expenses
incurred to develop intellectual property (to the extent not expensed) by, the
Parent Borrower and its subsidiaries made in cash, to the extent not financed
with the proceeds of any long-term Indebtedness of the Parent Borrower and its
Restricted Subsidiaries;
(v)repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(b), but excluding
all other prepayments of the Loans and voluntary prepayments of loans secured on
a pari passu basis with the Obligations), made by the Parent Borrower and its
Restricted Subsidiaries, but only to the extent that such repayments (x) by
their terms cannot be reborrowed or redrawn and (y) are not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);
(vi)additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Parent Borrower and/or the Restricted Subsidiaries;
(vii)without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, the amount of Permitted Investments and Investments made by
the Parent Borrower and its Restricted Subsidiaries pursuant to Section 6.03
(other than Permitted Investments in (x) Cash Equivalents and Government
Securities and (y) the Parent Borrower or any of its Restricted Subsidiaries),
in cash, to the extent such Investments were not financed with the proceeds of
any long-term Indebtedness of the Parent Borrower and its Restricted
Subsidiaries;
(viii)letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;
(ix)extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;
(x)cash fees and expenses incurred in connection with the Transactions, any
Permitted Investment, any Investment permitted under Section 6.03, any
disposition not prohibited under Section 6.05, any recapitalization, any Equity
Offering, the issuance of any Indebtedness or any exchange, refinancing or other
early extinguishment of Indebtedness permitted by this Agreement (in each case,
whether or not consummated);
(xi)an amount equal to all cash charges, expenses or losses added to EBITDA
pursuant to the definition thereof;
(xii)the amount of management, monitoring, consulting, transactional and
advisory fees and related expenses paid to the Sponsor permitted by Section
6.06, to the extent not otherwise deducted in calculating EBITDA;
(xiii)the amount of Restricted Payments made by the Parent Borrower and its
Restricted Subsidiaries to the extent permitted by Section 6.03 (other than
pursuant to Sections 6.03(a) (to the extent such Restricted Payment is made by
utilizing clause (b) of the definition of Restricted Payment Applicable Amount),
6.03(b)(i) (to the extent relating to any other clause of Section 6.03 referred
to in the first parenthetical in this clause (xiii)), 6.03(b)(ii)(A),
6.03(b)(ii)(B), 6.03(b)(iii), 6.03(b)(viii), 6.03(b)(x),


- 24 -

--------------------------------------------------------------------------------





6.03(b)(xiii) (except to the extent relating to a transaction permitted under
Section 6.04), 6.03(b)(xviii)(A), and 6.03(b)(xxiv)) to the extent that such
Restricted Payments were not financed with the proceeds of any long-term
Indebtedness of the Parent Borrower and its Restricted Subsidiaries;
(xiv)    cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Financial Accounting Standards Codification Topic 815-Derivatives and Hedging
(ASC 815) and International Financial Reporting Standards 9-Financial
Instruments and their respective pronouncements and interpretations), to the
extent not otherwise deducted in calculating EBITDA;
(xv)    to the extent not otherwise deducted in calculating EBITDA, cash losses
from any sale or disposition outside the ordinary course of business;
(xvi)    cash payments by the Parent Borrower and its Restricted Subsidiaries in
respect of long-term liabilities (other than Indebtedness) of the Parent
Borrower and its Restricted Subsidiaries;
(xvii)    the aggregate amount of expenditures actually made by the Parent
Borrower and its Restricted Subsidiaries in cash (including expenditures for the
payment of financing fees) to the extent that such expenditures are not
expensed; and
(xviii)    without duplication of amounts deducted from Excess Cash Flow in a
prior fiscal year, the aggregate consideration required to be paid in cash by
the Parent Borrower and its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
fiscal year relating to Permitted Investments and Investments permitted under
Section 6.03 (other than Investments in (x) Cash Equivalents and Government
Securities and (y) the Parent Borrower or any of its Restricted Subsidiaries),
Capital Expenditures or acquisitions of or expenses incurred to develop
intellectual property (to the extent not expensed) to be consummated or made
during the period of 4 consecutive fiscal quarters of the Parent Borrower
following the end of such fiscal year provided that to the extent the aggregate
amount actually utilized to finance such Capital Expenditures, Investments or
acquisitions or development of intellectual property during such period of 4
consecutive fiscal quarters is less than the Contract Consideration or to the
extent such aggregate amount is financed with the proceeds of any long-term
Indebtedness of the Parent Borrower and its Restricted Subsidiaries, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of 4 consecutive fiscal quarters;
provided that, at the option of the Parent Borrower, all such payments made
after the applicable fiscal year and prior to the applicable due date of such
Excess Cash Flow payment may (without duplication of such amount deducted in any
period) be deducted from Excess Cash Flow for such prior fiscal year.
“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Parent Borrower from:
(a)contributions to its common equity capital, and
(b)the sale (other than to the Parent Borrower or a subsidiary of the Parent
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Parent Borrower or a
subsidiary of the Parent Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Parent Borrower,


- 25 -

--------------------------------------------------------------------------------





in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.
“Excluded Information” has the meaning set forth in Section 2.12(f)(vi).
“Excluded Parties” has the meaning set forth in Section 9.16.
“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations existing on the Closing Date or if
later, the date such person becomes a subsidiary (so long as such prohibition is
not incurred in contemplation thereof) from guaranteeing the Obligations, (d)
any Restricted Subsidiary acquired pursuant to an acquisition permitted by
Section 6.03 financed with secured Indebtedness permitted to be incurred
pursuant to Section 6.01(b)(xi) (but only to the extent such Indebtedness is
otherwise permitted to be secured under clause (ff) of the definition of
“Permitted Liens”) and Section 6.01(b)(xviii) and each Restricted Subsidiary
thereof that guarantees such Indebtedness; provided that each such Restricted
Subsidiary shall cease to be an Excluded Subsidiary under this clause (d) if
such secured Indebtedness is repaid or becomes unsecured or if such Restricted
Subsidiary ceases to guarantee such secured Indebtedness, as applicable, (e) any
Unrestricted Subsidiary, (f) solely with respect to any Domestic Obligation, (i)
any direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary that is a CFC and (ii) any CFC Holdco, (g) any captive insurance
subsidiary, (h) any not-for-profit subsidiary, (i) any other subsidiary with
respect to which in the reasonable judgment of the Administrative Agent and the
Parent Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(j) any Receivables Subsidiary and (k) any subsidiary that is a special purpose
entity.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) income Taxes imposed
on (or measured by) such recipient’s net income and franchise (and similar)
Taxes imposed on such recipient in lieu of income Taxes, in each case, imposed
by a jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office located in such jurisdiction, or
as a result of any other present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) (b)
any branch profits Taxes imposed under Section 884(a) of the Code, or any
similar Taxes, imposed by any jurisdiction described in clause (a) above, (c) in
the case of a Lender (other than an assignee pursuant to a request by the Parent
Borrower under Section 2.21(a)), any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender in respect of any Loans made to the
Parent Borrower pursuant to any law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office) except to the
extent that such Lender (or its assignor, if any) was


- 26 -

--------------------------------------------------------------------------------





entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.20(a), (d) any withholding Tax that
is attributable to such recipient’s failure to comply with Section 2.20(e) or
and (e) any United States federal Taxes imposed by FATCA. For the avoidance of
doubt, the term “Lender” shall, for purposes of this definition of Excluded
Taxes, include any Issuing Bank or Swingline Lender.
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
June 29, 2007, among the Parent Borrower and the foreign subsidiary borrowers
from time to time party thereto, as borrowers thereunder, the lenders from time
to time party thereto, Bank of America, N.A., as administrative agent and
collateral agent, and the other agents party thereto.
“Existing Debt” shall mean Indebtedness outstanding under (i) the Existing
Credit Agreement (other than letters of credit which constitute Existing Letters
of Credit outstanding under such agreement) and (ii) the Parent Borrower’s 7.25%
Senior Notes due 2017.
“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Parent Borrower and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.
“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date as more fully described on Schedule 1.01(c).
“Existing Senior Notes” shall mean the Parent Borrower’s 4.625% Senior Notes due
2022 (and includes any Refinancing Indebtedness in respect thereof permitted by
Section 6.01 and any notes issued in exchange or replacement of any of the
foregoing on substantially identical terms).
“Existing Senior Notes Documentation” shall mean any indenture governing the
Existing Senior Notes and all documentation delivered pursuant thereto.
“Extended Revolving Credit Commitment” shall have the meaning set forth in
Section 2.25(a).
“Extended Revolving Loan” shall mean a Revolving Loan whose Revolving Credit
Maturity Date has been extended pursuant to Section 2.25(a).
“Extended Term Loans” shall have the meaning set forth in Section 2.25(a).
“Extension” has the meaning set forth in Section 2.25(a).
“Extension Offer” has the meaning set forth in Section 2.25(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code as in effect on the
date hereof, or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, the U.S. Treasury
Regulations and official published guidance with respect thereto, whether in
existence on the date hereof or promulgated thereafter, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreement (or
related laws, regulations or official administrative practices) implementing the
foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for


- 27 -

--------------------------------------------------------------------------------





such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if the Federal Funds Effective Rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fee Letters” shall mean the Fee Letters, each dated the Closing Date, between
the Parent Borrower and each Arranger.
“Fees” shall mean the Commitment Fee, the Administration Fee, the L/C
Participation Fee and the Issuing Bank Fee.
“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.
“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of November 23, 2016, by and among the Parent Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent.
“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.
“First Lien Net Leverage Ratio” shall mean, the ratio of (i) (A) Consolidated
Indebtedness of the Parent Borrower and its Restricted Subsidiaries on such date
that is secured by a Lien on any assets of the Parent Borrower or any of its
Restricted Subsidiaries (other than (i) Indebtedness subordinated in right of
payment to the Obligations and (ii) secured Indebtedness to the extent such Lien
is on Collateral and ranks junior to the corresponding Lien securing the
Obligations) minus (B) the amount of cash and Cash Equivalents in excess of any
Restricted Cash that would be stated on the balance sheet of the Parent Borrower
and its Restricted Subsidiaries and held by the Parent Borrower and its
Restricted Subsidiaries as of such date of determination, as determined in
accordance with GAAP to (ii) EBITDA of the Parent Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent.
“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:
(a)Consolidated Interest Expense (excluding all non-cash interest expense and
amortization/accretion of original issue discount) of such Person and Restricted
Subsidiaries for such period; plus
(b)all cash dividends or other distributions paid to any Person other than such
Person or any such subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Parent Borrower or a Restricted Subsidiary
during such period; plus
(c)all cash dividends or other distributions paid to any Person other than such
Person or any such subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Parent Borrower or a Restricted
Subsidiary during such period.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.


- 28 -

--------------------------------------------------------------------------------





“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
“Foreign Obligations” shall mean the unpaid principal of and interest on the
Loans and all other obligations and liabilities of any Foreign Subsidiary
Borrower to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document and the Letters of Credit and whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid pursuant hereto
or any other Loan Document and including interest, fees and other amounts
accruing after the maturity of the Loans and L/C Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to a Loan Party,
whether or not a claim for post-filing or post-petition interest or such fess or
other amounts are allowed in such proceeding) or otherwise.
“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the Parent
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.
“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
other than the United States, any state thereof or the District of Columbia.
“Foreign Subsidiary Borrower” shall mean any Foreign Subsidiary which is listed
as a Foreign Subsidiary Borrower on Schedule B, as such schedule may be amended
from time to time pursuant to Section 9.08(g) (including, without limitation,
the delivery of the documents required by Section 9.08(g)); provided that, with
respect to each such listed Foreign Subsidiary, its status as a Foreign
Subsidiary Borrower hereunder shall not be effective until such Foreign
Subsidiary and its subsidiaries shall have become a Grantor, to the extent
applicable, under and as defined in the Guarantee and Collateral Agreement or
shall otherwise have entered into collateral and security documents reasonably
satisfactory to the Administrative Agent and providing, to the extent reasonably
practicable under relevant law, substantially the equivalent of the lien and
security interests contemplated to be provided by Grantors under the Guarantee
and Collateral Agreement.
“Foreign Subsidiary Borrower Sublimit” shall have the meaning assigned to such
term in Section 2.01(ca)(iii).
“Foreign Subsidiary Reorganization” shall mean the reorganization of the Parent
Borrower’s Foreign Subsidiaries (including the creation of a new holding company
subsidiary to hold substantially all of the capital stock of the Parent
Borrower’s Foreign Subsidiaries).
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Banks, such Defaulting Lender’s Pro Rata Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.




- 29 -

--------------------------------------------------------------------------------





“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” shall mean United States generally accepted accounting principles in
effect on the date of this Agreement, except for any reports required to be
delivered pursuant to Section 5.04(a) and (b), which shall be prepared in
accordance with GAAP in effect on the date thereof, except as provided below. At
any time after adoption of IFRS by the Parent Borrower for its financial
statements and reports for all financial reporting purposes, the Parent Borrower
may elect to apply IFRS for all purposes of this Agreement, in lieu of GAAP,
and, upon any such election, references herein to GAAP shall be construed to
mean IFRS as in effect on the date of the election (except for any reports
required to be delivered under Section 5.04(a) and (b), which shall be prepared
in accordance with IFRS in effect on the date thereof) from time to time;
provided that (1) any such election once made shall be irrevocable (and shall
only be made once), (2) all financial statements and reports required to be
provided after such election pursuant to this Agreement shall be prepared on the
basis of IFRS and (3) from and after such election, all ratios, computations and
other determinations (A) based on GAAP contained in this Agreement shall be
computed in conformity with IFRS and (B) in this Agreement that require the
application of GAAP for periods that include fiscal quarters ended prior to the
Parent Borrower’s election to apply IFRS shall remain as previously calculated
or determined in accordance with GAAP. The Parent Borrower shall give written
notice of any election to the Administrative Agent within 15 days of such
election. For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.
“Government Securities” shall mean securities that are:
(a)(1) direct obligations of any country that is a member of the European
Monetary Union whose long-term debt is rated “A-1” or higher by Moody’s or “A+”
or higher by S&P or the equivalent rating category of another internationally
recognized rating agency on the date hereof, for the payment of which the full
faith and credit of such country is pledged and (2) direct obligations of the
United States of America for the timely payment of which its full faith and
credit is pledged; or
(b)obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of any country referred to in clause (a), the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
such country, which, in either case, are not callable or redeemable at the
option of the issuer thereof.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state,
local or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Grantor” shall mean shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, through letters of credit
or reimbursement agreements in respect thereof, of all or any part of any
Indebtedness or other obligations. When used as a verb, “guarantee” shall have a
corresponding meaning.




- 30 -

--------------------------------------------------------------------------------





“Guarantee” means any guarantee of the obligations of the Borrowers under this
Agreement and other Loan Documents by a Guarantor in accordance with the
provisions of this Agreement and the other Loan Documents. When used as a verb,
“Guarantee” shall have a corresponding meaning.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Loan Parties party
thereto and the Collateral Agent for the benefit of the Secured Parties.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (and, in the case
of any Foreign Obligation, the Parent Borrower).
“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant,” “contaminant”
or words of similar import and regulatory effect under any Environmental Laws,
including petroleum, petroleum products or asbestos.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any (a) currency exchange, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, commodity swap
agreement, commodity cap agreement, commodity collar agreement, foreign exchange
contract, currency swap agreement or similar agreement providing for the
transfer of mitigation of interest rate or currency risks either generally or
under specific contingencies and (b) other agreements or arrangements, in each
case designed to manage, hedge or protect such Person with respect to
fluctuations in currency exchange, interest rates or commodity, raw material,
utility or energy prices.
“Holdings” shall mean VWR Corporation, a Delaware corporation and the direct
parent of the Parent Borrower and shall include any successors to such Person or
assigns.
“Identified Participating Lenders” has the meaning set forth in Section
2.12(f)(iii)(3).
“Identified Qualifying Lenders” has the meaning set forth in Section
2.12(f)(iv)(3).
“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.
“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the Parent
Borrower (other than any Foreign Subsidiary Borrower) for which (a) (i) the
assets of such Restricted Subsidiary constitute less than 2.5% of Total Assets
and (ii) the EBITDA of such Restricted Subsidiary accounts for less than 2.5% of
the EBITDA of the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis and (b) thereafter, (i) the assets of all relevant Restricted
Subsidiaries constitute 5.0% or less of Total Assets, and (ii) the EBITDA of all
relevant Restricted Subsidiaries accounts for less than 5.0% of EBITDA of the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis. The
Immaterial Subsidiaries as of the Closing Date are listed on Schedule 1.01(d).
“Incremental Amendment” shall have the meaning assigned to such term in Section
2.24(b).
“Incremental Cap” shall have the meaning assigned to such term in Section
2.24(a).
“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 6.01(b)(ii).
“Incremental Equivalent Debt Conditions” shall have the meaning assigned to such
term in Section 6.01(b)(ii).
“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(b).




- 31 -

--------------------------------------------------------------------------------





“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.24(a).
“Incremental Revolving Loan” shall mean any loan funded pursuant to an
Incremental Revolving Credit Commitment.
“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.24(a).
“Indebtedness” shall mean, with respect to any Person, without duplication:
(a)any indebtedness (including principal and premium) of such Person, whether or
not contingent:
(i)in respect of borrowed money;
(ii)evidenced by bonds, notes, debentures or similar instruments;
(iii)evidenced by letters of credit, bank guarantees or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof);
(iv)Capitalized Lease Obligations;
(v)representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or
(vi)representing any Hedging Obligations;
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bank guarantees, bankers’ acceptances and Hedging Obligations) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;
(b)to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and
(c)to the extent not otherwise included, the obligations of the type referred to
in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business, (y) items that would appear as a liability on a balance sheet
prepared in accordance with GAAP as a result of the application of EITF 97-10,
“The Effect of Lessee Involvement in Asset Construction”, and (z) obligations
under or in respect of Receivables Facilities. The amount of Indebtedness of any
person under clause (c) above shall be deemed to equal the lesser of (x) the
aggregate unpaid amount of such Indebtedness secured by such Lien and (y) the
fair market value of the property encumbered thereby as determined by such
person in good faith.


- 32 -

--------------------------------------------------------------------------------





“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the Parent
Borrower, qualified to perform the task for which it has been engaged.
“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership, or other similar law, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.
“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Closing Date (a) a Trademark Security
Agreement substantially in the form of Exhibit F-1, (b) a Patent Security
Agreement substantially in the form of Exhibit F-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit F-3.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last day of each March, June, September and December,
commencing December 31, 2015 and2015, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to such Loan and, in the case of
a Eurodollar Borrowing with an Interest Period of more than 3 months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of 3 months’ duration been applicable to such Borrowing and (c) with
respect to any Tranche B-1 Term Loan, the First Amendment Effective Date.
“Interest Period” shall mean (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or 12, with the consent of all
of the relevant Lenders) months (or such other periods acceptable to the
Lenders) thereafter, as the relevant Borrower may elect; provided, however, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) all Tranche B-2 Term Loans made pursuant to Section 2.01(b), including
those converted from Converted Tranche B-1 Term Loans, shall have the same
Interest Period as in effect for the Tranche B-1 Term Loans on the First
Amendment Effective Date and (b) with respect to any BA Rate Loan, the
applicable BA Interest Period. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
“Investment Grade Securities” shall mean:
(a)securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);
(b)debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Parent Borrower and its subsidiaries;


- 33 -

--------------------------------------------------------------------------------





(c)investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and
(d)corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, issuances of letters of credit, bank guarantees or
similar financial accommodations or capital contributions (excluding accounts
receivable, trade credit, management fees, advances to customers, commission,
travel, entertainment, relocation, payroll and similar advances to directors,
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions (in one transaction or a series of transactions,
including by way of merger) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person, purchases or other acquisitions of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. The amount of any Investment shall be
deemed to be the amount actually invested, without adjustment for subsequent
increases or decreases in value but giving effect to any returns or
distributions received by such Person with respect thereto. For purposes of the
definition of “Unrestricted Subsidiary” and Section 6.03:
(a)“Investments” shall include the portion (proportionate to the Parent
Borrower’s direct or indirect equity interest in such subsidiary) of the fair
market value of the net assets of a subsidiary of the Parent Borrower at the
time that such subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such subsidiary as a Restricted
Subsidiary, the Parent Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:
(a)the Parent Borrower’s direct or indirect “Investment” in such subsidiary at
the time of such redesignation; less
(b)the portion (proportionate to the Parent Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and
(b)any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Parent Borrower.
“Issuing Bank” shall mean, as the context may require, (a) Citibank, N.A.,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder, (b) Bank of America, N.A., in respect of the
Existing Letters of Credit and (c) any other Person that may become an Issuing
Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of Credit
issued at the time such Person was a Lender; provided further that, if any
Extended Revolving Credit Commitments are effected in accordance with Section
2.25, then on the occurrence of a Revolving Credit Maturity Date (each, an
“Issuing Bank/Swing Line Termination Date”), each Issuing Bank at such time
shall have the right to resign as an Issuing Bank on the respective Issuing
Bank/Swing Line Termination Date, in each case upon not less than ten (10) days’
prior written notice thereof to the Borrowers and the Administrative Agent and,
in the event of any such resignation and upon the effectiveness thereof, the
respective entity so resigning shall retain all of its rights hereunder and
under the other Loan Documents as an Issuing Bank with respect to all Letters of
Credit theretofore issued by it (which Letters of Credit shall remain
outstanding in accordance with the terms hereof until their respective
expirations) but shall


- 34 -

--------------------------------------------------------------------------------





not be required to issue any further Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branches of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch. Notwithstanding anything
else to the contrary in this Agreement, other than with respect to the Existing
Letters of Credit, each Issuing Bank shall not be obligated to issue (but may
issue) Letters of Credit in an aggregate principal amount in excess of such
Issuing Bank’s pro rata portion (based on the Revolving Credit Commitments of
such Issuing Bank) of the Letter of Credit Sublimit.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“Issuing Bank/Swing Line Termination Date” shall have the meaning given to that
term in the definition of “Issuing Bank.”
“Judgment Currency” shall have the meaning specified in Section 9.15(d).
“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.
“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.
“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the applicable Issuing Bank which may be drawn by such
Issuing Bank to satisfy any obligations of the Borrowers in respect of such
Letter of Credit or (b) cash or Cash Equivalents deposited with such Issuing
Bank to satisfy any obligation of the Borrowers in respect of such Letter of
Credit, in each case, in an amount equal to the Dollar Equivalent of the undrawn
face amount of such Letter of Credit and otherwise on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to such Issuing Bank.
“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time,
in each case, calculated using the Dollar Equivalent at such time of all
outstanding Letters of Credit denominated in an Alternative Currency. The L/C
Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“LCA Election” shall have the meaning assigned to such term in Section 1.11(d).
“LCA Test Date” shall have the meaning assigned to such term in Section 1.11(d).
“Lender Default” shall mean (i) the refusal or failure of any Revolving Credit
Lender to make available its portion of any incurrence of Revolving Loans or
participations in Letters of Credit or Swingline Loans when required hereunder,
which refusal or failure is not cured within one Business Day after the date of
such refusal or failure; (ii) the failure of any Lender to pay over to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute; (iii) the
notification by a Lender to the Borrower or the Administrative Agent that such
Lender does not


- 35 -

--------------------------------------------------------------------------------





intend or expect to comply with any of its funding obligations hereunder or a
public statement by a Lender to that effect with respect to such Lender’s
funding obligations hereunder; (iv) the failure by a Lender to confirm in a
manner reasonably satisfactory to the Administrative Agent that such Lender will
comply with such Lender’s obligations hereunder; or (v) the admission in writing
by a Distressed Person that it is insolvent or such Distressed Person becoming
subject to a Lender-Related Distress Event.
“Lender Presentation” shall mean the lender presentation dated September 9,
2015, relating to the syndication of the initial Credit Facilities.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver, or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person, or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation or
such Distressed Person makes a general assignment for the benefit of creditors
or is otherwise adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person or its assets to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any Equity Interests in any Lender or any Person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof.
“Lenders” shall mean the lenders in respect of any Credit Facility from time to
time party hereto. Unless the context indicates otherwise, the term “Lenders”
shall include the Issuing Banks and the Swingline Lender.
“Letter of Credit” shall mean any letter of credit issued (or, in the case of an
Existing Letter of Credit, deemed issued) pursuant to Section 2.23.
“Letter of Credit Application” shall have the meaning assigned to such term in
Section 2.23(b).
“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.23(c).
“Letter of Credit Sublimit” shall have the meaning assigned to such term in the
recitals.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing of any currency
(other than any Eurodollar Borrowing of Tranche B-2 Term Loans) for any Interest
Period, the rate per annum equal to the ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period
for a period equal to such Interest Period (or on the first day of such Interest
Period in the case of any LIBO Rate Loan denominated in Sterling); provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, the LIBO Rate shall be applied in a manner as otherwise
reasonably determined by the Administrative Agent; provided, further, that if
the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease be deemed to constitute a
Lien.


- 36 -

--------------------------------------------------------------------------------





“Limited Condition Acquisition” means any permitted acquisition of or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing, and which is designated as such by the Parent Borrower in a written
notice to the Administrative Agent on or prior to the date on which the
definitive agreements for such transaction are entered into.
“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).
“Loan Documents” shall mean, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Security Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Offer, (v) any intercreditor agreement contemplated
hereby, (vi) any amendment or joinder to this Agreement (including the First
Amendment), (vii) the Fee Letters and (viii) each other agreement that the
Parent Borrower and the Administrative Agent (or the Required Lenders) designate
in writing as a Loan Document.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect (a) on the
business, operations, assets, financial condition or results of operations of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole or (b) on
any material rights and remedies of the Administrative Agent and the Lenders
under the Loan Documents, taken as a whole.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of any one or more of the Parent
Borrower and its Restricted Subsidiaries in an aggregate principal amount
greater than or equal to $50,000,000. For purposes of determining “Material
Indebtedness,” the “principal amount” of the obligations of the Parent Borrower
or any Restricted Subsidiary in respect of any Hedging Obligation at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Parent Borrower or such Restricted Subsidiary would be required to pay
if the relevant hedging agreement were terminated at such time.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum Currency Threshold” shall mean (a) in the case of ABR Loans, $2,000,000
or an integral multiple of $1,000,000 in excess thereof, (b) in the case of
Eurodollar Loans denominated in Dollars, $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (c) in the case of Revolving Loans denominated in
euro, €1,000,000 or an integral multiple of €1,000,000 in excess thereof, (d) in
the case of Term Loans denominated in euro, €2,500,000 or an integral multiple
of €500,000 in excess thereof, (e) in the case of Loans denominated in Sterling,
£1,000,000 or an integral multiple of £500,000 in excess thereof, (f) in the
case of Loans denominated in Canadian Dollars, C$1,000,000 or an integral
multiple of C$1,000,000 in excess thereof and (g) in the case of Loans
denominated in any other Alternative Currency, such Alternative Currency
equivalent of $1,000,000 or an integral multiple of such Alternative Currency
equivalent of $1,000,000 in excess thereof.
“MFN Adjustment” shall have the meaning set forth in Section 2.24(d).
“Minimum Extension Condition” shall have the meaning set forth in Section
2.25(b).
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.


- 37 -

--------------------------------------------------------------------------------





“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value as reasonably estimated by the Parent
Borrower in excess of $10,000,000 and improvements thereto with respect to which
a Mortgage is granted pursuant to Section 5.09 or Section 5.10 to secure the
Obligations.
“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property or interest therein to
secure the Secured Obligations, each in a form reasonably satisfactory to the
Collateral Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA under which any Loan Party or any ERISA Affiliate has any
obligation or liability (contingent or otherwise).
“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the Parent
Borrower and its Restricted Subsidiaries in connection therewith), and the
Parent Borrower’s good faith estimate of Taxes paid or payable (including
payments under any tax sharing agreement or arrangement of the type described in
clause (b)(i) of the definition of “Excess Cash Flow”), in connection with such
Disposition or such Property Loss Event (including, in the case of any such
Disposition or Property Loss Event in respect of property of any Foreign
Subsidiary, Taxes payable upon the repatriation of any such proceeds), (ii)
amounts provided as a reserve, in accordance with GAAP, against any (x)
liabilities under any indemnification obligations or purchase price adjustment
associated with such Disposition and (y) other liabilities associated with the
asset disposed of and retained by the Parent Borrower or any of its Restricted
Subsidiaries after such disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or other obligation which is secured by a Lien on the asset sold
that (A) has priority over the Lien securing the Obligations and which is repaid
(other than Indebtedness hereunder) or (B) is required to be repaid and is
repaid pursuant to intercreditor arrangements entered into by the Administrative
Agent or the Collateral Agent and (iv) in the case of any such Disposition or
Property Loss Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly owned
Restricted Subsidiary as a result thereof and (b) with respect to any incurrence
of Indebtedness, the cash proceeds thereof, net of all Taxes (including, in the
case of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds) and customary fees, commissions, costs
and other expenses incurred by the Parent Borrower and its Restricted
Subsidiaries in connection therewith.
“New York Process Agent” shall have the meaning assigned to such term in Section
9.15(e).
“Non-Bank Certificate” shall have the meaning assigned to such term in Section
2.20(e)(ii)(C).
“Non-Consenting Lenders” shall have the meaning assigned to such term in Section
2.21.
“Non-Converting Consenting Lender” means a Tranche B-1 Term Loan Lender that has
elected to be a “Non-Converting Consenting Lender” on its signature page to the
First Amendment.
“Non-Debt Fund Affiliate” means any Affiliate of Holdings, including Holdings or
any of its subsidiaries, but excluding (a) any Debt Fund Affiliate and (b) any
natural person.


- 38 -

--------------------------------------------------------------------------------





“Note” shall have the meaning specified in Section 2.04(e).
“Notice of Intent to Cure” shall have the meaning specified in Section 7.02(a).
“Not Otherwise Applied” shall mean, with reference to any amount of Net Cash
Proceeds of any transaction or event, that such amount was both (a) not required
to be applied to prepay the Loans pursuant to Section 2.13, and (b) not
previously applied in determining the permissibility of a transaction under the
Loan Documents where such permissibility was (or may have been) contingent on
receipt of such amount or utilization of such amount for a specified purpose.
The Borrowers shall promptly notify the Administrative Agent of any application
of such amount as contemplated by clause (b) above.
“Obligations” shall mean the Domestic Obligations and the Foreign Obligations.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Offered Amount” has the meaning set forth in Section 2.12(f)(iv)(1).
“Offered Discount” has the meaning set forth in Section 2.12(f)(iv)(1).
“Officer’s Certificate” shall mean a certificate signed on behalf of the Parent
Borrower by a Responsible Officer of the Parent Borrower.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrowers or the relevant Agent.
“Other Taxes” shall mean all present or future stamp, court, filing, recording,
documentary, intangible or similar Taxes arising from the execution, delivery,
registration or enforcement of, or otherwise with respect to, any Loan Document.
“Parent Borrower” shall have the meaning assigned to such term in the preamble.
“Participating Lender” shall have the meaning set forth in Section
2.12(f)(iii)(2).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year, (b)
the filing or a notice of interest to terminate in whole or in part a Foreign
Plan or the treatment of a Foreign Plan amendment as a termination or partial
termination, (c) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer a
Foreign Plan, (d) any other event or condition which might constitute grounds
for the termination of, winding up or partial termination or winding up or the
appointment of a trustee to administer, any Foreign Plan, (e) the failure to
satisfy any statutory funding requirement, (f) the adoption of any amendment to
a Foreign Plan that would require the provision of security pursuant to
applicable law or (g) any other extraordinary event or condition with




- 39 -

--------------------------------------------------------------------------------





respect to a Foreign Plan which could reasonably be expected to result in a Lien
or any acceleration of any statutory requirement to fund all or a substantial
portion of the unfunded accrued benefit liabilities of such plan.
“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).
“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent, as the same
shall be supplemented from time to time.
“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Parent Borrower or any of its Restricted Subsidiaries and another
Person.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent Borrower or
any other Loan Party in the form of one or more series of senior secured notes;
provided that (i) such Indebtedness is subject to intercreditor arrangements
reasonably satisfactory to the Collateral Agent and is not secured by any
property or assets of Holdings, the Parent Borrower or any Restricted Subsidiary
other than the Collateral, except to the extent permitted by the applicable
intercreditor agreement, (ii) such Indebtedness is not at any time guaranteed by
any Person that is not a Guarantor and (iii) except in the case of any such
Indebtedness in the form of a bridge loan intended to be refinanced with a
securities offering the maturity date of which provides for an automatic
extension of the maturity date thereof, subject to customary conditions, to a
date that is not earlier than the then latest Term Loan Maturity Date at the
time such Indebtedness is incurred or issued, such Indebtedness does not mature
prior to the date that is the then latest Term Loan Maturity Date, or have a
Weighted Average Life to Maturity less than the Weighted Average Life to
Maturity of, any Term Loan outstanding at the time such Indebtedness is incurred
or issued. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“Permitted Investments” shall mean:
(a)any Investment in the Parent Borrower or any of its Restricted Subsidiaries;
provided that the aggregate amount of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed at any time outstanding the sum of (i) the greater of (A)
$150,000,000 and (B) 3.75% of Total Assets and (ii) the Net Cash Proceeds from
any Disposition or Property Loss Event which are not required to be used prior
to such time to prepay Term Loans or reinvested (other than in reliance on this
clause (a)) pursuant to Section 2.13(b); provided, further, that any Investment
in a Restricted Subsidiary that is not a Loan Party made pursuant to this clause
(a) shall not be subject to the immediately preceding proviso if such Restricted
Subsidiary subsequently becomes a Loan Party;
(b)
any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c)any Investment by the Parent Borrower or any of its Restricted Subsidiaries
in a Person that is engaged in a Similar Business if as a result of such
Investment:
(i)such Person becomes a Loan Party; or


- 40 -

--------------------------------------------------------------------------------





(ii)such Person, in one transaction or a series of related transactions, is
merged or consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, a Loan Party,
and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;
(d)any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05 or any other disposition of assets not
constituting a Disposition;
(e)any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date or
(ii) as otherwise permitted under this Agreement;
(f)any Investment acquired by the Parent Borrower or any of its Restricted
Subsidiaries:
(i)in exchange for any other Investment or accounts receivable held by the
Parent Borrower or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy workout, reorganization or recapitalization of the issuer
of such other Investment or accounts receivable; or
(ii)as a result of a foreclosure by the Parent Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
(g)Hedging Obligations permitted under Section 6.01(b)(ix);
(h)Loans repurchased by the Parent Borrower or a Restricted Subsidiary, or
purchased by Holdings and contributed to the Parent Borrower, pursuant to and in
accordance with Section 2.12(f) or Section 9.04, so long as such Loans are
immediately cancelled;
(i)Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Parent Borrower or any of its direct or indirect
parent companies; provided, however, that such Equity Interests will not
increase the Restricted Payment Applicable Amount;
(j)Indebtedness permitted under Section 6.01, performance guaranties consistent
with past practice or required under applicable Requirements of Law or pursuant
to any statutory filing and Liens permitted by Section 6.02;
(k)any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06;
(l)Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;
(m)additional Investments having an aggregate amount, taken together with all
other Investments made pursuant to this clause (m) that are at the time
outstanding, not to exceed the greater of $175,000,000 and 4.375% of Total
Assets; provided, further, that any Investment in a Person that is not a Loan
Party made pursuant to this clause (m) shall be deemed permitted under


- 41 -

--------------------------------------------------------------------------------





clause (a) above (without giving effect to the provisos thereto) and shall not
be included as having been made pursuant to this clause (m) if such Person
subsequently becomes a Loan Party;


(n)Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Parent Borrower, are necessary or advisable to effect any
Receivables Facility;
(o)loans and advances to, or guarantees of Indebtedness of, directors,
employees, officers and consultants not in excess of the greater of $20,000,000
and 0.5% of Total Assets outstanding at any one time, in the aggregate;
(p)loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Parent Borrower or any direct or indirect parent company
thereof;
(q)Investments in the ordinary course of business consisting of endorsements for
collection or deposit;
(r)additional Investments in joint ventures in an aggregate amount not to exceed
the greater of $30,000,000 and 0.75% of Total Assets at any time outstanding;
(s)loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;
(t)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;
(u)Investments in industrial development or revenue bonds or similar obligations
secured by assets leased to and operated by the Parent Borrower or any of its
subsidiaries that were issued in connection with the financing of such assets,
so long as the Parent Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;
(v)deposits made by the Parent Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements;
(w)Investments made in connection with the Foreign Subsidiary Reorganization;
(x)Investments in (i) new offshore finance companies, including, without
limitation, non-Wholly-Owned Subsidiaries and (ii) new Foreign Subsidiaries that
would engage in transactions with other Foreign Subsidiaries to maximize tax
efficiency and dividend capacity;
(y)extensions of trade credit in the ordinary course of business;
(z)Investments consisting of (i) non-exclusive licensing of intellectual
property pursuant to joint marketing arrangements with other Persons or (ii)
exclusive licensing of intellectual property pursuant to joint marketing
arrangements with other Persons; provided, such exclusive license is limited to
a specific geographic region or geographic area;
(aa)Investments consisting of earnest money deposits required in connection with
a purchase agreement or other acquisition permitted hereunder; and


- 42 -

--------------------------------------------------------------------------------





(bb)    guarantees (including Guarantees) of Indebtedness permitted under
Section 6.01(b)(xvi) and performance guarantees consistent with past practice
and the creation of liens on the assets of the Borrowers or any Restricted
Subsidiaries in compliance with Section 6.02.
To the extent a Permitted Investment is permitted to be made by a Loan Party
directly in any Restricted Subsidiary or any other Person who is not a Loan
Party (each such person, a “Target Person”), such Investment may be made by
advance, contribution or distribution by a Loan Party to a Restricted Subsidiary
or Holdings, and further contemporaneously advanced or contributed to a
Restricted Subsidiary for purposes of making the relevant Investment in the
Target Person without constituting an Investment for purposes of this definition
(it being understood that such Investment must satisfy the requirements of, and
shall count towards any thresholds in, a provision of this definition or a
provision in Section 6.03 as if made by the applicable Loan Party directly to
the Target Person).
For purposes of this definition, in the event that a proposed Investment (or
portion thereof) meets the criteria of more than one of the categories of
Permitted Investments described in clauses (a) through (bb) above, or is
otherwise entitled to be incurred or made pursuant to Section 6.03, the Parent
Borrower will be entitled to classify, or later reclassify, such Investment (or
portion thereof) in one or more of such categories set forth above or under
Section 6.03.
“Permitted Investors” shall mean (a) the Sponsor, (b) [reserved], (c) any Person
who is an officer or otherwise a member of management of Holdings or any of its
subsidiaries on the Closing Date; provided that if such officers and members of
management beneficially own more shares of voting stock of the Parent Borrower
or its direct or indirect parent than the number of shares beneficially owned by
all the officers on the Closing Date or issued within 90 days thereafter, such
excess shall be deemed not to be beneficially owned by the Permitted Investors,
(d) any Related Entity of any of the foregoing Persons and (e) any “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 or any successor provision) of which any of the foregoing
are members; provided that in the case of such “group” and without giving effect
to the existence of such “group” or any other “group,” such Persons specified in
clause (a), (c), or (d) above (subject, in the case of officers, to the
foregoing limitation), collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Parent Borrower or any of its direct or indirect parent entities held by
such “group,” and provided, further, that, in no event shall the Sponsor own a
lesser percentage of voting stock than any other person or group referred to in
clause (c), or (d).
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent Borrower or
any other Loan Party in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured loans;
provided that (i) such Indebtedness is subject to intercreditor agreements
reasonably satisfactory to the Collateral Agent, is secured by the Collateral on
a second priority (or other junior priority) basis to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Holdings, the
Parent Borrower or any Restricted Subsidiary other than the Collateral, except
to the extent permitted by the applicable intercreditor agreement, (ii) such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness” and
(iii) such Indebtedness meets the Permitted Other Debt Conditions. Permitted
Junior Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.
“Permitted Liens” shall mean, with respect to any Person:
(a)pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance laws, social security laws or regulations or
similar legislation, or deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of


- 43 -

--------------------------------------------------------------------------------





such Person or deposits of cash or government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, or deposits or other security
securing liabilities to insurance carriers under insurance or self-insurance
arrangements or earnest money deposits required in connection with a purchase
agreement or other acquisition, in each case incurred in the ordinary course of
business or consistent with past practice;
(b)Liens imposed by law constituting carriers’, warehousemen’s, materialmen’s,
repairmen’s, mechanics’ and other like Liens, (i) not yet overdue for a period
of more than 60 days or (ii) that are being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;
(c)Liens for taxes, assessments or other governmental charges (i) not yet
overdue for a period of more than 45 days or the nonpayment of which in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect, (ii) which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP or (iii) for property taxes
on property (other than any Mortgaged Property) that the Parent Borrower or one
of its subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;
(d)Liens in favor of the issuer of stay, customs, appeal, performance,
indemnity, warranty, release and surety bonds or bid bonds or with respect to
other regulatory requirements or letters of credit, bank guarantees or bankers’
acceptance issued, and compulsory guarantees provided for, in each case pursuant
to the request of and for the account of such Person in the ordinary course of
its business or consistent with past practice;
(e)minor survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(f)Liens securing Indebtedness permitted to be incurred pursuant to Section
6.01(b)(ii), (iv), (xvii), (xviii), (xxii) and (xxvi); provided, that Liens
securing Indebtedness permitted to be incurred pursuant to clause (xvii) shall
extend only to the assets of Foreign Subsidiaries and Liens securing
Indebtedness permitted to be incurred pursuant to paragraphs (b)(iv) and
(b)(xviii) are solely on the assets financed, purchased, constructed, improved,
acquired or assets of the acquired entity, as the case may be; provided,
further, that the Liens securing such Indebtedness shall be subject to
intercreditor arrangements reasonably satisfactory to the Collateral Agent to
the extent such Indebtedness is secured by the Collateral;
(g)Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of $5,000,000 in the aggregate shall only be permitted to
the extent such Lien is listed on Schedule 6.02;
(h)subject to intercreditor arrangements reasonably satisfactory to the
Collateral Agent, Liens on Collateral securing Indebtedness permitted to be
incurred pursuant to Sections 6.01(a), 6.01(b)(ii), or 6.01(b)(xiii) (i) ranking
junior to the Liens securing the Obligations or (ii) ranking pari passu with the
Liens securing the Obligations so long as in the case of this clause


- 44 -

--------------------------------------------------------------------------------





(ii), (x) after giving pro forma effect to the incurrence of any such
Indebtedness in reliance on this clause (ii), the First Lien Net Leverage Ratio
is no greater than 3.30 to 1.00 (assuming any revolving facility incurred in
connection therewith is fully drawn and without netting the cash proceeds of
such Indebtedness; provided, that to the extent the proceeds thereof are used to
repay Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness) and (y) such Indebtedness satisfies the Incremental Equivalent
Debt Conditions as if it was Incremental Equivalent Debt;
(i)Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Parent Borrower or any of its subsidiaries;
(j)Liens on property at the time the Parent Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that the Liens may not extend to any other property owned by the Parent Borrower
or any of its Restricted Subsidiaries;
(k)Liens securing Indebtedness or other obligations of the Parent Borrower or a
Restricted Subsidiary owing to the Parent Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 6.01(b)(vii);
(l)Liens securing (i) Hedging Obligations or (ii) Cash Management Obligations;
(m)Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances,
bank guarantees or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business securing
inventory purchases from vendors;
(n)leases, subleases, licenses or sublicenses (including, without limitation,
licenses and sublicenses of intellectual property) granted to others in the
ordinary course of business which do not materially interfere with the business
of the Parent Borrower or any of its Restricted Subsidiaries or which do not by
their own terms secure any Indebtedness;
(o)Liens arising from UCC financing statement filings regarding operating leases
or consignments entered into by the Parent Borrower and its Restricted
Subsidiaries in the ordinary course of business;
(p)Liens in favor of any Borrower or any Restricted Guarantor;
(q)Liens on inventory or equipment of the Parent Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business to the Parent
Borrower’s or such Restricted Subsidiary’s clients or customers at which such
inventory or equipment is located;
(r)Liens on accounts receivable and related assets incurred in connection with a
Receivables Facility;
(s)Liens to secure any refinancing, refunding, extension, renewal or replacement
(or successive refinancing, refunding, extensions, renewals or replacements) as
a whole, or in part, of any Indebtedness permitted by Section 6.01 and secured
by any Lien referred to in the foregoing clauses (f), (g), (i), and (j);
provided, however, that such new Lien shall be limited to


- 45 -

--------------------------------------------------------------------------------





all or part of the same property that secured the original Lien (plus
improvements on such property and proceeds and products thereof and customary
security deposits);
(t)pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under Section
6.01(b)(xxiv);
(u)Liens securing judgments for the payment of money not constituting an Event
of Default;
(v)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(w)Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(x)Liens deemed to exist in connection with Investments in repurchase
agreements; provided that such Liens do not extend to any assets other than
those that are the subject of such repurchase agreement;
(y)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(z)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Parent Borrower or any of its Restricted Subsidiaries in the ordinary course
of business;
(aa)Liens securing the Obligations and the Secured Obligations;
(bb)    Liens on cash deposits of the Parent Borrower and Foreign Subsidiaries
subject to a Cash Pooling Arrangement or otherwise over bank accounts of the
Parent Borrower and Foreign Subsidiaries maintained as part of the Cash Pooling
Arrangement, in each case securing liabilities for overdrafts of the Parents
Borrower and Foreign Subsidiaries participating in such Cash Pooling
Arrangements;
(cc)     any encumbrance or retention (including put and call agreements and
rights of first refusal) with respect to the Equity Interests of any joint
venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;
(dd)    Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;
(ee)    Liens consisting of contractual restrictions of the type described in
the definition of Restricted Cash;


- 46 -

--------------------------------------------------------------------------------





(ff)    other Liens securing Indebtedness or other obligations which do not
exceed the greater of $100,000,000 and 2.5% of Total Assets at any one time
outstanding;
(gg)     Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness in the form of Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt and any permitted
refinancing of any of the foregoing;
(hh)     the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit or to require annual or periodic
payments as a condition to the continuation thereof;
(ii)     Liens solely on any cash earnest money deposits made by the Parent
Borrower or any Restricted Subsidiaries in connection with any letter of intent
or purchase agreement permitted under this Agreement;
(jj)    Liens with respect to the assets of a Restricted Subsidiary that is not
a Guarantor securing Indebtedness of such Restricted Subsidiary incurred in
accordance with Section 6.01;
(kk)    Liens arising by operation of law under Article 2 of the UCC in favor of
a reclaiming seller of goods or buyer of goods;
(ll)    landlords’ and lessors’ Liens in respect of rent not in default for more
than 60 days or the existence of which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect; and
(mm)    Liens on the Capital Stock of Unrestricted Subsidiaries.
“Permitted Other Debt Conditions” means that such applicable Indebtedness (i)
does not mature or have scheduled amortization payments of principal or payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligations (except (x) customary asset sale or change of
control or similar event provisions that provide for the prior repayment in full
of the Loans and all other Obligations, (y) AHYDO Payments and (z) to the extent
constituting Permitted Junior Priority Refinancing Debt, mandatory repayments or
prepayments (or offers to prepay or repurchase) that are customarily available
in junior secured loan facilities or note issuances), in each case prior to the
latest Term Loan Maturity Date at the time such Indebtedness is incurred, (ii)
is not at any time guaranteed by any Person that is not a Guarantor and (iii) to
the extent secured, is not secured by property or assets of Holdings, the Parent
Borrower or any Restricted Subsidiary other than the Collateral, except to the
extent permitted by the applicable intercreditor agreement.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any unsecured Registered Equivalent Notes) incurred by the Parent Borrower or
any Loan Party in the form of one or more series of senior unsecured notes or
loans; provided that such Indebtedness (i) constitutes Credit Agreement
Refinancing Indebtedness and (ii) meets the Permitted Other Debt Conditions.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Platform” shall have the meaning assigned to such term in Section 5.045.04.
“Potentially Restricted Revolving Credit Lender” shall mean each Revolving
Credit Lender party to this Agreement which notifies the Administrative Agent at
any time from time to time that it is unwilling to make extensions of credit
pursuant to its Revolving Credit Commitment to Foreign Subsidiary Borrowers in
certain jurisdictions.


- 47 -

--------------------------------------------------------------------------------





“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions during any fiscal year
exceed $25,000,000 and (b) the aggregate Net Cash Proceeds of all such
Dispositions during any five fiscal year period exceed $50,000,000; provided,
however, that the term “Prepayment Asset Sale” shall not include any transaction
permitted (or not expressly prohibited) by Section 6.05 (other than transactions
consummated in reliance on Section 6.05(o) and (p)).
“Pricing Certificate” shall mean a certificate delivered pursuant to Section
5.04(c).
“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being effective. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.
“Property Loss Event” shall mean any event that gives rise to the receipt by the
Parent Borrower or any of its Restricted Subsidiaries of any insurance proceeds
or condemnation awards in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property; provided, however, for purposes of
determining whether a prepayment under Section 2.13(b) would be required, a
Property Loss Event shall be deemed to have occurred only to the extent that the
aggregate Net Cash Proceeds (a) of all such events during any fiscal year exceed
$25,000,000 and (b) of all such vents during any five-fiscal year period exceed
$50,000,000.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment then in effect represented
by such Lender’s applicable Revolving Credit Commitment. In the event the
applicable Revolving Credit Commitments shall have expired or been terminated,
the Pro Rata Percentages of any Revolving Credit Lender shall be determined on
the basis of the applicable Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.
“Public Lender” shall have the meaning assigned to such term in Section 5.04.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Parent Borrower in good faith.
“Qualifying Lender” has the meaning set forth in Section 2.12(f)(iv)(3).
“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or any other
nationally recognized statistical rating agency or agencies.
“Ratio Calculation Date” shall have the meaning assigned to such term in Section
1.11(a).
“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Parent Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the Parent
Borrower or any of its


- 48 -

--------------------------------------------------------------------------------





Restricted Subsidiaries sells their accounts receivable to either (A) a Person
that is not a Restricted Subsidiary or (B) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.
“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.
“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Term Loans” shall have the meaning assigned to such term in Section
9.08(d).
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the
Parent Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each
Lender that agrees to provide any portion of Refinancing Term Loans, Refinancing
Revolving Credit Commitments or Refinancing Revolving Credit Loans incurred
pursuant thereto, in accordance with Section 2.27.
“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).
“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit
Commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Loans that result from a Refinancing Amendment.
“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield and,
if applicable, amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
“Refunding Capital Stock” shall have the meaning set forth in Section
6.03(b)(ii).
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.


- 49 -

--------------------------------------------------------------------------------





“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Parent Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Parent Borrower or a Restricted Subsidiary shall not
be deemed to be Related Business Assets if they consist of securities of a
Person, unless upon receipt of the securities of such Person, such Person would
become a Restricted Subsidiary.
“Related Entity” means (a) with respect to Madison Dearborn Partners, LLC, (i)
any investment fund controlled by or under common control with Madison Dearborn
Partners, LLC, any officer, director or person performing an equivalent function
of the foregoing persons, or any entity controlled by any of the foregoing
Persons and (ii) any spouse or lineal descendant (including by adoption and
stepchildren) of the officers and directors referred to clause (a)(i); and (b)
with respect to any officer of the Parent Borrower or its subsidiaries, (i) any
spouse or lineal descendant (including by adoption and stepchildren) of the
officer and (ii) any trust, corporation or partnership or other entity, in each
case to the extent not an operating company, of which an 80% or more controlling
interest is held by the beneficiaries, stockholders, partners or owners who are
the officer, any of the persons described in clause (b)(i) above or any
combination of these identified relationships.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any spill, emission, leaking, dumping, injection, pouring,
disposal, discharge, migration or leaching into the environment.
“Replacement Term Loans” shall have the meaning assigned to such term in Section
9.08(d).
“Repricing Transaction” shall mean with respect to the Tranche B-2 Term Loans,
the prepayment or refinancing of all or a portion of the Tranche B-2 Term Loans
with the incurrence by any Loan Party of any long-term financing incurred for
the primary purpose of repaying, refinancing, substituting or replacing the
Tranche B-2 Term Loans at an All-In Yield that is less than the All-In Yield of
the Tranche B-2 Term Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the All-In Yield of the
Tranche B-2 Term Loans but excluding any Indebtedness incurred in connection
with a Change of Control, an Equity Offering or a Transformative Acquisition.
“Required Covenant Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure, unused Revolving Credit Commitments, Tranche A Term Loans and
Tranche A Term Loan Commitments representing more than 50% of the sum of all
Revolving Credit Exposure, unused Revolving Credit Commitments, Tranche A Term
Loans and Tranche A Term Loan Commitments at such time; provided that any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Covenant Lenders; provided, further, that, to the same extent set forth
in Section 9.04(n) with respect to determination of Required Covenant Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Covenant Lenders.
“Required Class Lenders” shall mean (a) with respect to any Term Loan Facility,
Lenders holding more than 50% of the Term Loan Commitments and Term Loans under
such Term Loan Facility and (b) with respect to the Revolving Credit Facility,
the Required Revolving Lenders.


- 50 -

--------------------------------------------------------------------------------





“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments representing more than 50% of the sum of all Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders; provided, further,
that, to the same extent set forth in Section 9.04(n) with respect to
determination of Required Lenders, the Loans of any Affiliated Lender shall in
each case be excluded for purposes of making a determination of Required
Lenders.
“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure and unused Revolving Credit Commitments representing more than
50% of the sum of all Revolving Credit Exposure and unused Revolving Credit
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.
“Restricted Cash” shall mean cash and Cash Equivalents held by the Parent
Borrower and its Restricted Subsidiaries that are contractually restricted from
being distributed to the Parent Borrower, except for such restrictions that are
contained in agreements governing Indebtedness permitted under Section 6.01 and
that is secured by such cash or Cash Equivalents, or that are classified as
“restricted cash” on the consolidated balance sheet of the Parent Borrower
prepared in accordance with GAAP.
“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payment” shall mean:
(a)the declaration or payment of any dividend or the making of any payment or
distribution on account of the Parent Borrower’s or any Restricted Subsidiary’s
Equity Interests, including any dividend or distribution payable in connection
with any merger or consolidation other than:
(i)dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Parent Borrower or in options, warrants or other
rights to purchase such Equity Interests (other than Disqualified Stock);
(ii)dividends or distributions by a Restricted Subsidiary payable to the Parent
Borrower or a Restricted Subsidiary; or
(iii)so long as, in the case of any dividend or distribution payable on or in
respect of any class or series of securities issued by a Restricted Subsidiary
other than a Wholly-Owned Subsidiary, pro rata dividends or distributions to
minority stockholders of such Restricted Subsidiary (or the owners of an
equivalent interest in the case of a subsidiary that is an entity other than a
corporation); provided, that, the Parent Borrower or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities;
(b)the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, including in connection with any merger or
consolidation;


- 51 -

--------------------------------------------------------------------------------





(c)the making of any principal payment on, or redemption, repurchase, defeasance
or other acquisition or retirement for value in each case, prior to any
scheduled repayment, sinking fund payment or maturity, of any Subordinated
Indebtedness other than:
(i)Indebtedness permitted under Section 6.01(b)(vii); or
(ii)the purchase, repurchase or other acquisition of any Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or
(d)
the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time, an amount equal
to the sum (without duplication) of:
(a)    $100,000,000; plus
(b)     an amount equal to 50% of cumulative Consolidated Net Income for the
period (taken as one accounting period) from the first day of the fiscal quarter
during which the Closing Date occurs to the end of the Borrower’s most recently
ended fiscal quarter for which Section 5.04 Financials have been delivered to
the Administrative Agent (or, if Consolidated Net Income for such period is a
deficit, 100% of such deficit); provided, that if Consolidated Net Income is a
deficit, such deficit shall in no event reduce amounts available pursuant to
other clauses of this definition; plus
(c)100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Parent Borrower, of marketable securities or
other property received by the Parent Borrower or a Restricted Subsidiary
(without the issuance of additional Equity Interests in such Restricted
Subsidiary other than to the Parent Borrower or another Restricted Subsidiary)
since immediately after the Closing Date (other than net cash proceeds to the
extent such net cash proceeds have been used pursuant to Section 6.01(b)(xi)(A))
from the issue or sale of:
(i)    (A) Equity Interests of the Parent Borrower, including Treasury Capital
Stock, but excluding cash proceeds and the fair market value, as determined in
good faith by the Parent Borrower, of marketable securities or other property
received from the sale of:
(x)     Equity Interests to members of management, directors or consultants of
the Parent Borrower, Restricted Subsidiaries and any direct or indirect parent
company of the Parent Borrower, after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with Section
6.03(b)(iv); and
(y)    Designated Preferred Stock; and
(B)     to the extent such net cash proceeds or other property are actually
contributed to the capital of the Parent Borrower or any Restricted Subsidiary
(without the issuance of additional Equity Interests of such Restricted
Subsidiary), Equity Interests of the Parent Borrower’s direct or indirect parent
companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of such companies or contributions to the extent such amounts
have been applied to Restricted Payments made in accordance with Section
6.03(b)(iv)); or


- 52 -

--------------------------------------------------------------------------------





(ii)    debt of the Parent Borrower or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Parent Borrower or
a direct or indirect parent company of the Parent Borrower; or
(iii)    Disqualified Stock of the Parent Borrower or any Restricted Subsidiary
that has been converted into or exchanged for Qualified Capital Stock of the
Parent Borrower;
provided, however, that this paragraph (c) shall not include the proceeds from
(v) contributions to capital or issuances of Equity Interests issued to fund
costs and expenses described in clause (a)(x) of the definition of EBITDA, (w)
Refunding Capital Stock, (x) Equity Interests or convertible debt securities
sold to the Parent Borrower or a Restricted Subsidiary, as the case may be, (y)
Disqualified Stock or debt securities that have been converted into Disqualified
Stock or (z) Excluded Contributions; plus
(d)100% of the aggregate amount of cash and the fair market value, as determined
in good faith by the Parent Borrower, of marketable securities or other property
contributed to the capital of the Parent Borrower following the Closing Date
(other than (i) net cash proceeds to the extent utilized pursuant to Section
6.01(b)(xi), (ii) to the extent applied to fund the Transactions, (iii) by a
Restricted Subsidiary and (iv) any Excluded Contributions); plus
(e)100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Parent Borrower, of marketable securities or
other property received by the Parent Borrower or a Restricted Subsidiary by
means of:
(a)the sale or other disposition (other than to the Parent Borrower or a
Restricted Subsidiary) of, or interest, returns, profits, distribution, income
or similar amounts in respect of, Restricted Investments made by the Parent
Borrower or its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Parent Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments by the Parent Borrower or its Restricted
Subsidiaries, in each case after the Closing Date; or
(b)the sale or other disposition (other than to the Parent Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than to
the extent the Investment in such Unrestricted Subsidiary was made by the Parent
Borrower or a Restricted Subsidiary pursuant to Section 6.03(b)(vii) or to the
extent such Investment constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date; plus
(f)in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into a Borrower or any Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to a Borrower or any Restricted Subsidiary
after the Closing Date, the fair market value of the Investment in such
Unrestricted Subsidiary, as determined by the Parent Borrower in good faith, at
the time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger, consolidation or transfer of assets,
other than an Unrestricted Subsidiary to the extent the Investment in such
Unrestricted Subsidiary was made by the Parent Borrower or a Restricted
Subsidiary pursuant to Section 6.03(b)(vii) or to the extent such Investment
constituted a Permitted Investment; plus
(g)an amount equal to Waivable Mandatory Prepayments waived by the Lenders in
accordance with Section 2.13(f).


- 53 -

--------------------------------------------------------------------------------





“Restricted Revolving Credit Lender” shall have the meaning assigned to such
term in Section 9.08(g)(i)(A)(x).
“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Parent Borrower (including any Foreign Subsidiary) that is not
then an Unrestricted Subsidiary; provided, however, that upon the occurrence of
an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
subsidiary shall be included in the definition of “Restricted Subsidiary.”
“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).
“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(b).
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
“Revolving Credit Commitment” shall mean, with respect to any Lender, the
commitment of such Lender to make Revolving Loans (and acquire participations in
Letters of Credit and Swingline Loans) hereunder, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable (including, in any case, any Revolving Commitment
Increase), as the same may be (a) reduced from time to time pursuant to Section
2.09 or 2.21(a), (b) modified from time to time pursuant to an Incremental
Amendment, a Refinancing Amendment or an Extension Offer, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The principal amount of the Revolving Credit
Commitment of each Revolving Credit Lender as of the Closing Date is set forth
on Schedule 2.01.
“Revolving Credit Commitment Period” shall mean, with respect to any Class of
Revolving Credit Commitments, the period from and including the Closing Date to
but not including the applicable Revolving Credit Maturity Date therefor, or
such earlier date as the Revolving Credit Commitments shall terminate as
provided herein.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate Dollar Equivalent principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.
“Revolving Credit Facility” means, at any time, each Class of Revolving Credit
Commitments in effect at such time.
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or any Revolving Credit Exposure.
“Revolving Credit Maturity Date” shall mean (i) with respect to the initial
Revolving Credit Facility, September 28, 2020, (ii) with respect to any Class of
Extended Revolving Credit Commitments, the final maturity date specified in the
applicable Extension Offer accepted by the respective Lender or Lenders and
(iii) with respect to any Class of Refinancing Revolving Credit Commitments, the
final maturity date specified in the applicable Refinancing Amendment.
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrowers pursuant to Section 2.01(ca)(iii) and, if applicable, any extensions
of credit under any Incremental Revolving Credit Commitment, any Extended
Revolving Credit Commitment or any Refinancing Revolving Credit Commitment.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.


- 54 -

--------------------------------------------------------------------------------





“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Parent Borrower or any of its Restricted Subsidiaries of any real
or tangible personal property, which property has been or is to be sold or
transferred by the Parent Borrower or such Restricted Subsidiary to a third
Person in contemplation of such leasing.
“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).
“Secured Indebtedness” shall mean any Indebtedness of the Parent Borrower or any
of its Restricted Subsidiaries secured by a Lien.
“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.
“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements and the Perfection
Certificate and each of the other instruments and documents executed and
delivered with respect to the Collateral pursuant to Section 4.03, 5.09, 5.10,
9.08(g) or otherwise.
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary,
corollary, synergistic, incidental or ancillary to any line of business engaged
in by the Parent Borrower and its subsidiaries on the Closing Date or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.
“Solicited Discount Proration” has the meaning set forth in Section
2.12(f)(iv)(3).
“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.12(f)(iv)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.12(f)(iv)
substantially in the form of Exhibit M.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit N, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.12(f)(iv)(1).
“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair saleable value of the assets of such Person and its
subsidiaries, at a fair valuation, will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise; (b) the consolidated fair
value of the property of such Person and its subsidiaries will be greater than
the amount that will be required to


- 55 -

--------------------------------------------------------------------------------





pay the probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person and its subsidiaries, taken as a
whole, will be able to pay their consolidated debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) such Person and its subsidiaries, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“Special Notice Currency” shall mean at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Default” shall mean an Event of Default under clause (b), (c), (g) or
(h) of Section 7.01.
“Specified Discount” has the meaning set forth in Section 2.12(f)(ii)(1).
“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.12(f)(ii)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to 2.12(f)(ii)
substantially in the form of Exhibit O.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.12(f)(ii)(1).
“Specified Discount Proration” has the meaning set forth in Section
2.12(f)(ii)(3).
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of the Parent Borrower and/or any purchase or investment in an Equity
Interest of the Parent Borrower other than Disqualified Stock that has been
contributed for purposes of Section 7.02.
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any permitted acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary of the Parent Borrower, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interest of, another Person or any Disposition
of a business unit, line of business or division of the Parent Borrower or a
Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment or Credit Increase that by the terms of this
Agreement requires such test to be calculated on a “pro forma basis” or after
giving “pro forma effect.”
“Sponsor” shall mean Madison Dearborn Partners, LLC and each of its Affiliates
but not including, however, any operating portfolio companies of any of the
foregoing.
“Spot Rate” shall have the meaning assigned to such term in Section 1.09.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum


- 56 -

--------------------------------------------------------------------------------





reserve percentages (including any marginal, special, emergency or supplemental
reserves) applicable on the interest rate determination date (expressed as a
decimal) established by the Board and applicable to any member of bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (as defined in
Regulation D of the Board).
“Sterling” and the sign “£”each shall mean the lawful money of United Kingdom.
“Subject Letters of Credit” shall have the meaning assigned to such term in
Section 2.21(a).
“Submitted Amount” shall have the meaning assigned to such term in Section
2.12(f)(iii)(1).
“Submitted Discount” shall have the meaning assigned to such term in Section
2.12(f)(iii)(1).
“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Parent Borrower or such Guarantor, as applicable.
“Subsidiary” or “subsidiary” shall mean, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held by the parent, one or more
subsidiaries of the parent or a combination thereof. Unless otherwise specified,
“Subsidiary” or “subsidiary” shall mean any subsidiary of the Parent Borrower.
“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise with the consent of
the Collateral Agent, excluding (a) any Excluded Subsidiary and (b) any Foreign
Subsidiary; provided, that, for the avoidance of doubt, the Parent Borrower in
its sole discretion may cause any Restricted Subsidiary that is not a Subsidiary
Guarantor (subject, in the case of any Foreign Subsidiary, to the consent of the
Collateral Agent (which consent shall not be unreasonably withheld or delayed))
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to the Guarantee and Collateral Agreement, and thereafter any such
Restricted Subsidiary shall be a Guarantor, Loan Party and Subsidiary Guarantor
hereunder for all purposes.
“Substitute Interest Rate” shall have the meaning assigned to such term in
Section 2.08(i).
“Successor Company” shall have the meaning assigned to such term in Section
6.04(a)(i).
“Successor Person” shall have the meaning assigned to such term in Section
6.04(c)(i).
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and (v)
sufficient for the Title Company to remove all standard survey


- 57 -

--------------------------------------------------------------------------------





exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue the endorsements of the type required by Section
5.10 or (b) otherwise reasonably acceptable to the Collateral Agent.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Citibank, N.A., acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder;
provided that, if any Extended Revolving Credit Commitments are effected in
accordance with Section 2.25, then on the occurrence of each Issuing Bank/Swing
Line Termination Date, the Swingline Lender at such time shall have the right to
resign as Swingline Lender on the respective Issuing Bank/Swing Line Termination
Date, in each case upon not less than ten (10) days’ prior written notice
thereof to the Borrowers and the Administrative Agent and, in the event of any
such resignation and upon the effectiveness thereof, the Borrowers shall repay
any outstanding Swingline Loans made by the respective entity so resigning and
such entity shall not be required to make any further Swingline Loans hereunder.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.
“TARGET Day” shall mean any day on which TARGET2 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.
“Target Person” shall have the meaning assigned to such term in the definition
of “Permitted Investment”.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority and any interest, penalties or additions to tax related thereto.
“Term Loan” shall mean each of the Tranche A Term Loans, the Tranche B-1 Term
Loans, the Tranche B-2 Term Loans and, if applicable, each Class of Incremental
Term Loans, each Class of Replacement Term Loans, each Class of Refinancing Term
Loans and each Class of Extended Term Loans.
“Term Loan Commitment” shall mean, with respect to any Lender, the commitment of
such Lender to make Term Loans hereunder, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Term Loan Commitment, as applicable
(including, in any case, any Incremental Term Loans), as the same may be (a)
reduced from time to time pursuant to Section 2.09 or 2.21(a), (b) modified from
time to time pursuant to an Incremental Amendment, a Refinancing Amendment or an
Extension Offer, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.


- 58 -

--------------------------------------------------------------------------------





“Term Loan Facility” shall mean, at any time, each Class of Term Loans (and the
related Commitments, if any) outstanding at such time.
“Term Loan Increase” shall have the meaning assigned to such term in Section
2.24(a).
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
“Term Loan Maturity Date” shall mean (i) with respect to the Tranche A Term
Loans, September 28, 2020, (ii) with respect to the Tranche B-2 Term Loans,
January 15, 2022, (iii) with respect to any Class of Incremental Term Loans, the
final maturity date specified in the applicable Incremental Amendment, (iv) with
respect to any Class of extensions of credit made pursuant to an amendment
pursuant to Section 9.08(d), the final maturity date specified in such
amendment, (v) with respect to any Class of Extended Term Loans, the final
maturity date specified in the applicable Extension Offer accepted by the
respective Lender or Lenders and (vi) with respect to any Class of Refinancing
Term Loans, the final maturity date specified in the applicable Refinancing
Amendment.
“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists or such Letters of Credit have
been deemed reissued under another agreement reasonably acceptable to the
applicable Issuing Bank), and the Loans and L/C Exposure (less the amount of any
Cash Collateral previously provided in respect of outstanding Letters of Credit
in accordance with the terms of this Agreement), together with all interest,
Fees and other non-contingent Obligations (other than Hedging Obligations and
Cash Management Obligations), have been paid in full.
“Title Company” shall mean any title insurance company as shall be retained by
the Parent Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Section 5.10(a).
“Total Assets” shall mean total assets of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Parent Borrower and its Restricted
Subsidiaries as may be expressly stated.
“Total Net Leverage Ratio” shall mean the ratio of (i) (A) Consolidated
Indebtedness of the Parent Borrower and its Restricted Subsidiaries on such date
minus (B) the amount of cash and Cash Equivalents in excess of any Restricted
Cash that would be stated on the balance sheet of the Parent Borrower and its
Restricted Subsidiaries and held by the Parent Borrower and its Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP to (ii) EBITDA of the Parent Borrower and its Restricted Subsidiaries for
the most recently ended four fiscal quarters ending immediately prior to such
date for which Section 5.04 Financials have been delivered to the Administrative
Agent.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.
“TRA” shall mean the Income Tax Receivable Agreement, dated as of October 7,
2014 by and between Holdings and Varietal Distribution Holdings, LLC, as in
effect on the Closing Date.
“Tranche A Term Loan” shall mean each of the Term Loans made on the Closing Date
pursuant to Section 2.01(a)(i) pursuant to the Tranche A Term Loan Commitments
and any Incremental Term Loans constituting an increase in the amount of the
Tranche A Term Loans.
“Tranche A Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche A Term Loans hereunder, or in the
Assignment and Acceptance


- 59 -

--------------------------------------------------------------------------------





pursuant to which such Lender assumed its Tranche A Term Loan Commitment or
Tranche A Term Loans, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) modified from time to time pursuant to an
Incremental Amendment, a Refinancing Amendment or an Extension Offer, and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The principal amount of the Tranche A Term Loan
Commitment of each Tranche A Term Loan Lender as of the Closing Date is set
forth on Schedule 2.01.
“Tranche A Term Loan Lender” shall mean a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.
“Tranche B-1 Term Loan” shall mean each of the term loans made on the Closing
Date pursuant to Section 2.01(b)a)(ii) by the Tranche B-1 Term Loan Lenders
pursuant to the Tranche B-1 Term Loan Commitments and any Incremental Term Loans
constituting an increase in the amount of the Tranche B Term Loans.
“Tranche B-1 Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche B-1 Term Loans hereunder, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Tranche B-1
Term Loan Commitment or Tranche B-1 Term Loans, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09, and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The principal amount of the Tranche B-1 Term Loan
Commitment of each Tranche B-1 Term Loan Lender as of the Closing Date is set
forth on Schedule 2.01.
“Tranche B-1 Term Loan Lender” shall mean a Lender with a Tranche B-1 Term Loan
Commitment or an outstanding Tranche B-1 Term Loan.
“Tranche B-2 Term Loan” shall mean each of the term loans made or converted on
the First Amendment Effective Date pursuant to Section 2.01(b) by the Tranche
B-2 Term Loan Lenders pursuant to the Tranche B-2 Term Loan Commitments and any
Incremental Term Loans constituting an increase in the amount of the Tranche B-2
Term Loans.
“Tranche B-2 Term Loan Commitment” shall mean, (i) with respect to each
Converting Consenting Lender, the commitment of such Lender to convert its
Tranche B-1 Term Loans for an equal aggregate principal amount of Tranche B-2
Term Loans on the First Amendment Effective Date pursuant to the First Amendment
and (ii) with respect to the Additional Tranche B-2 Term Loan Lender, its
Additional Tranche B-2 Term Loan Commitment, in each case as the same may be (a)
reduced from time to time pursuant to Section 2.09, (b) modified from time to
time pursuant to an Incremental Amendment, a Refinancing Amendment or an
Extension Offer, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate
principal amount of the Tranche B-2 Term Loan Commitment of each Tranche B Term
Loan LenderCommitments as of the ClosingFirst Amendment Effective Date is set
forth on Schedule 2.01.€406,550,000.00.
“Tranche B-2 Term Loan Lender” shall mean a Lender with a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.
“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Sponsor, the Parent Borrower (or any direct or indirect parent of the
Parent Borrower) or any of its subsidiaries in connection with the Transactions
(including expenses with respect to Hedging Obligations and Cash Management
Obligations), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Transactions” shall mean, collectively, (a) the funding of the Loans and the
other transactions contemplated by this Agreement and the other Loan Documents,
(b) the consummation of the refinancing of the Existing Debt as contemplated by
Section 4.02(l) and (c) the payment of Transaction Expenses.


- 60 -

--------------------------------------------------------------------------------





“Transformative Acquisition” shall mean any acquisition of assets, a business or
Person by Holdings, any Borrower or any other Restricted Subsidiary that (i) is
not permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition, would not
provide Holdings, the Borrowers and the other Restricted Subsidiaries with
reasonable and adequate flexibility hereunder for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Parent Borrower acting in good faith based on projections of
the combined business (and such projections shall have been delivered to the
Administrative Agent).
“Treasury Capital Stock” shall have the meaning set forth in Section
6.03(b)(ii).
“Type,” when used in respect of any Loan or Borrowing, in each case in the same
Class, shall refer to the Rate by reference to which interest on such Loan or on
the Loans comprising such Borrowing is determined. For purposes hereof, the term
“Rate” shall mean the Adjusted LIBO Rate, the Alternate Base Rate, the BA Rate
and the Canadian Base Rate.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.
“Unrestricted Subsidiary” shall mean:
(a)any subsidiary of the Parent Borrower which at the time of determination is
an Unrestricted Subsidiary (as designated by the Parent Borrower, as provided in
Section 5.11); and
(b)any subsidiary of an Unrestricted Subsidiary.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“VWR Instruments” shall mean VWR Advanced Instruments, LLC, a Puerto Rico
limited liability company.
“VWR International” shall mean VWR International, Inc., a Delaware corporation.
“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.13(f).
“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:
(a)the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including any payment at final maturity, in respect of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by
(b)the then outstanding principal amount of such Indebtedness, Disqualified
Stock or Preferred Stock;
provided that AHYDO payments and the effects of any reductions in scheduled
amortization or other scheduled payments as a result of any prior prepayment of
the applicable Indebtedness shall be disregarded.


- 61 -

--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares
and shares issued to foreign nationals under applicable law) shall be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, the
First Lien Net Leverage Ratio and the Total Net Leverage Ratio (and the
financial definitions used therein) shall be construed in accordance with GAAP,
as in effect on the Closing Date; provided, however, that if the Parent Borrower
notifies the Administrative Agent that the Parent Borrower wishes to amend the
First Lien Net Leverage Ratio or the Total Net Leverage Ratio or any financial
definition used therein to implement the effect of any change in GAAP or the
application thereof occurring after the Closing Date on the operation thereof
(or if the Administrative Agent notifies the Parent Borrower that, in accordance
with Section 9.08(b), the Required Lenders and/or the Required Covenant Lenders
wish to amend the First Lien Net Leverage Ratio or the Total Net Leverage Ratio
or any financial definition used therein for such purpose), then the Parent
Borrower and the Administrative Agent shall negotiate in good faith to amend the
First Lien Net Leverage Ratio or the Total Net Leverage Ratio or the definitions
used therein (subject to the approval of the Required Lenders and/or the
Required Covenant Lenders in accordance with Section 9.08(b)) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the First Lien Net Leverage Ratio or the Total
Net Leverage Ratio or any financial definition used therein shall be determined
on the basis of GAAP as applied and in effect immediately before the relevant
change in GAAP or the application thereof became effective, until the First Lien
Net Leverage Ratio or the Total Net Leverage Ratio or such financial definition
is amended. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time. Notwithstanding any other provision contained
herein, (a) any lease that is treated as an operating lease for purposes of GAAP
as of the Closing Date shall not be treated as Indebtedness or as a Capitalized
Lease Obligation and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the Closing Date, that would be treated as
an operating lease for purposes of GAAP as of the Closing Date shall be treated
as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the Closing Date and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting Standards
141R or ASC 805 (or any other financial accounting standard having a similar
result or effect).
SECTION 1.03.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).
SECTION 1.04.    Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one


- 62 -

--------------------------------------------------------------------------------





place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-down if
there is no nearest number).
SECTION 1.05.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and Organization Documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.
SECTION 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07.    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
SECTION 1.08.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the undrawn face amount of such Letter of Credit in effect at such
time.
SECTION 1.09.    Exchange Rate; Currency Equivalents Generally. For purposes of
determining compliance with the provisions of this Agreement on any date of
determination (including the issuance, amendment or extension of a Letter of
Credit), any Alternative Currency will be converted to dollars on the basis of
the Spot Rate (as defined below) as determined by the Administrative Agent at
such time. Notwithstanding the foregoing, for purposes of determining compliance
with Article II and Sections 6.01, 6.02 and 6.03 of this Agreement with respect
to any amount of Indebtedness or Investment denominated in an Alternative
Currency, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.09 shall otherwise apply to such Article
and such Sections, including with respect to determining whether any
Indebtedness or Investment (not previously incurred or made on any date) may be
incurred or made under such Article and such Sections. For purposes of this
Section 1.09, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
SECTION 1.10.    Alternative Currencies. Each provision of this Agreement shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify with the Parent Borrower’s consent to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.
SECTION 1.11.    Pro Forma Calculations. Notwithstanding anything to the
contrary herein:
(a)For purposes of determining whether any action is otherwise permitted to be
taken hereunder, the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio shall be




- 63 -

--------------------------------------------------------------------------------





calculated as follows, in the event that the Parent Borrower or any Restricted
Subsidiary (i) incurs, redeems, retires or extinguishes any Indebtedness or (ii)
issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the period for which such ratio is being calculated but prior to
or simultaneously with the event for which the calculation of such ratio is made
(a “Ratio Calculation Date”), then such ratio shall be calculated giving pro
forma effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.
(b)For purposes of making the computation referred to in clause (a) above or
calculation of any basket that is based on a percentage of Total Assets,
Specified Transactions made (or committed to be made pursuant to a definitive
agreement) during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the relevant Ratio
Calculation Date, and other operational changes that the Parent Borrower or any
of its Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with such Ratio Calculation Date shall be calculated
on a pro forma basis in accordance with GAAP assuming that all such Specified
Transactions and other operational changes had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Parent Borrower or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Specified Transaction or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction or operational change had occurred at the beginning of the
applicable four-quarter period.
(c)For purposes of this Section 1.11, whenever pro forma effect is to be given
to any Specified Transaction or operational change, the pro forma calculations
shall be made in good faith by a responsible financial or accounting officer of
the Parent Borrower. Any such pro forma calculation may include “run rate”
adjustments appropriate, in the reasonable determination of the Parent Borrower
as set forth in an Officer’s Certificate, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any acquisition, amalgamation, merger or operational change
(including, to the extent applicable, from the Transactions) and “run-rate”
means the full recurring benefit for a period that is associated with any action
taken, committed to be taken or expected to be taken (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements) net of the amount of actual benefits realized
during such period from such actions, and any such adjustments shall be included
in the initial pro forma calculations of such financial ratios or tests and
during any subsequent reference period in which the effects thereof are expected
to be realized relating to the Transactions, such Specified Transaction or such
implementation of an operational change; provided that such operating expense
reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable and otherwise comply with the limitations
set forth in the definition of “EBITDA.”
(d)     Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating the First Lien Net Leverage Ratio or the Total Net
Leverage Ratio, as applicable, testing availability under any basket provided
for in this Agreement or determining other compliance with this Agreement
(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom or requiring the accuracy of representations and
warranties) in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom or other
applicable covenant or accuracy of representations and warranties shall, at the
option of the


- 64 -

--------------------------------------------------------------------------------





Parent Borrower (the Parent Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured or determined on a pro forma basis after giving effect
to such Limited Condition Acquisition and the other Specified Transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
four consecutive fiscal quarter period being used to calculate such financial
ratio ending prior to the LCA Test Date, the Parent Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with on such
date. For the avoidance of doubt, (x) if any of such ratios or baskets are
exceeded as a result of fluctuations in such ratio or basket (including due to
fluctuations in EBITDA of the Parent Borrower or the target of any Limited
Condition Acquisition (other than as a result of any incurrence, Disposition or
Restricted Payment) at or prior to the consummation of the relevant Limited
Condition Acquisition), such ratios, baskets and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios, baskets and other provisions shall not be tested
at the time of consummation of such Limited Condition Acquisition or related
Specified Transactions. If the Parent Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio (excluding, for the avoidance of doubt, any ratio
contained in Section 6.11) or basket availability with respect to any other
transaction on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be (x) calculated (and tested) on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (y) also calculated
(and tested) on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have not been consummated.
ARTICLE II
The Credits
SECTION 2.01.     Commitments.
(a)Subject to the terms and conditions herein set forth, each Lender agrees,
severally and not jointly, (ai) to make a Tranche A Term Loan to the Parent
Borrower on the Closing Date in a principal amount not to exceed its Tranche A
Term Loan Commitment, (bii) to make a Tranche B-1 Term Loan to the Parent
Borrower on the Closing Date in a principal amount not to exceed its Tranche B-1
Term Loan Commitment and (ciii) to make Revolving Loans to the Borrowers, at any
time and from time to time during the applicable Revolving Credit Commitment
Period, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment as then in effect; provided that (x) no Revolving
Credit Lender shall make any Revolving Loans in any Alternative Currency if,
after giving effect to the making of such Revolving Loan, the sum of the Dollar
Equivalent of the then outstanding Revolving Loans in Alternative Currencies and
the then outstanding L/C Exposure in Alternative Currencies would exceed
$150,000,000 (the “Alternative Currency Sublimit”) and (y) the aggregate amount
of Revolving Loans (the “Foreign Subsidiary Borrower Sublimit”) made to Foreign
Subsidiary Borrowers shall at no time exceed $50,000,000 (it being understood
that the Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Alternative Currency and the then outstanding
L/C Exposure with respect to any Letters of Credit issued in an Alternative
Currency on the date on which the Parent Borrower has given the Administrative
Agent a Borrowing Request with respect to any Revolving


- 65 -

--------------------------------------------------------------------------------





Loan for purposes of determining compliance with this clause (ciii)). Within the
limits set forth in clause (ciii) of the preceding sentence and subject to the
terms, conditions and limitations set forth herein, the Borrowers may borrow,
pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect
of Tranche A Term Loans and Tranche B-1 Term Loans may not be reborrowed.
(b)     Subject to the terms and conditions set forth in the First Amendment (i)
the Additional Tranche B-2 Term Loan Lender agrees to make a Tranche B-2 Term
Loan to the Parent Borrower on the First Amendment Effective Date in a principal
amount not to exceed its Additional Tranche B-2 Term Loan Commitment on the
First Amendment Effective Date, (ii) each Converting Consenting Lender agrees to
have all of its outstanding Tranche B-1 Term Loans (or such lesser amount as
notified and allocated to such Converting Consenting Lender by the
Administrative Agent, as determined by the Parent Borrower and the
Administrative Agent in their sole discretion) converted to an equivalent
principal amount of Tranche B-2 Term Loans effective as of the First Amendment
Effective Date and (iii) each Non-Converting Consenting Lender agrees to have
all of its outstanding Tranche B-1 Term Loans prepaid and will purchase by
assignment from the Additional Tranche B-2 Term Loan Lender, in accordance with
the terms of this Agreement, Tranche B-2 Term Loans in a principal amount equal
to the principal amount of such Tranche B-1 Term Loans (or such lesser amount as
notified and allocated to such Non-Converting Consenting Lender by the
Administrative Agent, as determined by the Parent Borrower and the
Administrative Agent in their sole discretion). Amounts paid or prepaid in
respect of the Tranche B-2 Term Loans may not be reborrowed.
SECTION 2.02.     Loans.
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f) and
subject to Section 2.22, the Loans comprising any Borrowing shall be in an
aggregate principal amount that is not less than the lesser of (i) the Minimum
Currency Threshold or (ii) equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Sections 2.02(e), 2.08 and 2.15, (i) all Loans denominated in
dollars (other than Swingline Loans) shall be made as ABR Loans or Eurodollar
Loans, (ii) all Loans denominated in Canadian Dollars shall be made as BA Rate
Loans; provided, however, that all such Loans pursuant to the foregoing
subclauses (i) shall be made as ABR Loans, unless, subject to Section 2.15, the
Borrowing Request specifies that all or a portion thereof shall be Eurodollar
Loans, (iii) all Swingline Loans shall be dollar denominated and shall be made
as ABR Loans, and (iv) all Loans denominated in any currency other than dollars
or Canadian Dollars shall be made as Eurodollar Loans or otherwise pursuant to
Section 2.06(e), as the Parent Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any Eurodollar Loan or BA Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Eurodollar Borrowings
outstanding hereunder at any time; provided, that Borrowers shall be entitled to
five additional Eurodollar Borrowings for each Class of Loans established after
the Closing Date. For the avoidance of doubt, notwithstanding any other
provision herein, the Borrowers shall not request any Borrowings of Canadian
Base Rate Loans.
(c)    Except with respect to Loans deemed made pursuant to Section 2.02(f) and
subject to Sections 2.03 and 2.22, each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 12:30 p.m. and the Administrative Agent shall promptly
wire transfer the amounts so received to an account designated by the relevant
Borrower in the


- 66 -

--------------------------------------------------------------------------------





applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the relevant Borrower to but excluding the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, a rate
per annum equal to the interest rate applicable to the Loans comprising such
Borrowing at the time and (ii) in the case of such Lender, for the first such
day, the Federal Funds Effective Rate, and for each day thereafter, the
Alternate Base Rate plus the Applicable Percentage then in effect for ABR
Revolving Loans. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement and (x) the relevant Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease and (y) if the relevant Borrower pays such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount.
(e)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request any Eurodollar Borrowing or BA Rate Borrowing
if the Interest Period requested with respect thereto would end after (i) with
respect to the Revolving Loans, the applicable Revolving Credit Maturity Date
and (ii) with respect to Term Loans, the applicable Term Loan Maturity Date.
(f)    If the relevant Issuing Bank shall not have received from the relevant
Borrower the payment required to be made by Section 2.23(e) within the time
specified in such Section, such Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof (and, in the case of any L/C Disbursement made in an
Alternative Currency, calculated using the Dollar Equivalent of such L/C
Disbursement, as determined on the date on which such L/C Disbursement was made
by the relevant Issuing Bank). Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds in dollars to the Administrative Agent
not later than 2:00 p.m. on such date (or, if such Revolving Credit Lender shall
have received such notice later than 12:00 (noon) on any day, not later than
10:00 a.m. on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of such L/C Disbursement as determined above (it
being understood that such amount shall be deemed to constitute an ABR Revolving
Loan of such Lender’s Class or Classes of Revolving Credit Commitments then in
effect and such payment shall be deemed to have reduced the L/C Exposure), and
the Administrative Agent will promptly pay to the relevant Issuing Bank amounts
so received by it from the Revolving Credit Lenders. The Administrative Agent
will promptly pay to the relevant Issuing Bank any amounts received by it from
the relevant Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to such Issuing Bank, as their interests may appear.
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the relevant Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the relevant Issuing Bank
at (i) in the case of the relevant Borrower, a rate per annum equal to the
interest rate applicable to Revolving Loans pursuant to Section 2.06(a), and
(ii) in the


- 67 -

--------------------------------------------------------------------------------





case of such Lender, for the first such day, the Federal Funds Effective Rate
(or, in the case of amounts owed in an Alternative Currency, at the respective
Issuing Bank’s customary rate for interbank advances denominated in such
Alternative Currency), and for each day thereafter, the interest rate applicable
to ABR Revolving Loans.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or, a deemed Borrowing pursuant to Section 2.02(f) or a
Borrowing pursuant to Section 2.01(b)(ii), as to which this Section 2.03 shall
not apply), the relevant Borrower shall notify the Administrative Agent of such
request (a) in the case of a Eurodollar Borrowing or a BA Rate Borrowing, not
later than 12:30 p.m. 3 Business Days (or 4 Business Days in the case of a
Special Notice Currency) before a proposed Borrowing and (b) in the case of an
ABR Borrowing or Canadian Base Rate Borrowing, not later than 12:30 p.m. 1
Business Day before a proposed Borrowing. Each such request shall be
irrevocable, shall be delivered to the Administrative Agent in the form of a
written Borrowing Request and shall specify the following information: (i) the
Class of Borrowing requested and whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing or, in the case of a Borrowing in Canadian
Dollars, whether such Borrowing is to be a BA Rate Borrowing or a Canadian Base
Rate Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount and currency of such Borrowing; and (v) if such Borrowing is to
be a Eurodollar Borrowing or a BA Rate Borrowing, the initial Interest Period or
Interest Periods with respect thereto and (vi) the Revolving Credit Exposure
(after giving effect to the proposed Borrowing); provided, however, that
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in Section 2.02
If no election as to the Type of Borrowing is specified in any such notice, then
the requested Borrowing shall be an ABR Borrowing or, in the case of a Borrowing
in Canadian Dollars, a Canadian Base Rate Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
relevant Borrower shall be deemed to have selected an Interest Period of 1
month’s duration. The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing.
SECTION 2.04.     Evidence of Debt; Repayment of Loans.
(a)     (i) The Parent Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, (x) the principal amount of
each Term Loan of such Lender as provided in Section 2.11 and (y) on the
applicable Revolving Credit Maturity Date, the then unpaid principal amount of
each related Revolving Loan of such Lender made to the Parent Borrower and (ii)
each Foreign Subsidiary Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, on the applicable Revolving
Credit Maturity Date, the then unpaid principal amount of each related Revolving
Loan of such Lender made to such Foreign Subsidiary Borrower. Each Borrower
hereby promises to pay to the Swingline Lender on the applicable Revolving
Credit Maturity Date the then unpaid principal amount of each related Swingline
Loan made to such Borrower.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the relevant Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the relevant Borrower, (ii) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the relevant Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers or any Guarantor and each Lender’s share thereof.


- 68 -

--------------------------------------------------------------------------------





(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note in substantially the form of Exhibit G-1 or Exhibit G-2, as
applicable, with appropriate insertions and deletions (each, a “Note”). In such
event, the relevant Borrower shall execute and deliver to such Lender a Note
payable to such Lender and its permitted registered assigns. Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a Note, the interests represented by such Note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more Notes payable to the payee named
therein or its registered assigns.
SECTION 2.05.    Fees.
(a)    The Parent Borrower agrees to pay to each Revolving Credit Lender under
the initial Revolving Credit Facility, through the Administrative Agent, on the
last Business Day of March, June, September and December of each year,
commencing December 31, 2015, and on each date on which the Revolving Credit
Commitment of such Lender under such Revolving Credit Facility shall expire or
be terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Percentage per annum on the actual daily unused amount of the
Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing on or after the Closing Date or ending with the
applicable Revolving Credit Maturity Date or the date on which the Revolving
Credit Commitment of such Lender under such Revolving Credit Facility shall be
terminated); provided any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Parent Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Parent Borrower prior to such time; and provided,
further, that no Commitment Fee shall accrue on the Revolving Credit Commitment
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.
Notwithstanding the foregoing, the provisions of this Section 2.05(a) to the
extent otherwise applicable to Extended Revolving Credit Commitments shall be
subject to modification as expressly provided in Section 2.25.
(b)    The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the applicable Fee Letter at
the times and in the amounts specified therein (the “Administration Fee”).
(c)    The relevant Borrower agrees to pay (i) to each Revolving Credit Lender
under the initial Revolving Credit Facility, through the Administrative Agent,
on the last Business Day of March, June, September and December of each year,
commencing December 31, 2015, and on the date on which the Revolving Credit
Commitment of such Lender under such Revolving Credit Facility shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Lender’s Pro Rata Percentage of the daily aggregate undrawn amounts of all
outstanding Letters of Credit during the preceding quarter (or shorter period
commencing on or after the Closing Date or ending with the applicable Revolving
Credit Maturity Date or the date on which all Letters of Credit under such
Revolving Credit Facility have been canceled or have expired and the Revolving
Credit Commitments of all Lenders under such Revolving Credit Facility shall
have been terminated) at a rate per annum equal to the Applicable Percentage
then in effect for the applicable Class or Classes of such Revolving Credit
Lender’s Revolving Credit Commitments used to determine the interest rate on
Eurodollar Revolving Credit Borrowings minus the Issuing Bank Fees referred to
in clause (ii)(A) below, and (ii) to the relevant Issuing Bank (A) with respect
to each outstanding Letter of Credit a fronting fee that shall accrue at a rate
of 0.125% per annum (or such lesser rate as shall be separately agreed upon
between the relevant




- 69 -

--------------------------------------------------------------------------------





Borrower and such Issuing Bank) on the undrawn amount of such Letter of Credit,
payable quarterly in arrears on the last day of March, June, September and
December of each year, commencing December 31, 2015, and upon expiration of the
applicable Letter of Credit or any earlier termination of the Revolving Credit
Commitment and (B) within 30 days after demand therefor such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank or processing of drawings
thereunder (the fees in this clause (ii) being collectively the “Issuing Bank
Fees”). Notwithstanding the foregoing, the provisions of this Section 2.05(c),
solely to the extent otherwise applicable to fees payable on that portion (if
any) of Letters of Credit participated in by Revolving Credit Lenders pursuant
to Extended Revolving Credit Commitments, shall be subject to modification as
expressly provided in Section 2.25.
(d)    All Fees shall be computed on the basis of the actual number of days
elapsed in a year of
360 days, and shall be paid, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders
and the Issuing Banks, except that the Issuing Bank Fees shall be paid directly
to the Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.
SECTION 2.06.    Interest on Loans.
(a)    Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Base Rate Borrowing shall bear interest at a rate per annum equal to
the Canadian Base Rate plus the Applicable Percentage in effect from time to
time.
(c)    Subject to the provisions of Section 2.07, Loans comprising a Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Percentage in effect from time to time.
(d)    Subject to the provisions of Section 2.07, Loans comprising a BA Rate
Borrowing shall bear interest at a rate per annum equal to the BA Rate for the
Interest Period in effect for such Borrowing plus the Applicable Percentage in
effect from time to time.
(e)    Subject to the provisions of Section 2.07, Loans comprising Borrowings
denominated in an Alternative Currency approved under Section 9.08(b) shall bear
interest at a rate per annum designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent plus the Applicable Percentage in effect from time to time.
(f)    Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (other than computations of interest for ABR Loans, Canadian Base Rate
Loans and Loans denominated in Sterling which shall be made by the
Administrative Agent on the basis of the actual number of days elapsed over a
year of 365 or 366 day, as applicable) and shall be calculated from and
including the date of the relevant Borrowing to, but excluding, the date of
repayment thereof. Interest on each Loan shall be payable on the Interest
Payment Dates applicable to such Loan, except as otherwise provided in this
Agreement. The applicable Alternate Base Rate, Adjusted LIBO Rate, Canadian Base
Rate or BA Rate for each Interest Period or day within an Interest Period, as
the case may be, shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.07.     Default Interest. If an Event of Default under Section 7.01(b)
or (c) shall have occurred and shall be continuing, by acceleration or
otherwise, then, upon the request of the Required Lenders until the related
defaulted amount shall have been paid in full, to the extent permitted by law,
such overdue amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the


- 70 -

--------------------------------------------------------------------------------





case of principal of a Loan, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum equal to the rate that would be applicable to an ABR Revolving
Loan plus 2.00% per annum.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that (i) the Administrative Agent shall have reasonably determined that deposits
in the principal amounts and denominations of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such deposits are being offered in the London interbank
market will not adequately and fairly reflect the cost to any participating
Lender of making or maintaining its Eurodollar Loan during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate or
BA Rate, as applicable, for such Interest Period or (ii) the Required Lenders of
any Class of Loans notify the Administrative Agent that the Adjusted LIBO Rate
or the BA Rate for any Interest Period will not adequately reflect the cost to
the Lenders in such Class of making or maintaining such Loans in the applicable
currency for such Interest Period, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Parent Borrower and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Parent Borrower and the
participating Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to give promptly after such
circumstances no longer exist), (x) each affected Eurodollar Loan denominated in
dollars shall automatically, on the last day of the current Interest Period for
such Loan, convert into a ABR Loan and the obligations of the Lenders to make
Adjusted LIBO Rate Loans denominated in dollars or to convert ABR Loans into
Adjusted LIBO Rate Loans shall be suspended until the Administrative Agent shall
notify the Parent Borrower that the Required Lenders of such affected Class of
Loans have determined that the circumstances causing such suspension no longer
exist, (y) each BA Rate Loan shall automatically, on the last day of the current
Interest Period for such Loan, convert into a Canadian Base Rate Loan and the
obligations of the Revolving Credit Lenders to make BA Rate Loans or to convert
Canadian Base Rate Loans into BA Rate Loans shall be suspended until the
Administrative Agent shall notify the Parent Borrower that the Required
Revolving Lenders have determined that the circumstances causing such suspension
no longer exist and (z) each affected Eurodollar Loan that is denominated in a
currency other than dollars, shall be made or continued, as the case may be, as
Eurodollar Loans with an Interest Period of one month and the amount of interest
payable in respect of any such Eurodollar Loan shall be determined in accordance
with the following provisions:
(i)    if the Administrative Agent so requires, within five days of such
notification the Administrative Agent and the applicable Borrower, as
applicable, shall enter into negotiations with a view to agreeing on a
substitute basis for determining the rate of interest (a “Substitute Interest
Rate”) which may be applicable to affected Eurodollar Loans of such Borrower in
the future and any such Substitute Interest Rate that is agreed shall take
effect in accordance with its terms and be binding on each party hereto;
provided that the Administrative Agent may not agree on any such Substitute
Interest Rate without the prior consent of the Required Lenders of the affected
Class of Loans;
(ii)    if no Substitute Interest Rate is agreed pursuant to clause (i) above,
any affected Eurodollar Loan shall bear interest during the subsequent Interest
Period at the rate per annum otherwise applicable to Eurodollar Loans under such
Credit Facility, except that in the place of the Adjusted LIBO Rate, the
Administrative Agent shall use the cost to the applicable Lender (as
conclusively certified by such Lender in a certificate to the Administrative
Agent and the applicable Borrower and expressed as a rate per annum) and
containing a general description of the source selected of funding such Loan
from whatever source it shall reasonably select; and
(iii)    if the Administrative Agent has required a Borrower to enter into
negotiations pursuant to clause (i) above, the Administrative Agent may (acting
on the instructions of the Required Lenders of the affected Class of Loans)
declare that no further Eurodollar Loans in the applicable currency shall be
converted, continued or made unless a Substitute Interest Rate has


- 71 -

--------------------------------------------------------------------------------





been agreed by the applicable Borrower and the Administrative Agent within 30
days of the Administrative Agent having so required negotiations.
Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
SECTION 2.09.    Termination and Reduction of Commitments.
(a)    The Tranche A Term Loan Commitments and Tranche B-1 Term Loan Commitments
shall automatically terminate upon the making of the related Term Loans on the
Closing Date. The Additional Tranche B-2 Term Loan Commitments shall
automatically terminate upon the making of the Tranche B-2 Term Loans by the
Additional Tranche B-2 Term Loan Lender on the First Amendment Effective Date.
The Revolving Credit Commitments and the Swingline Commitment shall
automatically terminate on the applicable Revolving Credit Maturity Date. The
L/C Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the related Revolving Credit Commitments and (ii) the date 5 days
prior to the applicable Revolving Credit Maturity Date, unless otherwise agreed
by each Issuing Bank in the applicable Revolving Credit Facility and the Parent
Borrower.
(b)    Upon at least 3 Business Days’ prior written or fax notice to the
Administrative Agent, the Parent Borrower may at any time in whole terminate, or
from time to time in part permanently reduce, the Revolving Credit Commitments
of any Class or the Swingline Commitment without premium or penalty; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an aggregate amount of not less than the Minimum Currency Threshold,
(ii) the Total Revolving Credit Commitment shall not be reduced to an amount
that is less than the Aggregate Revolving Credit Exposure then in effect (after
giving effect to any repayment or prepayment effected simultaneously therewith)
and (iii) any termination or permanent reduction of any Revolving Credit
Commitments pursuant to this Section 2.09(b) shall be applied as directed by the
Parent Borrower, including as to any Class of Extended Revolving Credit
Commitments or existing Revolving Credit Commitments (including any Class of
Incremental Revolving Credit Commitments or Refinancing Revolving Credit
Commitments). Any notice given by the Parent Borrower pursuant to this Section
2.09(b) shall be irrevocable; provided that any such notice delivered by the
Parent Borrower may state that such notice is conditioned upon the effectiveness
of other financing arrangements, in which case such notice may be revoked or
extended by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(c)    Each reduction in the Revolving Credit Commitments of any Class hereunder
shall be made ratably among the Lenders of such Class in accordance with their
respective applicable Commitments; provided that none of the Swingline
Commitment, the L/C Commitment, the Alternative Currency Sublimit or the Foreign
Subsidiary Borrower Sublimit shall be reduced unless the Revolving Credit
Commitment is reduced to an amount less than the Swingline Commitment, the
Letter of Credit Commitment, the Alternative Currency Sublimit or the Foreign
Subsidiary Borrower Sublimit, as applicable, then in effect (and then only to
the extent of such deficit). The Borrowers shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders, on the date of each termination
or reduction of the Revolving Credit Commitments, the applicable Commitment Fees
on the amount of the Revolving Credit Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.
(d)    On the applicable Revolving Credit Maturity Date of any Revolving Credit
Commitments, such Revolving Credit Commitments will terminate and the respective
Lenders who held such terminated Commitments will have no obligation to make, or
participate in, extensions of credit (whether the making of Loans or the
issuance of Letters of Credit) made pursuant to such Commitments after such
Revolving Credit Maturity Date; provided that, except as expressly provided in
the immediately succeeding sentence, (x) the foregoing shall not release any
Revolving Credit Lender from liability it may have for its failure to fund
Revolving Loans, L/C Disbursements or participations in Swingline Loans that was
required to be performed by it on or prior to such Revolving Credit Maturity


- 72 -

--------------------------------------------------------------------------------





Date and (y) the foregoing will not release any Revolving Credit Lender from any
obligation to fund its portion of L/C Disbursements or participations in
Swingline Loans with respect to Letters of Credit issued or Swingline Loans made
prior to such Revolving Credit Maturity Date.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrowers shall
have the right at any time upon prior written or fax notice to the
Administrative Agent (i) not later than 12:30 p.m., 1 Business Day prior to
conversion, to convert any dollar denominated Eurodollar Borrowing into an ABR
Borrowing or any BA Rate Borrowing into a Canadian Base Rate Borrowing and (ii)
not later than 12:30 p.m., 3 Business Days prior to conversion or continuation,
to convert any ABR Borrowing into a Eurodollar Borrowing, to convert any
Canadian Base Rate Borrowing into a BA Rate Borrowing, to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest Period
or to continue any BA Rate Borrowing as a BA Rate Borrowing, subject in each
case to the following:
(w)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(x)    if less than all of the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(y)    each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan or BA Rate Loan (or portion thereof) being converted shall be
paid by the relevant Borrower at the time of conversion; and
(z)    if any Eurodollar Borrowing or BA Rate Borrowing is converted at a time
other than the end of the Interest Period applicable thereto, the relevant
Borrower shall pay, upon demand, any amounts due to the Lenders pursuant to
Section 2.16.
Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the relevant Borrower requests be
converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, an Alternate Base Rate Borrowing, a BA Rate
Borrowing or a Canadian Base Rate Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and (iv)
if such Borrowing is to be converted to or continued as a Eurodollar Borrowing
or a BA Rate Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing or BA Rate Borrowing, the relevant
Borrower shall be deemed to have selected an Interest Period of 1 month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the relevant Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing or Canadian Base Rate
Borrowing. This Section 2.10 shall not apply to Swingline Loans.
SECTION 2.11.    Repayment of Term Borrowings.
(a)    The Parent Borrower shall repay to the Administrative Agent in dollars
for the ratable account of the Tranche A Term Loan Lenders the aggregate
principal amount of all Tranche A Term Loans outstanding in consecutive
quarterly installments as follows (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Sections 2.12


- 73 -

--------------------------------------------------------------------------------





and 2.13 or Section 9.04 to the extent such Indebtedness is cancelled (which
reduction, in the case of prepayments pursuant to Section 2.12(f), shall be
limited to the cash amount paid)):
Date
Amount
03/31/16
$11,375,000
06/30/16
$11,375,000
09/30/16
$11,375,000
12/31/16
$11,375,000
03/31/17
$11,375,000
06/30/17
$11,375,000
09/30/17
$11,375,000
12/31/17
$11,375,000
03/31/18
$17,062,500
06/30/18
$17,062,500
09/30/18
$17,062,500
12/31/18
$17,062,500
03/31/19
$22,750,000
06/30/19
$22,750,000
09/30/19
$22,750,000
12/31/19
$22,750,000
03/31/20
$22,750,000
06/30/20
$22,750,000

provided, that the final principal repayment installment of the Tranche A Term
Loans shall be repaid on the Term Loan Maturity Date for the Tranche A Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A Term Loans outstanding on such date.
(b)    The Parent Borrower shall repay to the Administrative Agent in euro for
the ratable account of (i) the Tranche B-1 Term Loan Lenders (A) on the last
Business Day of each March, June, September and December, commencing with March
31, 2016 and ending on September 30, 2016, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of all Tranche B-1 Term Loans
outstanding on the Closing Date (which payments shall be reduced as a result of
the application of prepayments made prior to the First Amendment Effective Date
in accordance with the order of priority set forth in Sections 2.12 and 2.13 or
Section 9.04 to the extent such Indebtedness is cancelled (which reduction, in
the case of prepayments pursuant to Section 2.12(f), shall be limited to the
cash amount paid)) and (B) on the First Amendment Effective Date for the Tranche
B-1 Term Loans (other than Converted Tranche B-1 Term Loans), the aggregate
principal amount of such Tranche B-1 Term Loans outstanding on such date and
(ii) the Tranche B-2 Term Loan Lenders (A) on the last Business Day of each
March, June, September and December, commencing with December 31, 2016, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Tranche B-1 Term Loans outstanding on the Closing Date (which payments shall
be reduced as a result of the application of prepayments of (x) the Tranche B-1
Term Loans made prior to the First Amendment Effective Date and (y) the Tranche
B-2 Term Loans made on or after the First Amendment Effective Date, in the case
of each of clauses (x) and (y), in accordance with the order of priority set
forth in Sections 2.12 and 2.13 or Section 9.04 to the extent such Indebtedness
is cancelled (which reduction, in the case of prepayments pursuant to Section
2.12(f), shall be limited to the cash amount paid)) and (B) on the Term Loan
Maturity Date for the Tranche B-2 Term Loans, the aggregate principal amount of
all Tranche B-2 Term Loans outstanding on such date.
(c)    Notwithstanding the foregoing, the amortization, if any, in respect of
(i) any Class of Extended Term Loans shall be as set forth in the relevant
Extension Offer, (ii) any Class of Incremental Term Loans shall be as set forth
in the relevant Incremental Amendment, (iii) any Class of Refinancing Term Loans
shall be as set forth in the relevant Refinancing Amendment and (iv) any Class
of Replacement Term Loans shall be as set forth in the relevant amendment
pursuant to Section 9.08(d).


- 74 -

--------------------------------------------------------------------------------





(d)    To the extent not previously paid, all Term Loans shall be due and
payable on the applicable Term Loan Maturity Date, in each case, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.
(e)    All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.
SECTION 2.12.    Optional Prepayment.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part upon prior written (except, in the
case of any prepayment of Tranche B-1 Term Loans pursuant to the First
Amendment, as waived by the First Amendment) or fax notice by the Parent
Borrower to the Administrative Agent, not later than 12:30 p.m., 3 Business Days
prior to such prepayment in the case of Eurodollar Loans or BA Rate Loans and
not later than 12:30 p.m., 1 Business Day prior to such prepayment in the case
of ABR Loans or Canadian Base Rate Loans; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum Currency
Threshold; provided, further, that any prepayment of Term Loans with the Net
Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Refinanced Debt.
(b)    Optional prepayments of Tranche A Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Tranche A
Term Loans under Section 2.11(a) in the manner specified by the Parent Borrower
or, if not so specified on or prior to the date of such optional prepayment, in
direct order of maturity. Optional prepayments of Tranche B-2 Term Loans shall
be applied against the remaining scheduled installments of principal due in
respect of the Tranche B-2 Term Loans under Section 2.11(b) in the manner
specified by the Parent Borrower or, if not so specified on or prior to the date
of such optional prepayment, in direct order of maturity. Optional prepayments
of any other Class of Term Loans shall be applied as set forth in the applicable
Incremental Amendment, Extension Offer, Refinancing Amendment, amendment
relating to Replacement Term Loans or other applicable Loan Document.
(c)    In the case of each prepayment of the Loans pursuant to this Section
2.12, the Borrowers may in their sole discretion select the Class or Classes and
the Borrowing or Borrowings (and the order of maturity of principal payments) to
be repaid, and such payment shall be paid to the Lenders in any such Class
ratably among the Lenders in such Class. Notwithstanding anything to the
contrary in this Agreement, (x) after any Extension, the Borrowers may
voluntarily prepay any Borrowing of any Class of non-extended Term Loans or
non-extended Revolving Loans (and terminate the related Revolving Credit
Commitment) pursuant to which the related Extension Offer was made without any
obligation to prepay the corresponding Extended Term Loans or Extended Revolving
Loans or may voluntarily prepay any Borrowing of any Extended Term Loans or
Extended Revolving Loans (and terminate the related Extended Revolving Credit
Commitment) pursuant to which the related Extension Offer was made without any
obligation to voluntarily prepay the corresponding non-extended Term Loans or
non-extended Revolving Loans and (y) after the incurrence or issuance of any
Incremental Term Loans, Incremental Revolving Loans, Refinancing Term Loans,
Refinancing Revolving Credit Loans or Replacement Term Loans, the Borrowers may
voluntarily prepay (and terminate the related Commitment with respect to) any
Borrowing of any Tranche A Term Loans, Tranche B-2 Term Loans or Revolving Loans
without any obligation to voluntarily prepay (or terminate the related
Commitment with respect to) any Class of Incremental Term Loans, Incremental
Revolving Loans, Refinancing Term Loans, Refinancing Revolving Credit Loans or
Replacement Term Loans, or may voluntarily prepay (and terminate the related
Commitment with respect to) any Borrowing of any Class of Incremental Term
Loans, Incremental Revolving Loans, Refinancing Term Loans, Refinancing
Revolving Credit Loans or Replacement Term Loans without any obligation to
voluntarily prepay (or terminate the related Commitment with respect to) the
Tranche A Term Loans, Tranche B-2 Term Loans, any other Term Loans or any
Revolving Loans; provided that any Incremental Loans effected as a Term Loan
Increase or a Revolving Commitment Increase to any existing Class of Term Loans
or Revolving Loans and such


- 75 -

--------------------------------------------------------------------------------





existing Class of Term Loans or Revolving Loans, as applicable, shall in all
events be voluntarily prepaid on a pro rata basis.
(d)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the relevant Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided that any such
notice delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of other financing arrangements, in which
case such notice may be revoked or extended by the Parent Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but otherwise without premium or penalty. All Eurodollar
Loan and BA Rate Loan prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.
(e)    Notwithstanding any other provision herein, in the event that, on or
prior to the six month anniversary of the ClosingFirst Amendment Effective Date,
the Parent Borrower (x) makes any prepayment of any the Tranche B-2 Term Loans
fundedmade on the ClosingFirst Amendment Effective Date in connection with any
Repricing Transaction with respect to such Tranche B-2 Term Loans or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction with
respect to such Tranche B-2 Term Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Tranche B-2
Term Loan Lender, (I) in the case of clause (x), a prepayment premium of 1.00%
of the aggregate principal amount of the Tranche B-2 Term Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1.00% of the aggregate
principal amount of such Class of Tranche B-2 Term Loans subject to such
Repricing Transaction.
(f)    Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.12(a) and 9.04, so long as no
Event of Default has occurred and is continuing, any Company Party may prepay
the outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its subsidiaries may purchase such outstanding Loans and
immediately cancel them) without premium or penalty on the following basis:
(i)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.12(f) and without premium or penalty.
(ii)    (1) Any Company Party may from time to time offer to make a Discounted
Term
Loan Prepayment by providing the Auction Agent with five Business Days’ notice
in the form of a Specified Discount Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Loan
Lender and/or (y) each Term Loan Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class or Classes of Term Loans subject
to such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this Section
2.12(f)(ii)), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $2,500,000 and whole increments of $500,000 in
excess thereof and (IV) unless rescinded, each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such


- 76 -

--------------------------------------------------------------------------------





Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Loan Lender
to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the third
Business Day after the date of delivery of such notice to such Lenders (or such
later date specified therein) (the “Specified Discount Prepayment Response
Date”).
(2) Each Term Loan Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the Classes of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Lender whose Specified Discount Prepayment Response is
not received by the Auction Agent by the Specified Discount Prepayment Response
Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.12(f)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Classes of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to clause
(2) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify I) the relevant Company Party of the respective Term Loan Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Loan Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Company Party and such Term Loan Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Company Party shall be due and payable by such Company Party on the
Discounted Prepayment Effective Date in accordance with Section 2.12(f)(vi)
below (subject to Section 2.12(f)(ix) below).
(iii)     (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Loan
Lender and/or (y) each Term Loan Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the Class or Classes of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant Class
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this


- 77 -

--------------------------------------------------------------------------------





Section 2.12(f)(iii)), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $2,500,000 and whole increments of $500,000 in
excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Lenders (or such later date specified
therein) (the “Discount Range Prepayment Response Date”). Each Term Loan
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable Class or Classes and the maximum aggregate
principal amount and Classes of such Lender’s Term Loans (the “Submitted
Amount”) such Term Loan Lender is willing to have prepaid at the Submitted
Discount. Any Term Loan Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.
(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.12(f)(iii). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Loan Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Loan Lender, a “Participating Lender”).
(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Loan Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Loan Lender of the Discounted


- 78 -

--------------------------------------------------------------------------------





Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount and Classes of Term Loans to be prepaid at the Applicable Discount on
such date, (III) each Participating Lender of the aggregate principal amount and
Classes of such Term Loan Lender to be prepaid at the Applicable Discount on
such date, and (IV) if applicable, each Identified Participating Lender of the
Discount Range Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the relevant Company Party and Term Loan
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.12(f)(vi) below (subject to Section 2.12(f)(ix)
below).
(iv)    (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of such Company Party, to (x) each Term Loan Lender
and/or (y) each Lender with respect to any Class of Loans on an individual Class
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans the Parent Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.12(f)(iv)), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $2,500,000 and whole increments of $500,000
in excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m. on the third
Business Day after the date of delivery of such notice to such Term Loan Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Term Loan Lender’s
Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date and (z) specify both a discount to par
(the “Offered Discount”) at which such Term Loan Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and Classes of such Term Loans (the “Offered Amount”) such Term Loan
Lender is willing to have prepaid at the Offered Discount. Any Term Loan Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.
(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Loan Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.


- 79 -

--------------------------------------------------------------------------------





(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within five Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the Classes of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.12 (f)(iv). If the Company
Party elects to accept any Acceptable Discount, then the Company Party agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Loan Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this Section 2.12(f)(iv) to each
Qualifying Lender in the aggregate principal amount and of the Classes specified
in such Lender’s Solicited Discounted Prepayment Offer at the Acceptable
Discount; provided that if the aggregate Offered Amount by all Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount exceeds the Solicited Discounted Prepayment Amount, prepayment of the
principal amount of the Term Loans for those Qualifying Lenders whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Lenders”) shall be made pro rata among the Identified Qualifying
Lenders in accordance with the Offered Amount of each such Identified Qualifying
Lender and the Auction Agent (with the consent of such Company Party and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the Solicited Discount Proration”).
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) the relevant Company Party of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Loan Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the Classes
to be prepaid at the Applicable Discount on such date, (III) each Qualifying
Lender of the aggregate principal amount and the Classes of such Term Loan
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Loan Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.12(f)(vi) below (subject to Section 2.12 (f)(ix) below).
(v)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Loan Lenders acknowledge and agree that the Auction Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of customary fees and expenses from a Company Party in connection therewith.
(vi)    If any Term Loan is prepaid in accordance with Sections 2.12(f)(ii)
through 2.12(f)(iv) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:30 p.m. on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant Class of Loans being prepaid as directed by the Parent Borrower (and
absent such direction, in direct


- 80 -

--------------------------------------------------------------------------------





order of maturity). The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.12(f) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders on a pro rata basis. The aggregate principal amount of the Classes and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this Section
2.12(f), each Lender participating in any prepayment described in this Section
2.12(f) acknowledges and agrees that in connection therewith, (1) the Parent
Borrower or any Company Party then may have, and later may come into possession
of, information regarding the Parent Borrower, the Sponsor, their respective
affiliates not known to such Lender and that may be material to a decision by
such Lender to participate in such prepayment (including material non-public
information) (“Excluded Information”), (2) such Lender has independently, and
without reliance on the Parent Borrower, any of its subsidiaries, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Parent Borrower, Company Parties or Sponsor or any of their respective
Affiliates shall be required to make any representation that it is not in
possession of material non-public information and all parties to the relevant
transactions shall render customary “big boy” disclaimer letters, (4) none of
the Parent Borrower, its subsidiaries, the Administrative Agent or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Parent Borrower, its subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information, and
(5) the Excluded Information may not be available to the Administrative Agent or
the other Lenders.
(vii)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.12(f), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Parent Borrower.
(viii)    Each of the Company Parties and the Term Loan Lenders acknowledges and
agrees that the Auction Agent may perform any and all of its duties under this
Section 2.12(f) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.12(f) as well as
activities of the Auction Agent.
(ix)    Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this Section 2.12(f)
shall not constitute a Default or Event of Default under Section 7.01 or
otherwise).


- 81 -

--------------------------------------------------------------------------------





SECTION 2.13.    Mandatory Prepayments.
(a)    Each Borrower shall, on the date of termination of all Revolving Credit
Commitments, repay or prepay all of its outstanding Revolving Credit Borrowings
and all outstanding Swingline Loans and replace or cause to be canceled (or
provide an L/C Backstop or make other arrangements reasonably satisfactory to
the relevant Issuing Bank with respect to) all of its outstanding Letters of
Credit. If, after giving effect to any partial reduction of the Revolving Credit
Commitments (including as a result of the termination of any Revolving Credit
Commitments on the Revolving Credit Maturity Date), the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment then in
effect, then the Parent Borrower shall (and to the extent the Foreign Subsidiary
Borrower Sublimit would exceed the Total Revolving Credit Commitment then in
effect, then such Foreign Subsidiary Borrower shall), on the date of such
reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or provide an L/C Backstop or make other arrangements reasonably satisfactory
to the relevant Issuing Bank with respect to) Letters of Credit in an amount
sufficient to eliminate such excess. For the avoidance of doubt, if for any
reason, at any time during the five (5) Business Day period immediately
preceding the Revolving Credit Maturity Date for any Revolving Credit
Commitments where there exist other Revolving Credit Commitments with a later
Revolving Credit Maturity Date, and if at such time there are outstanding
Letters of Credit or Swingline Loans under such respective Class or Classes,
then the Borrowers shall prepay outstanding Revolving Loans and Swingline Loans,
as the case may be, as is needed so that, after giving effect thereto, the
Revolving Credit Exposure of the Revolving Credit Lenders with such later
Revolving Credit Maturity Date will not, after giving effect to the
reallocations which will be required (in the absence of a Specified Default or
event, act or condition which with notice or lapse of time or both would
constitute a Specified Default) pursuant to Section 2.09(d), exceed the amount
of their respective Commitments as in effect on (and after giving effect to) the
Revolving Credit Maturity Date of such sooner maturing Revolving Credit
Commitments.
(b)    Not later than the tenth Business Day following the receipt by the Parent
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds in respect
of any Prepayment Asset Sale or Property Loss Event, the Parent Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds received by the Parent
Borrower or any of its Restricted Subsidiaries with respect thereto (subject to
the restrictions set forth herein) to prepay outstanding Term Loans in
accordance with Section 2.13(e); provided that (x) if prior to the date any such
prepayment is required to be made, the Parent Borrower notifies the
Administrative Agent of its intent to use such Net Cash Proceeds to acquire,
maintain, develop, construct, improve, upgrade or replace assets then used or
usable in the business of the Parent Borrower and its Restricted Subsidiaries
(including any Related Business Assets), then the Parent Borrower shall not be
required to prepay Term Loans hereunder in respect of such Net Cash Proceeds to
the extent that such Net Cash Proceeds are so reinvested within 365 days after
the date of receipt of such Net Cash Proceeds (or, within such 365 day period,
the Parent Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest in such Net Cash Proceeds, and such Net Cash Proceeds
are so reinvested within 180 days after such binding commitment is so entered
into) and (y) the Parent Borrower shall not be required to prepay Term Loans
hereunder in respect of any such Net Cash Proceeds from any Prepayment Asset
Sale or Property Loss Event of any Foreign Subsidiary if repatriation by that
Foreign Subsidiary of such Net Cash Proceeds (i) is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Foreign Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived or (ii) would otherwise result
in adverse tax consequences as determined by the Parent Borrower in good faith;
provided, however, that (I) if any Net Cash Proceeds are not reinvested or
applied as a repayment on or prior to the last day of the applicable application
period, an amount equal to such Net Cash Proceeds shall be applied within 5
Business Days to the prepayment of the Term Loans as set forth above (without
regard to the immediately preceding proviso) and (II) if, as a result of any
Prepayment Asset Sale or Property Loss Event, the Parent Borrower would be
required to make an “offer to


- 82 -

--------------------------------------------------------------------------------





purchase” the Existing Senior Notes pursuant to the terms of the Existing Senior
Notes Documentation or any other Material Indebtedness, in any such case prior
to the expiry of the foregoing reinvestment or repayment periods, the Parent
Borrower shall apply the relevant percentage of such Net Cash Proceeds as
required above by this paragraph (b) to prepay Term Loans in accordance with
Section 2.13(e) on the day immediately preceding the date of such required
“offer to purchase” (without regard to the immediately preceding proviso).
(c)    No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ended December 31, 2016), the Parent Borrower shall prepay outstanding Term
Loans in accordance with Section 2.13(e) in an aggregate principal amount equal
to the excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow
for the fiscal year then ended over (ii) the sum of (1) the aggregate principal
amount of Term Loans and Revolving Loans (to the extent accompanied by a
permanent reduction of the Revolving Credit Commitments) prepaid pursuant to
Section 2.12 (in the case of Section 2.12(f), in an amount equal to the
discounted amount actually paid in cash in respect of the applicable Term Loans)
or 9.04(m) during such fiscal year or on or prior to the date such payment is
required to be made (without duplication) and (2) voluntary prepayments of
Indebtedness secured on a pari passu basis with the Obligations, in each case to
the extent such prepayments are not funded with the proceeds of long-term
Indebtedness (other than revolving Indebtedness).
(d)    In the event that the Parent Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness (other than any cash proceeds from the issuance or incurrence of
Indebtedness permitted pursuant to Section 6.01 but including Credit Agreement
Refinancing Indebtedness and Replacement Term Loans), the Parent Borrower shall
no later than the third Business Day next following the receipt of such Net Cash
Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).
(e)    Prior to the repayment in full of all Term Loans and all Obligations
(other than contingent obligations) relating thereto, all other prepayments
required by this Section 2.13 shall be applied pro rata to the repayment of the
Term Loans under each Term Loan Facility until paid in full (based on the Dollar
Equivalent amount of Term Loans under each Term Loan Facility on the date of
prepayment and applied against the remaining scheduled installments of principal
due in respect of the Term Loans in the direct order of maturity); provided that
to the extent an Event of Default then exists, such prepayment shall instead be
applied in accordance with Section 2.17(b); provided, that (x) any prepayment of
Term Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced Debt
and (y) any prepayment of Term Loans with the Net Cash Proceeds of Replacement
Term Loans shall be applied solely to each applicable Class of Refinanced Term
Loans.
(f)    Notwithstanding anything to the contrary contained in this Section 2.13
or elsewhere in this Agreement including without limitation in Section 9.08, the
Parent Borrower shall have the option in its sole discretion to give the Lenders
with outstanding Term Loans the option to waive their pro rata share of a
mandatory prepayment of Term Loans which is to be made pursuant to Section
2.13(b) or (c) (each such repayment a “Waivable Mandatory Prepayment”) upon the
terms and provisions set forth in this Section 2.13(f). If the Parent Borrower
elects to exercise the option referred to in the immediately preceding sentence
the Parent Borrower shall give to the Administrative Agent written notice of its
intention to give the Lenders the right to waive a Waivable Mandatory Prepayment
including in such notice the aggregate amount of such proposed prepayment not
later than 12:30 p.m. five Business Days prior to the date of the proposed
prepayment which notice the Administrative Agent shall promptly forward to all
Term Loan Lenders indicating in such notice the amount of such prepayment to be
applied to each such Lender’s outstanding Term Loans. The Parent Borrower’s
offer to permit the Term Loan Lenders to waive any such Waivable Mandatory
Prepayment may apply to all or part of such prepayment, provided that any offer
to waive part of such prepayment must be made ratably to the Term Loan Lenders
(based on the Dollar Equivalent amount of Term Loans under each Term Loan
Facility on the date of


- 83 -

--------------------------------------------------------------------------------





prepayment). In the event that any such Term Loan Lender desires to waive its
pro rata share of such Lender’s right to receive any such Waivable Mandatory
Prepayment in whole or in part such Lender shall so advise the Administrative
Agent no later than 4:00 p.m. on the date which is two Business Days after the
date of such notice from the Administrative Agent and the Administrative Agent
shall promptly thereafter notify the Parent Borrower thereof which notice shall
also include the amount such Lender desires to receive in respect of such
prepayment. If any Term Loan Lender does not reply to the Administrative Agent
within such two Business Day period such Lender will be deemed not to have
waived any part of such prepayment. If any Term Loan Lender does not specify an
amount it wishes to receive such Lender will be deemed to have accepted 100% of
its share of such prepayment. In the event that any such Lender waives all or
part of its share of any such Waivable Mandatory Prepayment the Parent Borrower
shall retain 100% of the amount so waived by such Lender. Notwithstanding
anything to the contrary contained above if one or more Term Loan Lenders waives
its right to receive all or any part of any Waivable Mandatory Prepayment but
less than all the Lenders with outstanding Term Loans waive in full their right
to receive 100% of the total Waivable Mandatory Prepayment otherwise required
with respect to the Term Loans, then the amount actually applied to the
repayment of Term Loans of Lenders which have waived all or any part of their
right to receive 100% of such prepayment shall be applied to each then
outstanding Borrowing of Term Loans on a pro rata basis so that each Lender with
outstanding Term Loans shall after giving effect to the application of the
respective repayment maintain the same percentage as determined for such Lender
but not the same percentage that the other Term Loan Lenders hold and not the
same percentage held by such Lender prior to prepayment of each Borrowing of
Term Loans which remains outstanding after giving effect to such application.
Notwithstanding anything to the contrary Term Loan Lenders shall not have the
right to waive mandatory prepayments under this Section 2.13 except as set forth
in this Section 2.13(f).
(g)    Notwithstanding any other provisions of this Section 2.13, mandatory
prepayments of Incremental Term Loans, Extended Term Loans, Credit Agreement
Refinancing Indebtedness and Replacement Term Loans shall be made pursuant to,
and to the extent set forth in, the documents governing such Indebtedness and
may share ratably in, or be junior to (but shall not be in priority to) the
mandatory prepayments of the Tranche A Term Loans and Tranche B-2 Term Loans;
provided, however, that, for the avoidance of doubt, nothing in this Section
2.13(g) shall (x) prohibit the making of or the obligation to make any AHYDO
Payments applicable to any Incremental Term Loans, Extended Term Loans, Credit
Agreement Refinancing Indebtedness or Replacement Term Loans or (y) require the
Tranche A Term Loans or Tranche B-2 Term Loans to share ratably in any such
AHYDO Payment.
(h)    If the Administrative Agent notifies the Parent Borrower at any time that
the Aggregate Revolving Credit Exposure (less the amount of any Cash Collateral
provided in respect of outstanding Letters of Credit in accordance with the
terms of this Agreement) at such time exceeds an amount equal to (x) 103% of the
Revolving Credit Commitments (to the extent such excess is solely as a result of
currency fluctuations) or (y) the Total Revolving Credit Commitment (other than
as a result of currency fluctuations), then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans, Cash Collateralize
Letters of Credit or a combination of the proceeding in an aggregate amount
sufficient to reduce such Aggregate Revolving Credit Exposure as of such date of
payment to an amount not to exceed 100% of the Revolving Credit Commitments.
SECTION 2.14.    Reserve Requirements; Change in Circumstances.
(a)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender or any Issuing Bank (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate), (ii) impose on such
Lender or such Issuing Bank or the London interbank market any other, cost,
expense or condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein or (iii) subject any
such Lender or such Issuing Bank to any Taxes (other than any Indemnified Taxes
or Other Taxes indemnifiable under Section 2.20 or any Excluded Taxes), and the
result of any of the foregoing shall be to increase the cost to such Lender or
such Issuing Bank of making or maintaining any


- 84 -

--------------------------------------------------------------------------------





Eurodollar Loan or increase the cost to any Lender of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
relevant Borrower will pay to such Lender or such Issuing Bank, as the case may
be, upon demand such additional amount or amounts as will compensate such Lender
or such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or any Issuing Bank shall have determined that any Change
in Law regarding capital adequacy or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Loans purchased by such Lender pursuant hereto or the Letters
of Credit issued by such Issuing Bank pursuant hereto to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed by such Lender or such Issuing Bank to be
material, then the relevant Borrower shall pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Parent Borrower, shall describe the applicable Change in Law,
the resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
relevant Borrower shall pay such Lender or such Issuing Bank, as applicable, the
amount shown as due on any such certificate delivered by it within 30 days after
its receipt of the same.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the relevant Borrower shall not be under any obligation to compensate any
Lender or any Issuing Bank under paragraph (a) or (b) above or Section 2.20
below with respect to increased costs, Taxes or reductions with respect to any
period prior to the date that is 180 days prior to such request; provided
further, that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 180-day period. The protection of this Section 2.14 shall be
available to each Lender and the respective Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed; provided that if, after the payment of
any amounts by the Borrowers under this Section 2.14, any Change in Law in
respect of which a payment was made is thereafter determined to be invalid or
inapplicable to the relevant Lender or Issuing Bank, then such Lender or Issuing
Bank shall, within 30 days after such determination, repay any amounts paid to
it by the Borrowers hereunder in respect of such Change in Law.
SECTION 2.15.    Change in Legality.
(a)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or BA Rate Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurodollar Loan or BA Rate Loan, then, by written notice to
the Parent Borrower and to the Administrative Agent:
(i)    such Lender may declare that dollar denominated Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be


- 85 -

--------------------------------------------------------------------------------





continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans (other
than Tranche B-2 Term Loans) made by such Lender shall be converted to ABR
Loans, in which event all such Eurodollar Loans shall be automatically converted
to ABR Loans as of the effective date of such notice as provided in paragraph
(b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.15, a notice to the Parent Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Parent Borrower. Such Lender shall withdraw such notice
promptly following any date on which it becomes lawful for such Lender to make
and maintain Eurodollar Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Loan.
SECTION 2.16.    Indemnity. The relevant Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan or BA Rate Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, any
BA Rate Loan to a Canadian Base Rate Loan or the conversion of the Interest
Period with respect to any Eurodollar Loan or any BA Rate Loan, in each case
other than on the last day of the Interest Period in effect therefor, or (iii)
any Eurodollar Loan to be made by such Lender (including any Eurodollar Loan or
any BA Rate Loan to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of such Loan shall have been given by
the relevant Borrower hereunder other than by operation of Section 2.08 (any of
the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan or BA Rate Loan that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period in effect (or that would have been in effect)
for such Loan over (ii) the amount of interest likely to be realized by such
Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period (exclusive of any loss of anticipated profits). A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error; provided that the
relevant Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under clauses (a) or (b) above with respect to any amounts
reflected in such certificate with respect to any period prior to the date that
is 180 days prior to the date such certificate is delivered to the Parent
Borrower. Notwithstanding anything herein to the contrary, each Tranche B-1 Term
Loan Lender delivering an executed counterpart of the First Amendment hereby
irrevocably waives its right to receive any payments in respect of any Breakage
Event or otherwise related to breakage costs that occurs as a result of its
Tranche B-1 Term Loans being repaid or converted on the First Amendment
Effective Date and not on the last day of the Interest Period applicable
thereto.


- 86 -

--------------------------------------------------------------------------------





SECTION 2.17.    Pro Rata Treatment.
(a)    Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fee and the L/C Participation Fee, each reduction
of the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments of the applicable Class (or, if such Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans). For purposes of determining the
available Revolving Credit Commitments of the Lenders in any Class at any time
(but subject to the last sentence of Section 2.05(a)), each outstanding
Swingline Loan in such Class shall be deemed to have utilized the Revolving
Credit Commitments of the Lenders (including those Lenders which shall not have
made Swingline Loans) pro rata in accordance with such respective Revolving
Credit Commitments. In addition, in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.
(b)    Notwithstanding anything to the contrary contained in this Agreement (but
subject to Section 9.21), any payment or other distribution (whether from
proceeds of Collateral or any other source, whether in the form of cash,
securities or otherwise) in connection with any exercise of remedies by the
Administrative Agent or any Lender made or applied in respect of any of the
Secured Obligations during the existence of an Event of Default or during or in
connection with Insolvency Proceedings involving any Loan Party (or any plan of
liquidation, distribution or reorganization in connection therewith), shall be
made or applied, as the case may be, in the following order of priority (with
higher priority Secured Obligations to be paid in full prior to any payment or
other distribution in respect of lower priority Secured Obligations): (i) first,
to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Banks in their
capacity as such (ratably among the Administrative Agent and the Issuing Banks
in proportion to the respective amounts described in this clause first payable
to them); (ii) second, to payment of that portion of the Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders, including attorney fees (ratably among such
Lenders in proportion to the respective amounts described in this clause second
payable to them); (iii) third, to payment of that portion of the Secured
Obligations constituting accrued and unpaid interest (including any default
interest) on the Loans and L/C Exposure (less, without any duplication of
amounts of Cash Collateral in subclause (iv) below, the amount of any Cash
Collateral previously provided in respect of any interest payments with respect
to outstanding Letters of Credit in accordance with the terms of this Agreement)
(ratably among the Secured Parties in proportion to the respective amounts
described in this clause third payable to them), including interest accruing
after the filing or commencement of Insolvency Proceedings in respect of any
Loan Party, whether or not any claim for post-filing or post-petition interest
is or would be allowed, allowable or otherwise enforceable in any such
Insolvency Proceedings; (iv) fourth, to payment of that portion of the Secured
Obligations constituting unpaid principal of the Loans and L/C Exposure (less,
without any duplication of amounts of Cash Collateral in subclause (iii) above,
the amount of any Cash Collateral previously provided in respect of outstanding
Letters of Credit in accordance with the terms of this Agreement) (including any
termination payments and any accrued and unpaid interest thereon and payments to
the Administrative Agent for the account of the Issuing Banks to Cash
Collateralize any L/C Exposure then outstanding) and Secured Obligations
constituting Hedging Obligations and Cash Management Obligations (ratably among
such Secured Parties in proportion to the respective amounts described in this
clause fourth held by them); (v) fifth, to payment of all other Secured
Obligations (ratably among such Secured Parties in proportion to the respective
amounts described in this clause fifth held by them); and (vi) last, in the case
of proceeds of Collateral, the balance, if any, thereof, after all of the
Secured Obligations (including, without limitation, all Secured Obligations in
respect of LC Exposure but excluding any contingent obligations) have been paid
in full, to the Borrower or as otherwise required by applicable law. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be


- 87 -

--------------------------------------------------------------------------------





made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section 2.17.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender in the same Class, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. For
the avoidance of doubt, the provisions of this Section 2.18 shall not be
construed to apply to (A) any payment made by the Borrowers or application of
funds pursuant to and in accordance with the express terms of this Agreement as
in effect from time to time (including the application of funds and reallocation
of commitments arising from the existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder, (C) transactions in connection with an open market purchase or a
Dutch auction contemplated hereunder, (D) transactions in connection with an
Extension Offer, Refinancing Amendment or Incremental Amendment or amendment in
connection with Replacement Term Loans contemplated hereunder, (E) the
application of Cash Collateral as provided herein (including the application of
funds arising from the existence of a Defaulting Lender) or (F) non-pro rata
payments and Commitment terminations permitted pursuant to Section 2.21.
Notwithstanding anything to the contrary contained in this Section 2.18 or
elsewhere in this Agreement, the Borrowers may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.25 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Loans, as applicable, for purposes of this Section 2.18 or (ii) shall
reduce the amount of any scheduled amortization payment due under Section 2.11,
except that the amount of any scheduled amortization payment due to a Lender of
Extended Term Loans may be reduced to the extent provided pursuant to the
express terms of the respective Extension Offer) without giving rise to any
violation of this Section 2.18 or any other provision of this Agreement.
Furthermore, the Borrowers may take all actions contemplated by Section 2.25 in
connection with any Extension (including modifying pricing, amortization and
repayments or prepayments), and in each case such actions shall be permitted,
and the differing payments contemplated therein shall be permitted without
giving rise to any violation of this Section 2.18 or any other provision of this
Agreement. The Borrowers expressly consent to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrowers to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrowers in the amount of such participation.
SECTION 2.19.    Payments. The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m. on the date when due in immediately available funds.


- 88 -

--------------------------------------------------------------------------------





Except as otherwise provided herein, each payment by a Borrower with respect to
any Loan or Letter of Credit and each reimbursement of reimbursable expenses or
indemnified liabilities shall be made in the currency in which such Loan was
made, such Letter of Credit issued or such expense or liability was incurred.
Each such payment (other than (i) Issuing Bank Fees, which shall be paid
directly to the relevant Issuing Bank and (ii) principal of and interest on
Swingline Loans, which shall be paid directly to the Swingline Lender, except as
otherwise provided in Section 2.22(e)) shall be made to the Administrative Agent
at its offices at Citibank, N.A., 1615 Brett Road, Ops III, New Castle, DE
19720, Tel: 302-894-6010, Fax: 646-274-5080, Email:
Global.Loans.Support@Citi.com (the “Administrative Agent’s Office”). The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.
SECTION 2.20.    Taxes.
(a)    All payments by or on account of any obligation of any Borrower or any
other Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes; provided, that if any Taxes
are required to be withheld or deducted in respect of any such payments by an
applicable withholding agent, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Borrower or other Loan Party shall
be increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.20) the applicable Lender or Issuing Bank, as
the case may be (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent), receives an amount equal to the
sum it would have received had no such deductions or withholdings in respect of
Indemnified Taxes or Other Taxes been made, (ii) the applicable withholding
agent shall make such deductions or withholdings and (iii) the applicable
withholding agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.
(b)    The Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    The Borrowers shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers or any other Loan Party hereunder or under any other
Loan Document and any Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.20) and any reasonable expenses arising therefrom or with respect thereto, in
each case, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority; provided
that any Administrative Agent or Lender seeking indemnification pursuant to this
Section 2.20(c) provides the applicable Borrower with a copy of the applicable
documentation evidencing the Tax liability that is the subject of the
Indemnified Taxes or other evidence reasonably acceptable to such Borrower
(which, in each case, may be redacted to exclude any information a Lender
reasonably deems confidential); provided, further, that no Foreign Subsidiary
Borrower shall be required to provide any indemnification under this Section
2.20(c) in respect of any Domestic Obligations. A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender, or by
the Administrative Agent on behalf of itself or a Lender, shall be conclusive
absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers or any other Loan Party to a Governmental Authority, the
Parent Borrower shall deliver to the Administrative Agent the original or a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.




- 89 -

--------------------------------------------------------------------------------





(e)    Each Lender shall, at such times as are reasonably requested by the
Borrowers or the Administrative Agent, provide the Borrowers and the
Administrative Agent with any documentation prescribed by law or reasonably
requested by the Borrowers or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrowers and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrowers or the Administrative Agent)
or promptly notify the Borrowers and the Administrative Agent in writing of its
legal ineligibility to do so. Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding Tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this Section 2.20(e), a Lender shall not
be required to deliver any documentation pursuant to this Section 2.20(e) that
such Lender is not legally eligible to deliver. Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrowers and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.
(ii)    Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(I)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,
(II)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),
(III)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit E hereto (any such certificate a “Non-Bank
Certificate”) certifying that such Foreign Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest payments in connection with the Loan Documents are
effectively connected with such Lender’s conduct of a U.S. trade or business and
(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any successor forms), or
(IV)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Lender, accompanied by a
FormW-8ECI, Form W-8BEN, Form W-8BEN-E, a Non-Bank Certificate, Form W-9, Form
W-8IMY or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial


- 90 -

--------------------------------------------------------------------------------





owners are claiming the portfolio interest exemption, the Non-Bank Certificate
may be provided by such Lender on behalf of such beneficial owner(s)).
(iii)    If a payment made to a Lender or Agent under any Loan Document would be
subject to U.S. federal withholding Tax imposed under FATCA if such Lender or
Agent were to fail to comply with the applicable reporting requirements of
FATCA, such Lender or Agent shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by laws and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable laws and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender or Agent has or has
not complied with such Person’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.20(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(iv)    [reserved]
(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.20(e).
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall pay to the relevant Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.20 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that (i) the relevant Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority and (ii) nothing herein contained shall
interfere with the right of a Lender or Administrative Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any Tax refund or to make available its Tax returns or disclose any information
relating to its Tax affairs or any computations in respect thereof or require
any Lender or Administrative Agent to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.
(g)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.20, include any Issuing Bank or Swingline Lender.
(h)    If the Administrative Agent is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, then such Administrative Agent
shall, on or prior to the date on which it becomes the Administrative Agent,
provide the Borrower with a properly completed and duly executed original of IRS
Form W-9 confirming that the Administrative Agent is exempt from U.S. federal
backup withholding. If the Administrative Agent is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, then the Administrative
Agent shall, on or prior to the date on which it becomes the Administrative
Agent, provide the Borrower with (i) with respect to payments made to the
Administrative Agent for its own account, a properly completed and duly executed
original IRS Form W-8ECI (or other applicable IRS Form W-8), and (ii) with
respect to payments made to the Administrative Agent on behalf of any Lender, a
properly completed and duly executed original IRS Form W-8IMY confirming that
the Administrative Agent agrees to be treated as a “United States person”


- 91 -

--------------------------------------------------------------------------------





for U.S. federal withholding tax purposes; provided that an Administrative Agent
described in this sentence shall not be required to provide any documentation
that it is not legally eligible to provide as a result of a Change in Law after
the date hereof.
SECTION 2.21.     Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.
(a)    In the event (i) any Lender or any Issuing Bank requests compensation
pursuant to Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.15, (iii) any Borrower is required to pay any additional
amount to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or any Issuing Bank pursuant to Section 2.20, (iv) any
Lender shall become a Defaulting Lender, (v) a Lender rejects (or is deemed to
reject) the Extension under Section 2.25(a) which Extension has been accepted
under Section 2.25(a) by the Required Class Lenders, (vi) a Lender declines to
participate in a Refinancing Amendment under Section 2.27, (vii) a Lender
declines to participate in an amendment with respect to Replacement Term Loans,
(viii) any Lender is a Restricted Revolving Credit Lender, or (ix) any Lender
refuses to consent to any other amendment, waiver or other modification of any
Loan Document requested by the Parent Borrower that requires the consent of all
affected Lenders in accordance with the terms of Section 9.08 or all the Lenders
with respect to a certain Class of Loans and such amendment, waiver or other
modification is consented to by the Required Lenders or the Required Class
Lenders for such Class, as applicable (any such Lender, a “Non-Consenting
Lender”), the Parent Borrower may, at its sole cost and expense, upon notice to
such Lender or such Issuing Bank, as the case may be, and upon the consent of
the Administrative Agent, which shall not be unreasonably withheld, either:
(x)    replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign at par 100%, plus any premium owing pursuant to Section 2.12(e), of
its relevant Commitments and the principal of its relevant outstanding Loans
plus any accrued and unpaid interest and fees pursuant to Section 9.04 (with the
assignment fee to be waived in such instance) all of its relevant rights and
obligations under this Agreement to one or more Persons (which Persons shall
otherwise be subject to the approval rights set forth in Section 9.04(b));
provided that (A) the replacement Lender shall agree to the consent, waiver or
amendment to which the Non-Consenting Lender did not agree, (B) neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender or other such Person and (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments; or
(y)    terminate the Commitment of such Lender or Issuing Bank, as the case may
be, and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations (other than contingent obligations) of each Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an Issuing Bank, repay all Obligations
of each Borrower owing to such Issuing Bank relating to the Loans and
participations held by the Issuing Bank as of such termination date other than
any Obligations pertaining to any Subject Letters of Credit.
Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Parent Borrower exercises its rights under this Section 2.21 (in
which case the provisions of Section 2.23(i) shall apply), any Issuing Bank
having undrawn Letters of Credit issued by it (the “Subject Letters of Credit”)
whose Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and (z)
continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or


- 92 -

--------------------------------------------------------------------------------





become subject to an L/C Backstop (including all rights of reimbursement
pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C Disbursement made by
such Issuing Bank and all voting rights of an Issuing Bank (but such voting
rights shall be limited to pertain solely to L/C Disbursements in respect of the
Subject Letters of Credit, any Fee payable to the Issuing Bank in respect of the
Subject Letters of Credit, and the rights or duties of the Issuing Bank in
respect of the Subject Letters of Credit), but excluding any consent rights as
an Issuing Bank under Section 9.04(b)).
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.
(b)    If (i) any Lender or any Issuing Bank requests compensation under Section
2.14, (ii) any Lender or any Issuing Bank delivers a notice described in Section
2.15 or (iii) any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Issuing Bank or any Governmental
Authority for the account of any Lender or any Issuing Bank pursuant to Section
2.20, then such Lender or such Issuing Bank shall (at the request of the Parent
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.20, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.15, as applicable, and (ii) would not subject such Lender or such
Issuing Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such Issuing Bank. The Parent Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender and any
Issuing Bank in connection with any such designation or assignment.
(c)    This Section 2.21 shall supersede any provisions in Sections 2.18 or 9.08
to the contrary.
SECTION 2.22.    Swingline Loans.
(a)    Subject to the terms and conditions herein set forth, the Swingline
Lender agrees to make loans to the Borrowers at any time and from time to time,
on or after the Closing Date and, subject to the last sentence of this Section
2.22(a), until the earlier of the applicable Revolving Credit Maturity Date and
the termination of the applicable Revolving Credit Commitments, in an aggregate
principal amount at any time outstanding that will not result in (i) the
principal amount of all Swingline Loans exceeding $25,000,000 in the aggregate
or (ii) the Aggregate Revolving Credit Exposure exceeding the Total Revolving
Credit Commitment then in effect; provided that notwithstanding the foregoing,
the Swingline Lender shall not be obligated to make any Swingline Loans at a
time when a Revolving Credit Lender is a Defaulting Lender, unless the Swingline
Lender has entered into arrangements reasonably satisfactory to it and the
Parent Borrower in accordance with (and after giving effect to any reallocation
under) Section 2.26 to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loans, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Percentage of the outstanding
amount of Swingline Loans. Each Swingline Loan shall be denominated in dollars
and shall be in a principal amount that is a minimum amount of $500,000 and
integral multiple of $100,000 in excess thereof. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrowers may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.
(b)    The relevant Borrower shall notify the Swingline Lender by fax not later
than 12:30 p.m. on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan. The Swingline Lender shall make each
Swingline Loan available to such requesting Borrower by means of a credit to an
account designated by the relevant Borrower promptly on the date such Swingline
Loan is so requested.


- 93 -

--------------------------------------------------------------------------------





(c)    Each Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice by such Borrower to the Swingline Lender before 12:30 p.m. on the date of
prepayment at the Swingline Lender’s address for notices specified in Section
9.01; provided that any such notice delivered by a Borrower may state that such
notice is conditioned upon the effectiveness of other financing arrangements, in
which case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(d)    Each Swingline Loan shall be an ABR Loan and, subject to the provisions
of Section 2.07, shall bear interest as provided in Section 2.06(a).
(e)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m. on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan. In furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan. Each Revolving Credit Lender acknowledges and
agrees that, subject to the express provisions of Section 2.09(d), its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the Parent Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the relevant Borrower (or
other party on behalf of the Borrowers) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent and be
distributed by the Administrative Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the relevant Borrower (or other
party liable for obligations of the Borrowers) of any default in the payment
thereof.
(f)    If the Revolving Credit Maturity Date shall have occurred in respect of
any Class of Revolving Credit Commitments at a time when another Class or
Classes of Revolving Credit Commitments is or are in effect with a longer
Revolving Credit Maturity Date, then on the earliest occurring Revolving Credit
Maturity Date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Revolving Credit Maturity
Date); provided, however, that if on the occurrence of such earliest Revolving
Credit Maturity Date (after giving effect to any repayments of Revolving Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.23(n)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Credit Commitments which will remain
in effect after the occurrence of such Revolving Credit Maturity Date (and to
the extent the applicable Extension provided for Swingline Loans under such
Extended Revolving Credit Commitments), then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant


- 94 -

--------------------------------------------------------------------------------





Extended Revolving Credit Commitments and such Swingline Loans shall not be so
required to be repaid in full on such earliest Revolving Credit Maturity Date.
SECTION 2.23.    Letters of Credit.
(a)    Each Borrower may request the issuance of a Letter of Credit on a sight
basis for its own account or for the account of any of its subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the relevant Issuing
Bank, at any time and from time to time, on or after the Closing Date and prior
to the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date that is 5 Business Days prior to the applicable
Revolving Credit Maturity Date. This Section 2.23 shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Letters of Credit
may be denominated in dollars or in one or more Alternative Currencies. On and
as of the Closing Date each Existing Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date.
(b)    In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the relevant Borrower shall
deliver a notice (a “Letter of Credit Application”) to the relevant Issuing Bank
and the Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than 2 Business Days in advance of the requested
date of issuance, amendment, renewal or extension) requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended and specifying (i) the date of issuance, amendment, renewal or
extension, (ii) the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) below), (iii) the amount of such Letter of
Credit, (iv) the currency in which such Letter of Credit is requested to be
denominated, (v) the name and address of the beneficiary thereof and (vi) such
other information as the relevant Issuing Bank may request with respect to such
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit the relevant Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate L/C Exposure shall not exceed the Letter of Credit Sublimit and,
other than with respect to the Existing Letters of Credit, unless otherwise
agreed by the applicable Issuing Bank in its sole discretion, the L/C Exposure
of the relevant Issuing Bank shall not (but may in the sole discretion of the
applicable Issuing Bank) exceed such Issuing Bank’s pro rata portion (based on
the Revolving Credit Commitments of such Issuing Bank) of the Letter of Credit
Sublimit, (ii) the Aggregate Revolving Credit Exposure shall not exceed the
Total Revolving Credit Commitment then in effect and (iii) the Revolving Credit
Exposure attributable to the Foreign Subsidiary Borrowers shall not exceed the
Foreign Subsidiary Borrower Sublimit. Promptly after receipt of any Letter of
Credit Application, the relevant Issuing Bank will confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the relevant Borrower and, if
not, such Issuing Bank will provide the Administrative Agent with a copy
thereof. Subject to the terms and conditions hereof, such Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of the relevant
Borrower or enter into the applicable amendment, as the case may be. Promptly
after receipt of any Letter of Credit Application, the relevant Issuing Bank
will confirm with the Administrative Agent (in writing) that the Administrative
Agent has received a copy of such Letter of Credit Application from the relevant
Borrower and, if not, such Issuing Bank will provide the Administrative Agent
with a copy thereof. Subject to the terms and conditions hereof, such Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
the relevant Borrower or enter into the applicable amendment, as the case may
be. Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant Issuing Bank will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Each Letter of Credit shall expire at the close of business on the
earlier of the date 1 year after the date of the issuance of such Letter of
Credit and the date that is 5 days prior to the applicable Revolving Credit
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date or an


- 95 -

--------------------------------------------------------------------------------





L/C Backstop exists (the “Letter of Credit Expiration Date”); provided, however,
that a Letter of Credit may, upon the request of the relevant Borrower, include
a provision whereby such Letter of Credit (an “Auto-Renewal Letter of Credit”)
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is 5 days prior to the applicable
Revolving Credit Maturity Date unless an L/C Backstop exists) unless the
relevant Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date that such Letter of Credit will
not be renewed. Once an Auto-Renewal Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant Issuing Bank shall not permit any
such renewal if (i) the relevant Issuing Bank has determined that it would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of Section 2.23(l) or
otherwise) or (ii) it has received notice (in writing) 5 Business Days prior to
the day that is 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable Letter of Credit Expiration Date
from the Administrative Agent, any Revolving Credit Lender or the relevant
Borrower that one or more of the applicable conditions specified in Section 4.01
is not then satisfied.
(d)    By the issuance of a Letter of Credit and without any further action on
the part of an Issuing Bank or the Lenders, such Issuing Bank hereby grants to
each Revolving Credit Lender, and each such Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each
L/C Disbursement made by such Issuing Bank and not reimbursed by the relevant
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that, subject to the
express provisions of Section 2.09(d), its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any change in the Revolving Credit
Commitments or Pro Rata Percentages of the Revolving Credit Lenders pursuant to
Section 2.21 or 9.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed L/C Disbursements relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.23(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender. For the avoidance of doubt, the Issuing Banks shall not
be obligated to make L/C Disbursements, and Revolving Credit Lenders shall not
be obligated to participate in Letters of Credit if, as of the date of the
applicable L/C Disbursement, the Letter of Credit giving rise to such L/C
Disbursement has a stated expiry date after the Revolving Credit Maturity Date
with respect to any Revolving Credit Commitments then in effect and the
aggregate stated amount of all Letters of Credit having stated expiry dates
after such Revolving Credit Maturity Date would exceed the aggregate amount of
Revolving Credit Commitments which will remain in effect after such Revolving
Credit Maturity Date. Each Revolving Credit Lender’s risk participation in each
outstanding Letter of Credit shall be automatically adjusted on each Revolving
Credit Maturity Date for any Revolving Credit Commitments as, and to the extent,
provided in Section 2.09(d).
(e)    If an Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, the relevant Borrower shall pay to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on the immediately
following Business Day. In the case of a Letter of Credit denominated in an
Alternative Currency, the relevant Borrower shall reimburse the relevant Issuing
Bank in the currency in which such L/C Disbursement shall have been made.
(f)     (i) Each Borrower’s obligations to reimburse L/C Disbursements as
provided in paragraph (e) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in




- 96 -

--------------------------------------------------------------------------------





accordance with the terms of this Agreement, under any and all circumstances
whatsoever, and irrespective of the existence of any claim, setoff, defense or
other right that the Borrowers or any other Person may at any time have against
the beneficiary under any Letter of Credit, any Issuing Bank, the Administrative
Agent or any Lender or any other Person, including any defense based on the
failure of any draft or other document presented under a Letter of Credit to
comply with the terms of such Letter of Credit; provided that the Borrowers
shall not be obligated to reimburse any Issuing Bank for any wrongful payment
made by such Issuing Bank as a result of such Issuing Bank’s gross negligence,
bad faith, willful misconduct or material breach of its obligations (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction) in determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof.
(ii)    Each Lender and each Borrower agree that, in paying any drawing under a
Letter of Credit, the relevant Issuing Bank shall not have any responsibility to
obtain any document (other than any draft, demand, certificate or other document
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any Issuing Bank shall be liable to any Lender for (x) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable, (y) any action taken or
omitted in the absence of gross negligence or willful misconduct (as determined
in a final and non-appealable judgment by a court of competent jurisdiction) or
(z) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or Letter of Credit Application.
Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude any
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.
(g)    The relevant Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The relevant Issuing Bank shall as promptly as possible give
fax notification to the Administrative Agent and the relevant Borrower of such
demand for payment and whether such Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the relevant Borrower of its obligations to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.
(h)    If an Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, then, unless the relevant Borrower shall reimburse such L/C
Disbursement in full on the same day that such LC Disbursement is made, the
unpaid amount thereof shall bear interest for the account of an Issuing Bank,
for each day from and including the date of such L/C Disbursement, to but
excluding the earlier of the date of payment by the relevant Borrower or the
date on which interest shall commence to accrue thereon as provided in Section
2.02(f), at the rate per annum then in effect that would apply to such amount if
such amount were an ABR Revolving Loan.
(i)    An Issuing Bank may be removed at any time by the Borrowers by notice
from the Parent Borrower to such Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as an Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank (which Lender shall
be reasonably acceptable to the Administrative Agent), such successor shall
succeed to and become vested with all the interests, rights and obligations of
the retiring Issuing Bank. At the time such removal shall become effective, the
Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form reasonably satisfactory to the Parent Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor


- 97 -

--------------------------------------------------------------------------------





or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such removal, but shall not be required to issue
additional Letters of Credit.
(j)    If the maturity of any of the Loans under the Credit Facilities has been
accelerated and the Borrowers shall have received notice from the Administrative
Agent or the Required Revolving Lenders, the Borrowers shall deposit in an
account with the Collateral Agent, for the benefit of the Revolving Credit
Lenders, an amount in cash equal to the L/C Exposure (less the amount of any
Cash Collateral previously provided in respect of outstanding Letters of Credit
in accordance with the terms of this Agreement) as of such date. Such deposit
shall be held by the Collateral Agent as collateral for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Cash Equivalents, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Exposure (less the amount
of any Cash Collateral previously provided in respect of outstanding Letters of
Credit in accordance with the terms of this Agreement) at such time and (iii)
subject to the consent of the Required Revolving Lenders, be applied to satisfy
the Obligations. If the Borrowers are required to provide an amount of Cash
Collateral hereunder as a result of the acceleration of the Loans under the
Credit Facilities, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within 3 Business Days to the extent any such
acceleration has been rescinded.
(k)    The Parent Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.
(l)    An Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular;
(ii)    the issuance of such Letter of Credit would violate any applicable laws
binding upon such Issuing Bank; and
(iii)    any Revolving Credit Lender is a Defaulting Lender at such time, unless
such Issuing Bank has entered into arrangements reasonably satisfactory to it
and the Parent Borrower in accordance with (and after giving effect to any
reallocation under) Section 2.26 to eliminate such Issuing Bank’s risk with
respect to the participation in Letters of Credit by such Defaulting Lender,
including by Cash Collateralizing such Defaulting Lender’s Pro Rata Percentage
of the L/C Exposure.


- 98 -

--------------------------------------------------------------------------------





(m)    Notwithstanding anything else to the contrary in this Agreement, in the
event of any conflict or inconsistency between the terms hereof and the terms of
any Letter of Credit Applications, reimbursement agreements or similar
agreements, the terms hereof shall control.
(n)    If the Revolving Credit Maturity Date in respect of any Class of
Revolving Credit Commitments occurs prior to the expiration of any Letter of
Credit, then (i) if one or more other Class of Revolving Credit Commitments in
respect of which the Revolving Credit Maturity Date shall not have occurred are
then in effect (and such other Class of Revolving Credit Commitments provides
for the issuance of Letters of Credit by the same Issuing Bank), such Letters of
Credit shall automatically be deemed to have been issued under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating Classes up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize such L/C Exposure (less the amount of any Cash Collateral
previously provided in respect of outstanding Letters of Credit in accordance
with the terms of this Agreement). Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Revolving Credit Maturity Date with respect to a given Class of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Revolving Credit Maturity Date.
(o)    Notwithstanding anything else to the contrary in this Agreement or any
Letter of Credit Application, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.
SECTION 2.24.    Incremental Credit Extensions.
(a)    The Parent Borrower may at any time or from time to time after the
Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional Classes of term loans in the form of term A loans as reasonably
determined by the Parent Borrower (“Tranche A Incremental Term Loans”) or other
term loans (“Tranche B-2 Incremental Term Loans”) or increases to existing
Classes of Term Loans (a “Term Loan Increase” and collectively, with the Tranche
A Incremental Term Loans and Tranche B-2 Incremental Term Loans, the
“Incremental Term Loans”) or (ii) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase”) or one or more additional Classes of revolving credit commitments
under this Agreement (any such new commitment, collectively with any Revolving
Commitment Increase, the “Incremental Revolving Credit Commitments”, and any
Incremental Revolving Credit Commitments or any Incremental Term Loans, a
“Credit Increase”); provided upon the effectiveness of any Incremental Amendment
referred to below, no Event of Default shall exist (or, in the case of any
Credit Increase incurred to finance a Limited Condition Acquisition, no Event of
Default (as determined in accordance with Section 1.11(d)) shall exist on the
LCA Test Date and no Specified Default shall exist on the date that such Credit
Increase becomes effective). Each Credit Increase shall be in an aggregate
principal amount that is not less than $25,000,000 (or such lower amount that
either (A) represents all remaining availability under the limit set forth in
the next sentence or (B) is acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Credit Increases plus the aggregate principal amount of Incremental Equivalent
Debt incurred shall not exceed the sum of (x) $450,000,000 plus (y) the maximum
amount at the time of such proposed Credit Increase (or incurrence of
Incremental Equivalent Debt) that could be incurred such that after giving pro
forma effect to such Credit Increase (or incurrence of Incremental Equivalent
Debt) (assuming that all Incremental Revolving Credit Commitments are fully
drawn and excluding the cash proceeds of any such Credit Increase for purposes
of netting; provided, that to the extent the proceeds thereof are used to repay
Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness), the First Lien Net Leverage Ratio does not exceed 3.30 to 1.00 as
of the last date for which Section 5.04 Financials have been delivered to the
Administrative Agent (it being understood that Credit Increases may be incurred
under both clauses (x) and (y), and proceeds from any


- 99 -

--------------------------------------------------------------------------------





such incurrence under both clauses (x) and (y) may be utilized in a single
transaction by first calculating the incurrence under clause (y) above and then
calculating the incurrence under clause (x) and, for the avoidance of doubt, any
such incurrence under clause (x) shall not be given pro forma effect for
purposes of determining the First Lien Net Leverage Ratio for purposes of
effectuating the incurrence under clause (y) in such single transaction) plus
(z) the aggregate principal amount of Term Loans and Revolving Loans (to the
extent accompanied by a permanent reduction of the Revolving Credit Commitments)
prepaid pursuant to Section 2.12 (which reduction, in the case of prepayments
pursuant to Section 2.12(f), shall be limited to the cash amount paid) and the
aggregate amount of Incremental Equivalent Debt voluntarily repaid (to the
extent, in the case of any revolving Incremental Equivalent Debt, accompanied by
a permanent reduction of the applicable revolving commitments), in each case in
this clause (z), other than prepayments of Credit Increases or Incremental
Equivalent Debt incurred under (y) of the Incremental Cap (such amount, the
“Incremental Cap”). Each Incremental Term Loan (1) shall rank pari passu in
right of payment and of security with the Revolving Loans and the then-existing
Term Loans, (2) shall not mature earlier than the then latest Term Loan Maturity
Date applicable to the Tranche A Term Loans in the case of Tranche A Incremental
Term Loans or applicable to the Tranche B-2 Term Loans in the case of Tranche
B-2 Incremental Term Loans, (3) shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the
then-existing Tranche A Term Loans in the case of Tranche A Incremental Term
Loans or the then-existing Tranche B-2 Term Loans in the case of Tranche B-2
Incremental Term Loans and (4) shall be treated in the same manner as the Term
Loans for purposes of Section 2.13(e) and Section 2.17(b). Each Incremental
Revolving Credit Commitment (1) shall rank pari passu in right of payment and of
security with the Revolving Loans and the then-existing Term Loans, (2) shall
not mature earlier than the then latest Revolving Credit Maturity Date, (3)
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of the then-existing Revolving Credit
Commitments and (4) shall be treated in the same manner as the Revolving Credit
Commitments for purposes of Section 2.17(b). Each notice from the Parent
Borrower pursuant to this Section 2.24 shall set forth the requested amount and
proposed terms of the relevant Credit Increases. Incremental Term Loans may be
made, and Incremental Revolving Credit Commitments may be provided, by any
existing Lender or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”);
provided that the relevant Persons under Section 9.04(b) shall have consented
(in each case, not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Incremental Revolving Credit Commitments, if such consent would be required
under Section 9.04(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. The Arrangers
agree, upon the request of the Parent Borrower and pursuant to mutually
satisfactory engagement and compensation arrangements, to use their commercially
reasonable efforts to obtain any Additional Lenders to make any such requested
Incremental Term Loans or Incremental Revolving Credit Commitments; provided
that the Arrangers’ agreement to use such efforts does not constitute a
commitment to provide any such requested Incremental Term Loans or Incremental
Revolving Credit Commitments. With respect to Incremental Term Loans, any
Affiliated Lender providing an Incremental Term Loan shall be subject to the
same restrictions set forth in Section 9.04(l) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans.
(b)    Commitments in respect of Credit Increases shall become Commitments (or
in the case of a Revolving Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by each Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section 2.24. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in the Incremental Amendment; provided, that no Event
of Default shall exist after giving effect to such Incremental Amendment (or, in
the case of Credit Increases incurred to


- 100 -

--------------------------------------------------------------------------------





finance a Limited Condition Acquisition, no Event of Default (as determined in
accordance with Section 1.11(d)) shall exist on the LCA Test Date and no
Specified Default shall exist on the date that such Credit Increase becomes
effective). The Parent Borrower may use the proceeds of Incremental Term Loans
for any purpose not prohibited by this Agreement. No Lender shall be obligated
to provide any Credit Increases unless it so agrees in its sole discretion. Upon
each Revolving Commitment Increase pursuant to this Section 2.24, (a) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit and (ii) participations hereunder in Swingline Loans held by
each Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.16.
(c)    The Loans and Commitments established pursuant to this paragraph shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents and, for the avoidance
of doubt, shall not be secured by assets other than the Collateral (except to
the extent permitted by the applicable intercreditor agreement) or guaranteed by
any subsidiary of Holdings that is not a Loan Party. The Loan Parties shall take
any actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.
(d)    In the event that the All-In Yield for any Tranche A Incremental Term
Loans or Tranche B-2 Incremental Term Loans is higher than the All-In Yield for
the initial Tranche A Term Loans or the initial Tranche B-2 Term Loans, as
applicable, by more than 50 basis points, then the Applicable Percentage for the
initial Tranche A Term Loans or the initial Tranche B-2 Term Loans, as
applicable, shall be increased to the extent necessary so that the All-In Yield
for the initial Tranche A Term Loans or the initial Tranche B-2 Term Loans, as
applicable, is equal to the All-In Yield for such Tranche A Incremental Term
Loans or Tranche B-2 Incremental Term Loans, as applicable, minus 50 basis
points (the “MFN Adjustment”).
(e)    The terms, provisions and documentation of each Credit Increase, except
as otherwise set forth herein, shall be as agreed between the Parent Borrower
and the applicable Lenders providing such Credit Increase; provided that to the
extent the terms of such Credit Increase are not consistent with the Revolving
Credit Facility or the applicable Term Loan Facility, as the case may be (except
to the extent permitted by this Section 2.24), the terms of such Credit Increase
shall be not materially more favorable, taken as a whole (as reasonably
determined by the Parent Borrower in good faith), to such Lenders than the terms
of the Revolving Credit Facility or the applicable Term Loan Facility, as the
case may be, unless the existing Lenders under such Credit Facility receive the
benefit of such favorable terms, or such terms are reasonably satisfactory to
the Administrative Agent (provided that terms and conditions applicable after
the latest Revolving Credit Maturity Date or Term Loan Maturity Date applicable
to such Credit Facility shall be deemed to be acceptable to the Administrative
Agent).
(f)    This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08
to the contrary.


- 101 -

--------------------------------------------------------------------------------





SECTION 2.25.    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Parent Borrower to all Lenders (which Extension Offer, for the avoidance of
doubt, shall be delivered by the Parent Borrower to the Administrative Agent,
who shall provide a copy of such notice to each of the Lenders under the
applicable Term Loans and/or Revolving Credit Commitments subject to the
Extension Offer) of all or any portion its Term Loans of any Class with a like
Term Loan Maturity Date or Revolving Credit Commitments of any Class with a like
Revolving Credit Maturity Date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans of such
Class with the same Term Loan Maturity Date or Revolving Credit Commitments of
such Class with the same Revolving Credit Maturity Date, as the case may be) and
on the same terms to each such Lender, the Parent Borrower may from time to time
extend the maturity date of any Term Loans of any Class and/or Revolving Credit
Commitments of any Class and otherwise modify the terms of such Term Loans
and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer consistent with this Section 2.25 (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “Class”; any Extended Term Loans shall constitute a separate
Class of Term Loans from the Class of Term Loans from which they were converted,
and any Extended Revolving Credit Commitments shall constitute a separate Class
of Revolving Credit Commitments from the Class of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:
(i) no Event of Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, All-In Yield, fees, final maturity, optional
redemption or prepayment terms, and after the final maturity date of the
original Revolving Credit Commitments, any other covenants and provisions (which
shall be determined by the Parent Borrower and the applicable Revolving Credit
Lenders and set forth in the relevant Extension Offer), the Revolving Credit
Commitment of any Revolving Credit Lender extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) with
substantially the same terms as, or (taken as a whole) terms not materially more
favorable (as reasonably determined by the Parent Borrower) than, the Class of
Revolving Credit Commitments (and related outstandings) subject to such
Extension Offer unless the existing Revolving Credit Lenders in such Class
receive the benefit of such favorable terms, such terms are reasonably
satisfactory to the Administrative Agent or such terms are applicable only to
periods after the Revolving Credit Maturity Date for such Class; provided that
subject to the provisions of Sections 2.22(f) and 2.23(n) to the extent dealing
with Swingline Loans and Letters of Credit which mature or expire after the
applicable Revolving Credit Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Revolving Credit Maturity Date, and subject to
clause (x) below, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their Pro Rata Percentage of the Revolving Credit
Facility (and except as provided in Sections 2.22(f) and 2.23(n), without giving
effect to changes thereto on an earlier Revolving Credit Maturity Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under Revolving Credit Commitments and repayments thereunder
shall be made on a pro rata basis (except for (A) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the applicable Revolving Credit
Maturity Date of the non-extending Revolving Credit Commitments and (C)
repayments made in connection with a permanent repayment and termination of
non-extended Revolving Credit Commitments), (iii) at the time of establishment
thereof, the final maturity date of any Extended Revolving Credit Commitments of
any Class shall be no earlier than the then latest Revolving Credit Maturity
Date hereunder, (iv) except as to interest rates, All-In Yield, fees,
amortization, final maturity date, optional prepayments and redemptions,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (v), (vi) and (vii), be
determined by the Parent Borrower and the


- 102 -

--------------------------------------------------------------------------------





applicable Term Loan Lenders and set forth in the relevant Extension Offer), the
Term Loans of any Class of any Term Loan Lender extended pursuant to any
Extension (“Extended Term Loans”) shall have substantially the same terms as, or
(taken as a whole) terms not materially more favorable (as reasonably determined
by the Parent Borrower) than, the Class of Term Loans subject to such Extension
Offer unless the existing Term Loan Lenders in such Class receive the benefit of
such favorable terms, such terms are reasonably satisfactory to the
Administrative Agent or such terms are applicable only to periods after the Term
Loan Maturity Date for such Class, (v) at the time of establishment thereof the
final maturity date of any Extended Term Loans of any Class shall be no earlier
than the Term Loan Maturity Date of the Class of Term Loans subject to such
Extension Offer hereunder, (vi) at the time of establishment thereof, the
Weighted Average Life to Maturity of any Extended Term Loans of any Class shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans of such Class extended thereby, (vii) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (or, in the case
of voluntary prepayments only, greater than a pro rata basis) in any voluntary
or mandatory repayments or prepayments hereunder, in each case as specified in
the respective Extension Offer (except with respect to AHYDO Payments as set
forth in Section 2.13(g)), (viii) if the aggregate principal amount of any Class
of Term Loans (calculated on the face amount thereof) or Revolving Credit
Commitments, as the case may be, in respect of which Term Loan Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of such
Class of Term Loans or Revolving Credit Commitments, as the case may be, offered
to be extended by the Parent Borrower pursuant to such Extension Offer, then the
Term Loans or Revolving Loans of such Class, as the case may be, of such Term
Loan Lenders or Revolving Credit Lenders, as the case may be, shall be extended
on a pro rata basis (subject to rounding by the Administrative Agent, which
shall be conclusive) up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Credit Lenders, as the case may be, have accepted
such Extension Offer, (ix) all documentation in respect of such Extension shall
be consistent with the foregoing, (x) the Issuing Banks and the Swingline Lender
shall have consented to any Extension of the Revolving Credit Commitments, to
the extent that such Extension provides for the issuance or extension of Letters
of Credit or making of Swingline Loans at any time during the extended period
and (xi) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Parent Borrower; provided that at no time shall there be Classes
of Term Loans or Revolving Credit Commitments hereunder which have more than
five (5) different Term Loan Maturity Dates or Revolving Credit Maturity Dates,
respectively.
(b)    With respect to all Extensions consummated by the Parent Borrower
pursuant to this Section 2.25, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.12 or
2.13 and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Parent Borrower or, if applicable, the
Borrowers making such Extension Offer may elect to specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrowers’ sole discretion and may be waived by the Parent Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions and/or modifications contemplated by
this Section 2.25 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans and/or Extended
Revolving Credit Commitments on the such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.12, 2.13 and 2.17) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.25. For the avoidance of doubt,
any Extension and other modifications effected pursuant to an Extension Offer
under this Section 2.25 shall be applicable only to the Lenders that accept the
applicable Extension Offer.
(c)    The effectiveness of any Extension Offer shall be subject to the absence
of any Event of Default and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with


- 103 -

--------------------------------------------------------------------------------





those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Security Documents as may
be reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent and Collateral Agent to enter
into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to (i) establish new Classes or
sub-Classes in respect of Revolving Credit Commitments or Term Loans so
extended, (ii) modify the scheduled repayments set forth in Section 2.11 with
respect to any existing Term Loans subject to an Extension to reflect a
reduction in the principal amount of the Terms Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.11), (iii) modify the prepayments set forth in Section 2.12 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of Section 9.08(c)
(without the consent of the Required Lenders called for therein) and (v) make or
effect such other amendments to this Agreement or the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers to effect the provisions of this Section 2.25 and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such amendments. Without limiting the foregoing, in connection with any
Extensions the respective Loan Parties shall (at their expense) amend (and the
Collateral Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the then latest Term Loan Maturity Date so that such maturity date
is extended to the then latest Term Loan Maturity Date (or such later date as
may be advised by local counsel to the Collateral Agent); provided, that such
amendments may be effected after the consummation of the Extension Offer as
agreed between the Loan Parties and the Collateral Agent.
(d)    In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof and shall agree
to such procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.25.
(e)    For the avoidance of doubt, any Extension shall not constitute a payment
or prepayment of any Term Loans or Revolving Loans.
(f)    This Section 2.25 shall supersede any provisions in Section 2.18 or 9.08
to the contrary.
SECTION 2.26.    Defaulting Lenders
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 9.08.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested


- 104 -

--------------------------------------------------------------------------------





by the applicable Issuing Bank or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swingline Loan; fourth, as the Borrower
may request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement and (y) be held as Cash
Collateral for funding obligations of such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.03; sixth, to the payment of any amounts owing to the Lenders, the applicable
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Disbursements in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans or L/C
Disbursements were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.26(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), (y) shall not be entitled to receive any interest pursuant
to Section 2.07 for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such interest that otherwise
would have been required to have been paid to that Defaulting Lender) and (z)
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).
(iv)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.22 and 2.23, the “Pro Rata Percentage” of each Non-
Defaulting Lender’s Revolving Loans, L/C Exposure and Swingline Loans shall
automatically be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that Non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender and (ii) each reallocation shall
be given effect only to the extent it does not cause the Revolving Credit
Exposure of the applicable Lender to exceed its Revolving Credit Commitments.
(b)    If the Borrower, the Administrative Agent, Swingline Lender and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase


- 105 -

--------------------------------------------------------------------------------





that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Percentage (without giving effect to Section 2.26(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees, or interest
pursuant to Section 2.07, accrued or payments made by or on behalf of the
Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    At any time that there shall exist a Defaulting Lender, promptly upon the
written request of the Administrative Agent (with respect to any or all Fronting
Exposure) or any Issuing Bank or the Swingline Lender (solely with respect to
such Person’s Fronting Exposure at such time), the Borrower shall deliver to the
Administrative Agent Cash Collateral (or, in the case of Fronting Exposure with
respect to Swingline Loans, repay such Swingline Loans) in an amount sufficient
to cover all such Fronting Exposure that has not been reallocated pursuant to
Section 2.26(a)(iv) (after giving effect to any Cash Collateral provided by the
Defaulting Lender). For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of (i)
the relevant Issuing Bank and the Appropriate Lenders, as collateral for any L/C
Exposure or (ii) the Swingline Lender and the Appropriate Lenders, as collateral
for the Obligations, cash, Cash Equivalents (if reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank or Swingline Lender, as
applicable) or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank or Swingline Lender, as
applicable (which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings.
(d)    This Section 2.26 shall supersede any provisions in Sections 2.18 or 9.08
to the contrary.
SECTION 2.27.    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Parent Borrower may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Loans (or unused Revolving Credit Commitments) then outstanding
under this Agreement (which for purposes of this Section 2.27(a) will be deemed
to include any then outstanding Refinancing Term Loans or Incremental Term
Loans), in the form of Refinancing Term Loans, Refinancing Term Commitments,
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
pursuant to a Refinancing Amendment; provided that notwithstanding anything to
the contrary in this Section 2.27 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Refinancing
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the maturity date of the Refinancing Revolving Credit Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments of Loans with respect to Refinancing Revolving Credit Commitments
after the date of obtaining any Refinancing Revolving Credit Commitments) shall
be made on a pro rata basis with all other Revolving Credit Commitments, (2)
subject to the provisions of Sections 2.22 and 2.23 to the extent dealing with
Letters of Credit and Swingline Loans, respectively, which mature or expire
after a maturity date when there exist Extended Revolving Credit Commitments
with a longer maturity date, all Letters of Credit and Swingline Loans shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Sections 2.22 and 2.23, without giving effect to changes thereto on
an earlier maturity date with respect to Letters of Credit and Swingline Loans
theretofore incurred or issued) and (3) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Loans.


- 106 -

--------------------------------------------------------------------------------





(b)    The effectiveness of any Refinancing Amendment (other than a Refinancing
Amendment pursuant to which Indebtedness in the form of securities (including
Registered Equivalent Notes) or a bridge credit agreement intended to be
refinanced with an issuance of securities is being issued) shall be subject to,
the absence of any Event of Default and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions consistent with those delivered on the Closing Date (other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent) and (ii) reaffirmation agreements and/or such amendments
to the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.27(a) shall be in an aggregate principal amount that is (x) not less than
$15,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 9.08(c) (without the consent of the Required
Lenders called for therein) and Section 9.08(d) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.27, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.
(e)    This Section 2.27 shall supersede any provisions in Section 2.18 or 9.08
to the contrary.
ARTICLE III
Representations and Warranties
Each Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:
SECTION 3.01.    Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to exist (other than in the case of each
Borrower) or be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, except where
the failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in, and is
in good standing (where relevant) in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except where the failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the requisite power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.
SECTION 3.02.    Authorization. The execution, delivery and performance of the
Loan Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action and (b) will not
(i) violate (A) any provision (x) of any applicable law, statute, rule or
regulation, or (y) of the certificate or articles of incorporation, bylaws or


- 107 -

--------------------------------------------------------------------------------





other constitutive documents of any Loan Party, (B) any applicable order of any
Governmental Authority, (C) any provision of the Existing Senior Notes
Documentation to the extent the Existing Senior Notes constitute Material
Indebtedness or (D) any provision of any other material indenture, agreement or
other instrument to which any Loan Party or any Restricted Subsidiary is a party
or by which any of them or any of their property is bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under or give rise to any right to require the prepayment,
repurchase or redemption of any obligation under (x) the Existing Senior Notes
Documentation to the extent the Existing Senior Notes constitute Material
Indebtedness or (y) any other such material indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by any
Loan Party or any Restricted Subsidiary (other than Liens created or permitted
hereunder or under the Security Documents); except with respect to clauses
(b)(i) through (b)(iii) (other than clauses (b)(i)(A)(y), (b)(i)(C) and
(b)(ii)(x)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.03.    Enforceability. This Agreement and each other Loan Document
(when delivered) have been duly executed and delivered by each Loan Party which
is a party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles.
SECTION 3.04.    Governmental Approvals. Except to the extent the failure to
obtain or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the Loan Documents, except for (a) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent and (b) such as have been made or
obtained and are in full force and effect.
SECTION 3.05.    Financial Statements.
(a)    As of the Closing Date, the Company’s consolidated balance sheets and
related statements of income, stockholder’s equity and cash flows as of and for
the fiscal years ended December 31, 2012, December 31, 2013 and December 31,
2014, audited by and accompanied by the report of KPMG LLP, present fairly in
all material respects the financial condition and results of operations and cash
flows of the Company and its consolidated subsidiaries as of such dates and for
such periods. The Company’s unaudited consolidated balance sheet and related
statements of income, stockholder’s equity and cash flows as of and for the six
months ended June 30, 2015, present fairly in all material respects the
financial condition and results of operations and cash flows of the Company and
its consolidated subsidiaries as of such dates and for such periods, subject to
normal year-end audit adjustments. Such financial statements were prepared in
accordance with GAAP (subject to the absence of footnotes in the case of
unaudited financial statements) consistently applied throughout the period
covered thereby, except as otherwise noted therein.
(b)    The Parent Borrower has heretofore delivered to the Administrative Agent
its unaudited pro forma consolidated balance sheet and related pro forma
statements of income and cash flows as of and for the last four quarters ended
June 30, 2015, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such other financial statements, on the first day of the four-fiscal quarter
period ending on such date, it being understood that such pro forma financial
statements need not be prepared in compliance with Regulation S-X of the
Securities Act or include adjustments for purchase accounting or
recapitalization accounting (including adjustments or the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)). As of the Closing Date, such pro


- 108 -

--------------------------------------------------------------------------------





forma financial statements have been prepared in good faith by the Parent
Borrower, based on the assumptions believed by the Parent Borrower on the date
of delivery thereof to be reasonable, are based in all material respects on the
information reasonably available to the Parent Borrower as of the date of
delivery thereof, reflect in all material respects the adjustments required to
be made to give effect to the Transactions, it being understood that actual
adjustments may vary from the pro forma adjustments and actual results may vary
from such projected results and, in each case, such variations may be material.
SECTION 3.06.    No Material Adverse Change. Since the Closing Date, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.
SECTION 3.07.    Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and marketable title in fee simple to, or valid leasehold
interests in or valid rights to use, all its material properties and assets
other than (i) minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, (ii) except where the failure to have such title or other property
interests described above could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and (iii) all such material
properties and assets are free and clear of Liens, other than Permitted Liens.
SECTION 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Parent Borrower, the jurisdiction of their
formation or organization, as the case may be, and the percentage ownership
interest of such subsidiary’s parent company therein, and such Schedule shall
denote which subsidiaries as of the Closing Date are not Subsidiary Guarantors.
SECTION 3.09.    Litigation; Compliance with Laws.
(a)    Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrowers, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(b)    None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    Federal Reserve Regulations.
(a)    None of the Loan Parties or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used
(i) to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or (ii) for a purpose in
violation of Regulation T, U or X issued by the Board.
SECTION 3.11.    Investment Company Act. None of the Loan Parties or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.12.    Taxes. Each of the Loan Parties and each Restricted Subsidiary
has, except where the failure to so file or pay could not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect,
filed or caused to be filed all Federal, state, local and other Tax returns
required to have been filed by it (including in its capacity as a withholding
agent) and has paid, caused to


- 109 -

--------------------------------------------------------------------------------







be paid, or made provisions for the payment of all Taxes due and payable by it
and all material assessments received by it (including in its capacity as a
withholding agent), except such Taxes and assessments that are (i) not yet
overdue for a period of more than 45 days or the nonpayment of which in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect, (ii) which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP or (iii) for property taxes
on property (other than any Mortgaged Property) that the Company or one of its
subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property.
SECTION 3.13.    No Material Misstatements. As of the Closing Date, the Lender
Presentation and other written information, reports, financial statements,
exhibits and schedules furnished by (as modified or supplemented by other
information so furnished prior to the Closing Date) or on behalf of the Parent
Borrower to the Administrative Agent or the Lenders (other than projections and
other forward looking information and information of a general economic or
industry specific nature) on or prior to the Closing Date in connection with the
transactions contemplated hereby (taken as a whole) did not and, as of the
Closing Date, does not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. The
projections contained in the Lender Presentation were prepared in good faith on
the basis of assumptions believed by the Parent Borrower to be reasonable in
light of the conditions existing at the time of delivery of such projections,
and represented, at the time of delivery thereof, a reasonable good faith
estimate of future financial performance by the Parent Borrower (it being
understood that such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Parent Borrower, that actual results may vary from projected
results and such variances may be material and that the Parent Borrower makes no
representation as to the attainability of such projections or as to whether such
projections will be achieved or will materialize).
SECTION 3.14.    Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.15.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (i) each Loan Party and each of their respective
subsidiaries are in compliance with all Environmental Laws, and have obtained,
and are in compliance with, all permits required of them under Environmental
Laws, (ii) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the
Borrowers, threatened against any Loan Party or any of their respective
subsidiaries under any Environmental Law, (iii) none of the Loan Parties or any
of their respective subsidiaries has agreed to assume or accept responsibility,
by contract, for any liability of any other Person under Environmental Laws and
(iv) to the knowledge of the Borrowers, there are no facts, circumstances or
conditions relating to the past or present business or operations of any Loan
Party, any of their respective subsidiaries, or any of their respective
predecessors (including the disposal of any wastes, hazardous substances or
other materials), or to any past or present assets of any Loan Party or any of
their respective subsidiaries, that could reasonably be expected to result in
any Loan Party or any subsidiary incurring any claim or liability under any
Environmental Law.
SECTION 3.16.    Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, this Agreement and the Security Documents have been duly made
or taken or otherwise provided for in a manner reasonably acceptable to the
Collateral Agent to the extent required by the terms of this Agreement or such
Security Documents, and the Security Documents create in favor of the Collateral
Agent, for the benefit of the


- 110 -

--------------------------------------------------------------------------------





Secured Parties, a valid, and together with such filings and other actions
required by this Agreement or the Security Documents, perfected first priority
Lien in the Collateral (to the extent that, with respect to Collateral that is
intellectual property, a valid, perfected Lien in such Collateral is possible
through such filings and other actions), securing the payment of the Secured
Obligations, subject only to Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Collateral Agent
pursuant to any applicable law; provided, however, the representation and
warranty set forth in this Section 3.16 as it relates to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Collateral Agent or any Lender with respect
thereto shall be made only to the extent of comparable representations and
warranties applicable to such Equity Interests or Collateral set forth in the
Security Documents pursuant to which Liens on such Equity Interests or
Collateral are purported to be granted.
SECTION 3.17.    Location of Real Property and Leased Premises.
(a)    Schedule 3.17(a) lists completely and correctly (in all material
respects) as of the Closing Date all real property owned by the Loan Parties and
the Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the Parent Borrower
and its Restricted Subsidiaries own in fee all the real property set forth on
such schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 3.17(b) lists completely and correctly (in all material
respects) as of the Closing Date all real property leased by the Loan Parties
and the Restricted Subsidiaries and the addresses thereof. Except as otherwise
provided on Schedule 3.17(b), the Loan Parties and the Restricted Subsidiaries
have valid leasehold interests in all the real property set forth on such
schedule, except to the extent the failure to have such valid leasehold interest
could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.18.    Labor Matters. Except as set forth in Schedule 3.18 and except
in the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened in writing,
and (b) the hours worked by and payments made to employees of the Loan Parties
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.
SECTION 3.19.    Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.
SECTION 3.20.    Intellectual Property. Except as set forth in Schedule 3.20,
the Parent Borrower and each of its Restricted Subsidiaries own, license or
possess the right to use all intellectual property, free from burdensome
restrictions, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights or the imposition of such restrictions
could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.21.    Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
SECTION 3.22.    USA PATRIOT Act; Sanctions; Anti-Corruption Laws.
(a)    Each of the Parent Borrower and its subsidiaries are in compliance, in
all material respects, with the USA PATRIOT Act.


- 111 -

--------------------------------------------------------------------------------





(b)    (i) None of the Parent Borrower, any of its subsidiaries or, to the
knowledge of the Parent Borrower, any director, officer or employee of the
Parent Borrower or any of its subsidiaries, is an individual or entity that is,
or to the knowledge of the Parent Borrower is owned or controlled by any
individual or entity that is, (A) currently the subject or target of any
Sanctions, (B) included on OFAC’s List of Specially Designated nationals
available at http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise
published from time to time or (C) resident in a Designated Jurisdiction, and
(ii) the Parent Borrower and its subsidiaries will not use the proceeds of the
Loans or otherwise direct any Person to use such proceeds, for the purpose of
financing the activities of any Person that is the subject of Sanctions, or in
any Designated Jurisdiction, in violation of any Sanctions.
(c)    No part of the proceeds of the Loans will be used by the Parent Borrower
or its subsidiaries, or at the direction of the Parent Borrower, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any applicable Anti-Corruption Laws.
ARTICLE IV
Conditions of Lending
The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers on or prior to the Closing Date and in accordance with Section 9.08
thereafter) of the following conditions:
SECTION 4.01.    All Credit Events. On the date of the making of each Loan,
including the making of a Swingline Loan and on the date of each issuance or
amendment of a Letter of Credit (each such event being called a “Credit Event”;
it being understood that the conversion into a Eurodollar Loan, an ABR Loan, a
BA Rate Loan or a Canadian Base Rate Loan or continuation of a Eurodollar Loan
or BA Rate Loan does not constitute a Credit Event):
(a)The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).
(b)The representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.
(c)At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers to the relevant Lenders and/or Issuing Banks on the date of such
Credit Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.
Notwithstanding anything in this Section 4.01 to the contrary, (i) the
effectiveness of any Incremental Amendment shall be subject only to the
conditions precedent set forth in Section 2.24(a) and to such conditions as are
mutually agreed between the applicable Borrower and the Lenders party to such


- 112 -

--------------------------------------------------------------------------------





Incremental Amendment, (ii) the effectiveness of any Extension Offer shall be
subject only to the conditions precedent set forth in Section 2.25(c) and to
such conditions as are mutually agreed between the applicable Borrower and the
Lenders agreeing to such Extension Offer, (iii) the effectiveness of any
Refinancing Amendment shall be subject only to the conditions precedent set
forth in Section 2.27(b) and such conditions as are mutually agreed between the
applicable Borrower and the Lenders party to such Refinancing Amendment and (iv)
the effectiveness of any amendment with respect to Replacement Term Loans shall
be subject only to the absence of any Event of Default and such conditions as
are mutually agreed between the applicable Borrower and the Lenders party to the
applicable amendment.
SECTION 4.02.    First Credit Event. On the Closing Date:
(a)The Administrative Agent shall have received counterparts of this Agreement
duly executed and delivered by the Borrowers.
(b)The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, opinions of (i) Kirkland & Ellis LLP, special
counsel for the Loan Parties, and (ii) Taft Stettinius & Hollister LLP, Ohio
counsel for the Loan Parties, in each case addressed to each Issuing Bank, the
Administrative Agent and the Lenders and in form and substance reasonably
satisfactory to the Administrative Agent.
(c)The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the by-laws or operating
(or limited liability company) agreement of such Loan Party as in effect on the
Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent body) of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.
(d)The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by a Financial Officer of the Company, certifying compliance
with the conditions precedent set forth in Sections 4.01(b) and 4.02(i).
(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
at least 3 Business Days prior to the Closing Date, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Parent Borrower hereunder or under any other Loan Document.
(f)The Parent Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from a Responsible Officer of the
Parent Borrower setting forth the conclusions that, after giving effect to the
Transactions, the Loan Parties (on a consolidated basis) are Solvent.


- 113 -

--------------------------------------------------------------------------------





(g)The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law)
shall have been taken.
(h)The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment and tax lien searches, made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such Person, together with (in
the case of clause (i)) copies of the financing statements (or similar
documents) disclosed by such search.
(i)From June 30, 2015, no event, change or effect shall have occurred which,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.
(j)The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 5.02 in form and substance
reasonably satisfactory to it.
(k)All amounts due or outstanding in respect of the Existing Debt (other than
Existing Letters of Credit and contingent obligations) shall have been (or
substantially simultaneously with the initial funding of the Loans on the
Closing Date shall be) paid in full, all commitments (if any) in respect thereof
terminated, all security interests and mortgages (if any) in respect thereof
released and all guarantees (if any) thereof discharged and released.
(l)The Lenders shall have received from the Loan Parties at least 3 Business
Days prior to the Closing Date, to the extent requested at least 10 days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
SECTION 4.03.    Additional Conditions Applicable to Foreign Subsidiary
Borrowers. The obligations of each Lender to make Loans and of each Issuing Bank
to issue Letters of Credit requested to be made by it to any Foreign Subsidiary
Borrower on any date is subject to satisfaction or waiver of, in addition to the
conditions precedent set forth in Section 4.01, the following conditions
precedent: (a) in the case of the making of any extension of credit to any
Foreign Subsidiary Borrower for the first time, the delivery to the
Administrative Agent of (i) the executed legal opinion of counsel to such
Foreign Subsidiary Borrower, in form and substance reasonably satisfactory to
the Administrative Agent, and (ii) the collateral and security documents, in
form and substance reasonably satisfactory to the Administrative Agent, executed
and delivered by a duly authorized officer of such Foreign Subsidiary Borrower
and each of its subsidiaries, and such other documents, instruments and
agreements as may be reasonably requested by the Administrative Agent and (b)
the truthfulness and correctness in all material respects on and as of such date
of the following additional representations and warranties:
(a)The obligations of such Foreign Subsidiary Borrower under this Agreement and
any Note, when executed and delivered by such Foreign Subsidiary Borrower, will
rank at least pari passu with all other secured Indebtedness of such Foreign
Subsidiary Borrower.
(b)Such Foreign Subsidiary Borrower is subject to civil and commercial law with
respect to its obligations under this Agreement and any Note, and the execution,
delivery and performance by such Foreign Subsidiary Borrower of this Agreement
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Subsidiary Borrower nor any of its
property, whether or not held for its own account, has


- 114 -

--------------------------------------------------------------------------------





any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under the laws of
the jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing in respect of its obligations under this Agreement or any Note. Such
Foreign Subsidiary Borrower has, pursuant to Section 9.15(e), waived every
immunity (sovereign or otherwise) to which it or any of its properties would
otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing in respect
of its obligations under this Agreement and any Note. The waiver by such Foreign
Subsidiary Borrower described in the immediately preceding sentence is the
legal, valid and binding obligation of such Foreign Subsidiary Borrower.
(c)This Agreement and each Note, if any, is in proper legal form under the laws
of the jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing for the enforcement hereof or thereof against such Foreign Subsidiary
Borrower under the laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement and any such Note. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement and any such Note that this Agreement, any Note or any other document
be filed, registered or recorded with, or executed or notarized before, any
court or other authority in the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of this Agreement, any Note or any other
document, except for any such filing, registration or recording, or execution or
notarization, as has been made or is not required to be made until this
Agreement, any Note or any other document is sought to be enforced and for any
charge or tax as has been timely paid.
(d)The execution, delivery and performance by such Foreign Subsidiary Borrower
of this Agreement, any Note or the other Loan Documents is, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except such as have been made or obtained or cannot be made or
obtained until a later date.
Each borrowing by any Foreign Subsidiary Borrower hereunder shall constitute a
representation and warranty by each of the Parent Borrower and such Foreign
Subsidiary Borrower as of the date of such borrowings that the conditions
contained in this Section 4.03 have been satisfied.
ARTICLE V
Affirmative Covenants
Each Borrower covenants and agrees with each Lender that until the Termination
Date such Borrower will, and will cause each of the Restricted Subsidiaries to:
SECTION 5.01.    Existence; Compliance with Laws; Businesses and Properties.
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.
(b)    Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full


- 115 -

--------------------------------------------------------------------------------





force and effect the material rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names necessary to the
conduct of its business, (ii) comply with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws, ERISA, Sanctions, any applicable Anti-Corruption Laws and the USA PATRIOT
Act), whether now in effect or hereafter enacted and (iii) maintain and preserve
all property necessary to the conduct of such business and keep such property in
good repair, working order and condition (ordinary wear and tear, casualty and
condemnation excepted) and from time to time make, or cause to be made, all
needed repairs, renewals, additions, improvements and replacements thereto
necessary in the reasonable judgment of management to the conduct of its
business.
SECTION 5.02.    Insurance.
(a)    Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.
(b)    If any portion of the improvements located on any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Parent Borrower shall, or shall cause each Loan Party to (i) maintain, or cause
to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (ii)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.
(c)    With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require and is considered normal and customary and at reasonable cost,
if at any time the area in which any improvements located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
SECTION 5.03.    Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 45 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
SECTION 5.04.    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (who will distribute to each Lender):
(a)as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Parent Borrower,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Parent Borrower and its consolidated subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such Persons during
such year, together with comparative figures for the immediately preceding
fiscal year, all in reasonable detail and prepared in accordance with GAAP, all
audited by KPMG LLP or other independent public accountants of recognized
national standing and (ii) an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception


- 116 -

--------------------------------------------------------------------------------





and without any qualification or exception as to the scope of such audit (other
than a “going concern” qualification that is solely as a result of (i) current
debt maturity of any Indebtedness scheduled to mature within one year from the
date of delivery of such opinion or (ii) any actual (except in the case of the
Revolving Credit Facility and the Tranche A Term Loans) or prospective inability
to satisfy the covenant under Section 6.11 or any financial covenant that
becomes applicable to the Loans pursuant to Section 2.24(e), Section 2.25(a) or
the definition of “Credit Agreement Refinancing Indebtedness”) to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of the Parent Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;
(b)as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first 3 fiscal quarters of
each fiscal year of the Parent Borrower, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of the Parent Borrower and its consolidated subsidiaries as
of the close of such fiscal quarter and the results of its operations and the
operations of such Persons during such fiscal quarter and the then elapsed
portion of the fiscal year, and for each fiscal quarter occurring after the
first anniversary of the Closing Date, comparative figures for the same periods
in the immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of Section 5.04 Financials, a certificate of a
Financial Officer of the Parent Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default has occurred and is continuing or, if
such an Event of Default has occurred and is continuing, reasonably specifying
the nature thereof, (ii) setting forth (x) to the extent applicable,
computations in reasonable detail demonstrating the First Lien Net Leverage
Ratio and the Total Net Leverage Ratio as of the date of such financial
statements and (y) in the case of a certificate delivered with the financial
statements required by paragraph (a) above (commencing with the fiscal year
ended December 31, 2016), setting forth the Parent Borrower’s calculation of
Excess Cash Flow;
(d)as soon as available, but in any event not later than the fifth Business Day
after the 90th day after the commencement of each fiscal year of the Parent
Borrower, copy of the projections by the Parent Borrower of the operating budget
and cash flow budget of the Parent Borrower and its subsidiaries for such fiscal
year, such projections to be accompanied by a certificate of a Financial Officer
of the Parent Borrower to the effect that such Financial Officer believes such
projections to have been prepared on the basis of reasonable assumptions;
(e)simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);
(f)simultaneously with the delivery of any Section 5.04 Financials, management’s
discussion and analysis of the important operational and financial developments
of the Parent Borrower and its Restricted Subsidiaries during the respect fiscal
year or fiscal quarter, as the case may be;
(g)to the extent not previously delivered to the Administrative Agent, after the
request by any Lender (through the Administrative Agent), all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations


- 117 -

--------------------------------------------------------------------------------





under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act; and
(h)promptly, from time to time, such other information regarding the operations,
business, legal or corporate affairs and financial condition of any Loan Party
or any Restricted Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
In addition, at any time a direct or indirect parent company of the Parent
Borrower is subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934 or otherwise reports on an annual and quarterly
basis on forms provided for such annual and quarterly reporting pursuant to
rules and regulations promulgated by the SEC, the reports, information and other
documents required to be delivered pursuant to Section 5.04(a), 5.04(b) and
5.04(f) may, at the option of the Parent Borrower, be delivered and be those of
such parent company rather than the Parent Borrower; provided that the same is
accompanied by consolidating information that explains in reasonable detail any
material differences between the information relating to such parent company, on
the one hand, and the information relating to the Parent Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand; provided,
further, that to the extent such information is in lieu of information required
to be provided under Section 5.04(a), such materials are accompanied by an
opinion of KPMG LLP or other independent public accountants of recognized
national standing on the annual financial statements of such parent company
(which opinion shall be prepared in accordance with generally accepted auditing
standards and shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than a “going concern” qualification that is solely as a result of
(i) current debt maturity of any Indebtedness scheduled to mature within one
year from the date of delivery of such opinion or (ii) any actual (except in the
case of the Revolving Credit Facility and the Tranche A Term Loans) or
prospective inability to satisfy the covenant under Section 6.11)).
Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access (the “Platform”) or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the website of the Parent Borrower. Information required to be delivered
pursuant to this Section 5.04 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.
The Parent Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Issuing Banks and the Lenders materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Holdings and its
subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent
Borrower shall be deemed to have authorized the Administrative Agent, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Parent Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not


- 118 -

--------------------------------------------------------------------------------





marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
SECTION 5.05.    Notices. Promptly upon any Responsible Officer of the Parent
Borrower becoming aware thereof, furnish to the Administrative Agent notice of
the following:
(a)the occurrence of any Event of Default (except to the extent the
Administrative Agent shall have previously delivered or furnished to the Parent
Borrower a written notice of such Event of Default);
(b)the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect; and
(c)
the designation of a subsidiary as an Unrestricted Subsidiary.

SECTION 5.06.    Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior 60 days following the occurrence of such
change (i) in any Loan Party’s legal name, (ii) in the jurisdiction of
organization or formation of any Loan Party or (iii) in any Loan Party’s
identity or corporate structure; provided that the inclusion of such information
in any Section 5.04 Financials or Pricing Certificate delivered following such
change and on or prior to the 60th day following the occurrence of such change
shall satisfy the requirements of this Section 5.06 in respect of such change.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP are made. Permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect during normal business
hours the corporate, financial and operating records and the properties of the
Parent Borrower or the Restricted Subsidiaries upon reasonable advance notice,
and to make extracts from and copies of such records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
the Administrative Agent shall give the Parent Borrower an opportunity to
participate in any discussions with its accountants; provided, further, that in
the absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.07 and (ii) the Administrative Agent
shall not exercise its rights under this Section 5.07 more often than two times
during any fiscal year and only one such time shall be at the Parent Borrower’s
expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender and their respective designees may do any of
the foregoing at the expense of the Parent Borrower at any time during normal
business hours and upon reasonable advance notice.
SECTION 5.08.    Use of Proceeds. The proceeds of the initialTranche A Term
Loans and the Tranche B-1 Term Loans made on the Closing Date shall be used
solely to repay the Existing Debt and to pay Transaction Expenses. The proceeds
of the Tranche B-2 Term Loans made on the First Amendment Effective Date shall
be used solely to repay the Tranche B-1 Term Loans that are not converted into
Tranche B-2 Term Loans on the First Amendment Effective Date. For the avoidance
of doubt, the Tranche B-1 Term Loans may be converted into the Tranche B-2 Term
Loans as contemplated by the First Amendment. The proceeds of the Revolving
Loans and Swingline Loans, shall be used for working capital, general corporate
purposes and any other purpose not prohibited by this Agreement. The Letters of
Credit shall be used solely to support obligations of the Parent Borrower and
its subsidiaries incurred for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement.
SECTION 5.09.    Further Assurances.
(a)    From time to time duly authorize, execute and deliver, or cause to be
duly authorized, executed and delivered, such additional instruments,
certificates, financing statements, agreements or


- 119 -

--------------------------------------------------------------------------------





documents, and take all reasonable actions (including filing UCC and other
financing statements but subject to the limitations set forth in the Security
Documents), as the Administrative Agent or the Collateral Agent may reasonably
request, for the purposes of perfecting the rights of the Administrative Agent,
the Collateral Agent and the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
the Parent Borrower or any other Loan Party which may be deemed to be part of
the Collateral) pursuant hereto or thereto.
(b)    With respect to any assets acquired by any Loan Party after the Closing
Date of the type constituting Collateral under the Guarantee and Collateral
Agreement or other Security Documents and as to which the Collateral Agent, for
the benefit of the Secured Parties, does not have a perfected first priority
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law) security interest, on or prior to the later to occur of (i)
45 days following such acquisition and (ii) the earlier of the date of the
required delivery of the Pricing Certificate following the date of such
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent), (x) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other Security Documents as the Administrative Agent deems necessary to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such assets and (y) take all commercially reasonable
actions necessary to grant to, or continue on behalf of, the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such assets (subject only to Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law), including the filing of
UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or other Security Documents or as may be
reasonably requested by the Administrative Agent or the Collateral Agent.
(c)    With respect to any wholly owned Restricted Subsidiary (other than a
Foreign Subsidiary or an Excluded Subsidiary) created or acquired after the
Closing Date, on or prior to the later to occur of 45 days following the date of
such creation or acquisition and (ii) the earlier of the date of the required
delivery of the Pricing Certificate following such creation, cessation or
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent), (x) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent deems necessary to grant to the Collateral Agent, for
the benefit of the relevant Secured Parties, a valid, perfected first priority
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law) security interest in the Equity Interests in such new
subsidiary that are owned by any of the Loan Parties to the extent the same
constitute Collateral under the terms of the Guarantee and Collateral Agreement
(provided that, if such new subsidiary is a CFC Holdco, only 65% of the voting
Equity Interests of such new subsidiary shall be pledged by such Loan Party),
(y) deliver to the Collateral Agent the certificates, if any, representing any
of such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor and (z) cause such Restricted Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, to the extent applicable, each
Intellectual Property Security Agreement and (B) to take such actions necessary
for such Restricted Subsidiary to guaranty the Obligations and to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority (subject only to Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Administrative Agent
pursuant to any applicable law) security interest in any assets required to be
Collateral pursuant to the Guarantee and Collateral Agreement and each
Intellectual Property Security Agreement with respect to such Restricted
Subsidiary, including, if applicable, the recording of instruments in the United
States Patent and Trademark Office and the United States Copyright Office and
the filing of UCC financing statements in such jurisdictions as may be required
by the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral Agent.


- 120 -

--------------------------------------------------------------------------------





(d)    With respect to any Equity Interests in any Foreign Subsidiary that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of (i)
45 days following the date of such acquisition and (ii) the earlier of the date
of the required delivery of the Pricing Certificate following the date of such
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent), (x) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent reasonably deems necessary in order to grant to the
Collateral Agent, for the benefit of the relevant Secured Parties, a perfected
first priority security interest (subject only to Permitted Liens, to the extent
any such Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law) in the Equity Interests in
such Foreign Subsidiary that are owned by the Loan Parties to the extent the
same constitutes Collateral under the terms of the Guarantee and Collateral
Agreement (provided that, (A) with respect to any Collateral in respect of any
Domestic Obligations, only first-tier Foreign Subsidiaries owned directly by
such Loan Party shall be pledged by such Loan Party, (B) 100% of the voting
Equity Interests of such Foreign Subsidiary described in clause (A) shall be
pledged by such Loan Party (provided that only 65% of such voting Equity
Interests shall secure the Domestic Obligations) and (C) in the case of any
Equity Interests of any Foreign Subsidiaries owned by a Foreign Subsidiary
Borrower, only first-tier Foreign Subsidiaries owned directly by such Borrower
shall be pledged and such Equity Interests shall secure only such Borrower’s
Obligations) and (y) deliver to the Collateral Agent any certificates
representing any such Equity Interests that constitute certificated securities,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the pledgor, as the case may be, and take such other
action as may be reasonably requested by the Administrative Agent or the
Collateral Agent to perfect the security interest of the Collateral Agent
thereon (but subject to the limitations set forth in the Security Documents).
(e)    With respect to any Foreign Subsidiary designated as a Foreign Subsidiary
Borrower, the Parent Borrower shall cause such Foreign Subsidiary to take all
actions contemplated by Section 9.08(g).
(f)    If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary ceases to constitute an Immaterial Subsidiary
in accordance with the definition of “Immaterial Subsidiary” and does not
otherwise constitute an Excluded Subsidiary or ceases to constitute an Excluded
Subsidiary in accordance with the definition of “Excluded Subsidiary”, then the
Parent Borrower shall within 45 days (or such longer period as may be agreed by
the Administrative Agent) of such Person ceases to constitute an Immaterial
Subsidiary or Excluded Subsidiary cause such subsidiary to become an additional
Loan Party and take all the actions contemplated by Section 5.09(c) as if such
subsidiary were a newly-formed wholly-owned Domestic Subsidiary of the Parent
Borrower.
(g)    With respect to any fee interest in any real property located in the
United States with a book value in excess of $10,000,000 (as reasonably
estimated by the Parent Borrower) acquired after the Closing Date by any Loan
Party, within 90 days following the date of such acquisition (or such longer
period as to which the Administrative Agent may consent) (i) execute and deliver
Mortgages in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property and complying with the provisions herein
and in the Security Documents and (ii) comply with the requirements of Section
5.10 with respect to any Mortgages to be provided after the Closing Date
pursuant to such Schedule.
(h)    Furthermore, to the extent Indebtedness outstanding under the Loans shall
at any time be greater than the amount originally set forth in any Mortgage on
any Mortgaged Property located in the State of New York or to the extent
otherwise required by law to grant, preserve, protect or perfect the Liens
created by such Mortgage and the validity or priority thereof, the Parent
Borrower will, and will cause each of its applicable subsidiaries to, promptly
take all such further actions including the payment of any additional mortgage
recording taxes, fees, charges, costs and expenses required so to grant,
preserve, protect or perfect the Liens created by such Mortgage to the maximum
amount of Indebtedness by its terms secured thereby and the validity or priority
of any such Lien.


- 121 -

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Parent Borrower and the Administrative Agent and
(2) Liens required to be granted pursuant to this Section 5.09 shall be subject
to exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).
SECTION 5.10.    Post-Closing Obligations.
(a)    The Collateral Agent shall have received not later than 90 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion):
(i)    a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent:
(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;
(iii)    with respect to each Mortgage, a policy of title insurance (or marked
up title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount reasonably
acceptable to the Collateral Agent, which policy (or such marked-up commitment)
(each, a “Title Policy”) shall (A) be issued by the Title Company reasonably
acceptable to the Collateral Agent, (B) to the extent necessary and available,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Collateral Agent, (C)
contain a “tie-in” or “cluster” endorsement, if available under applicable law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount), (D) have
been supplemented by such endorsements (or where such endorsements are not
available, opinions of special counsel, architects or other professionals
reasonably acceptable to the Collateral Agent) as shall be reasonably requested
by the Collateral Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than Permitted Liens and such other
exceptions reasonably acceptable to the Collateral Agent;
(iv)    with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policies and endorsements contemplated above;


- 122 -

--------------------------------------------------------------------------------





(v)    evidence reasonably acceptable to the Collateral Agent of payment by the
Parent Borrower of all title policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the title policies referred to above;
(vi)    with respect to each Mortgaged Property, copies of all leases in which
the Parent Borrower or any Restricted Subsidiary holds the lessor’s interest or
other agreements relating to possessory interests if any;
(vii)    Surveys with respect to each Mortgaged Property; provided that, if the
Parent Borrower is able to obtain a “no change” affidavit acceptable to the
Title Company to enable it to issue a Title Policy removing all survey
exceptions and issuing all survey related endorsements, then a new Survey shall
not be requested;
(viii)    with respect to each Mortgage, opinions addressed to the Collateral
Agent and the Secured Parties, of local counsel in each jurisdiction (i) where a
Mortgaged Property is located and (ii) where the applicable Loan Party granting
the Mortgage on said Mortgaged Property is organized, regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Loan Party, and such
other matters as may be reasonably requested by the Collateral Agent, each in
form and substance reasonably satisfactory to the Collateral Agent;
(ix)    a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Parent Borrower and each Loan Party relating
thereto); and
(x)    if applicable, a copy of, or a certificate as to coverage under, and a
declaration page relating to, the flood insurance policies required by Section
5.02(b) which shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the Collateral Agent 45 days (or such shorter period
as may be agreed by the Collateral Agent) written notice of cancellation or
non-renewal and (d) be otherwise in form and substance satisfactory to the
Administrative Agent.
(b)    Not later than 10 days after the Closing Date (unless extended by the
Administrative Agent in its sole discretion), the Collateral Agent shall have
received an endorsement to the general liability insurance certificate and
property insurance certificate in form and substance reasonable satisfactory to
it.
SECTION 5.11.    Designation of Subsidiaries.
(a)    The Parent Borrower may designate any subsidiary (including any existing
subsidiary and any newly acquired or newly formed subsidiary, but excluding any
Foreign Subsidiary Borrower) to be an Unrestricted Subsidiary unless such
subsidiary or any of its subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the Parent Borrower or any
Restricted Subsidiary (other than solely any Unrestricted Subsidiary of the
subsidiary to be so designated); provided that:
(i)    any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Parent Borrower;
(ii)    such designation complies with the covenants described in Section
6.03(c);


- 123 -

--------------------------------------------------------------------------------





(iii)    no Event of Default shall have occurred and be continuing; and
(iv)    each of:
(I)    the subsidiary to be so designated; and
(II)    its subsidiaries
has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Parent Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may
be designated as an Unrestricted Subsidiary hereunder unless it is also
designated as an “Unrestricted Subsidiary” for purposes of the Existing Senior
Notes or any Junior Financing.
(b)    The Parent Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, (i) such designation shall constitute (x)
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such subsidiary existing at such time and (y) a return on any
Investment by the Parent Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value as determined in
good faith by the Parent Borrower at the date of such designation and (ii)
immediately after giving effect to such designation, no Event of Default shall
have occurred and be continuing and either, in each case on a pro forma basis
taking into account such designation.
Any such designation by the Parent Borrower shall be notified by the Parent
Borrower to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the board of directors of the Parent Borrower
or any committee thereof giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
provisions.
SECTION 5.12.    Maintenance of New York Process Agent. In the case of any
Foreign
Subsidiary Borrower, maintain in New York, New York or at such other location in
the United States of America as may be reasonably satisfactory to the
Administrative Agent a Person acting as agent to receive on its behalf and on
behalf of its property service of process and capable of discharging the
functions of the New York Process Agent set forth in Section 9.15(e).
ARTICLE VI
Negative Covenants
The Borrowers covenant and agree that, until the Termination Date, the Borrowers
will not, nor will they cause or permit any of the Restricted Subsidiaries to:
SECTION 6.01.    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock
and Preferred Stock.
(a)    Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Parent Borrower and the
Restricted Guarantors will not issue any shares of Disqualified Stock and will
not permit any Restricted Subsidiary that is not a Guarantor to issue any shares
of Disqualified Stock or Preferred Stock; provided, however, that the Parent
Borrower and the Restricted Guarantors may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if (i) the Total Net Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 6.00 to 1.00, determined on a pro forma basis
(including a pro forma


- 124 -

--------------------------------------------------------------------------------





application of the net proceeds therefrom, but excluding the cash proceeds
therefrom for purposes of netting), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of the most recently ended four fiscal quarters for which Section 5.04
Financials have been delivered to the Administrative Agent and (ii) except in
connection with an issuance of securities (or bridge loans incurred in
anticipation of an issuance of securities), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof (or, in the
case of any Indebtedness incurred under this Section 6.01(a) to finance a
Limited Condition Acquisition, no Event of Default (as determined in accordance
with Section 1.11(d)) shall exist on the LCA Test Date and no Specified Default
shall exist on the date that such Indebtedness is incurred); provided, further,
that any incurrence of Indebtedness or issuance of Disqualified Stock or
Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant to
this paragraph (a) is subject to the limitations of paragraph (g) below.
(b)    The limitations set forth in clause (a) will not apply to the following
items:
(i)    the Indebtedness under the Loan Documents (including any Incremental Term
Loans or increase in the Revolving Credit Commitments under Section 2.24) of the
Parent Borrower or any of its Restricted Subsidiaries (including letters of
credit, bank guarantees and bankers’ acceptances thereunder);
(ii)    Indebtedness of the Parent Borrower and the Subsidiary Guarantors issued
or incurred in lieu of a Credit Increase that is secured by Liens on the
Collateral (and no other assets, except as permitted by the applicable
intercreditor agreement) ranking pari passu with or junior to the Liens securing
the Obligations or unsecured (“Incremental Equivalent Debt”); provided that (i)
the aggregate principal amount of all such Incremental Equivalent Debt incurred
pursuant to this clause plus the aggregate principal amount of Credit Increases
shall not exceed the Incremental Cap at the time such Incremental Equivalent
Debt is incurred, (ii) the incurrence of such Indebtedness shall be subject to
the same principal amount limitations applicable to the incurrence of Credit
Increases set forth in Sections 2.24(a), (iii) except in the case of
Indebtedness in the form of a bridge loan intended to be refinanced with a
securities offering the maturity date of which provides for an automatic
extension of the maturity date thereof, subject to customary conditions, to a
date that is not earlier than the then latest Term Loan Maturity Date, such
Indebtedness shall not mature earlier than the then latest Term Loan Maturity
Date, (iv) except in the case of Indebtedness in the form of a bridge loan
intended to be refinanced with a securities offering the maturity date of which
provides for an automatic extension of the maturity date thereof, subject to
customary conditions, to a date that is not earlier than the then latest Term
Loan Maturity Date, such Indebtedness shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Term Loans with the then latest Term Loan Maturity Date, (v) solely with respect
to Incremental Equivalent Debt (A) secured by Liens on the Collateral ranking
pari passu with the Liens securing the Obligations and (B) not in the form of
securities (including Registered Equivalent Notes) or a bridge credit agreement
intended to be refinanced with an issuance of securities, such Incremental
Equivalent Debt shall be subject to the MFN Adjustment and (vi) and any such
Incremental Equivalent Debt that ranks junior to the Liens securing the
Obligations or is unsecured shall be deemed to be secured on a pari passu basis
with the Obligations for purposes of clause (y) of the Incremental Cap (clauses
(i) through (vi) above, the “Incremental Equivalent Debt Conditions”);
(iii)    Indebtedness of the Parent Borrower and its Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in clauses
(b)(i) and (b)(xx) of this Section 6.01) and set forth in all material respects
on Schedule 6.01 (including the Existing Intercompany Debt);
(iv)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and Preferred Stock incurred by the Parent Borrower or any of its
Restricted Subsidiaries, to finance


- 125 -

--------------------------------------------------------------------------------





the purchase, construction, lease or improvement of property (real or personal)
or equipment that is used or useful in the business of the Parent Borrower and
its Restricted Subsidiaries, whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed the greater of $50,000,000 and
1.25% of Total Assets at any time outstanding; so long as such Indebtedness
exists at the date of such purchase, lease or improvement, or is created within
270 days thereafter;
(v)    Indebtedness incurred by the Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances,
bank guarantees, and letters of credit issued in the ordinary course of
business, including without limitation bankers’ acceptances, bank guarantees,
and letters of credit or bank guarantee in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such bankers’ acceptances, bank guarantees and
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 45 days following such drawing or incurrence;
(vi)    Indebtedness arising from agreements of the Parent Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition or acquisition of any business,
assets or a subsidiary, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a subsidiary for
the purpose of financing such acquisition or disposition; provided, however,
that such Indebtedness is not reflected on the balance sheet (other than by
application of Financial Accounting Standards Codification Topic 460-Guarantees
(ASC 460) as a result of an amendment to an obligation in existence on the
Closing Date) of the Parent Borrower or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this clause (vi));
(vii)    Indebtedness of (A) the Parent Borrower to any Restricted Subsidiary
and (B) any Restricted Subsidiary to the Parent Borrower or to any other
Restricted Subsidiary; provided that any such Indebtedness owing by the Parent
Borrower or a Guarantor to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Parent Borrower or another Restricted Subsidiary or any pledge of
such Indebtedness constituting a Permitted Lien) shall be deemed, in each case,
to be an incurrence of such Indebtedness not permitted by this clause (vii);
(viii)    shares of Preferred Stock of a Restricted Subsidiary issued to the
Parent Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Parent Borrower or a Restricted Subsidiary) shall be deemed in each case to be
an issuance of such shares of Preferred Stock not permitted by this clause
(viii);
(ix)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) and Cash Management Obligations;


- 126 -

--------------------------------------------------------------------------------





(x)    obligations in respect of customs, stay, performance, bid, appeal and
surety bonds and other similar types of bonds and performance and completion
guarantees and other obligations of a like nature provided by the Parent
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit or bank guarantees related thereto, in each case, in the
ordinary course of business or consistent with past practices;
(xi)    (A) Indebtedness or Disqualified Stock of the Parent Borrower or any
Restricted Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary that is not a Guarantor in an aggregate principal
amount or liquidation preference equal to 100.0% of the net cash proceeds
received by the Parent Borrower and its Restricted Subsidiaries since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Parent Borrower or cash contributed to the capital of the Parent Borrower
(in each case, other than proceeds of Disqualified Stock or sales of Equity
Interests to, or contributions received from, the Parent Borrower or any of its
subsidiaries) as determined in accordance with paragraphs (c) and (d) of the
definition of “Restricted Payment Applicable Amount” (to the extent such net
cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or other Investments, payments or exchanges pursuant to of
Section 6.03(b) or to make Permitted Investments (other than Permitted
Investments specified in paragraphs (a) and (c) of the definition thereof)); and
(B) Indebtedness or Disqualified Stock of the Parent Borrower or a Guarantor and
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
that is not a Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (xi)(B), does not at any one time outstanding exceed the greater of
$100,000,000 and 2.50% of Total Assets (it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (xi)(B) shall cease to be deemed incurred or outstanding for purposes of
this clause (xi)(B) but shall be deemed incurred for the purposes of Section
6.01(a) from and after the first date on which the Parent Borrower or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 6.01(a) without reliance on this clause
(xi)(B));
(xii)    the incurrence by the Parent Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund,
replace or refinance any Indebtedness, Disqualified Stock or Preferred Stock
permitted under Section 6.01(a) and clauses (iii), (iv), (xi)(A), (xiii),
(xviii) and (xx) of this Section 6.01(b) or any Indebtedness, Disqualified Stock
or Preferred Stock issued to so refund, replace or refinance such Indebtedness,
Disqualified Stock or Preferre Stock, including, in each case, additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay accrued
interest, premiums (including tender premiums), defeasance costs and other
amounts owing or paid related to such Indebtedness, Disqualified Stock or
Preferred Stock and fees and expenses in connection therewith and additional
Indebtedness in an amount equal to any unutilized existing commitments with
respect thereto so long as such additional Indebtedness would have been
permitted to be borrowed hereunder and shall be deemed to be a usage of Section
6.01(a) or another clause of this Section 6.01(b) immediately prior thereto
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided that nothing in this clause (xii) shall limit the ability of the Parent
Borrower to incur additional Indebtedness concurrently as part of the issuance
or incurrence of such Refinancing Indebtedness so long as such additional
Indebtedness is otherwise permitted pursuant to the terms of this Agreement;
provided, further, however, that such Refinancing Indebtedness:
(I)    except in the case of Indebtedness in the form of a bridge loan intended
to be refinanced with a securities offering the maturity date of which provides
for an automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the then latest Term Loan
Maturity Date, has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is


- 127 -

--------------------------------------------------------------------------------





not less than the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or Preferred Stock being refunded or
refinanced,
(II)    to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively, and
(III)    shall not include:
(1)    Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Parent Borrower;
(2)    Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or
(3)    Indebtedness, Disqualified Stock or Preferred Stock of the Parent
Borrower or a Restricted Subsidiary that refinances Indebtedness, Disqualified
Stock or Preferred Stock of an Unrestricted Subsidiary;
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) and Section 6.01(a)) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced;
(xiii)    Indebtedness, Disqualified Stock or Preferred Stock (x) of the Parent
Borrower or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred
to finance an acquisition, of Persons (other than foreign Persons) that are
acquired by the Parent Borrower or any Restricted Subsidiary or Persons merged
into the Parent Borrower or a Restricted Subsidiary (other than a Foreign
Subsidiary) in accordance with the terms of this Agreement or (z) that is
assumed by the Parent Borrower or any Restricted Subsidiary (other than a
Foreign Subsidiary) in connection with such acquisition so long as:
(I)    except in connection with an issuance of securities (or bridge loans
incurred in anticipation of issuance of securities), no Event of Default exists
or shall result therefrom (or, in the case of any Indebtedness incurred under
this Section 6.01(b)(xiii) to finance a Limited Condition Acquisition, no Event
of Default (as determined in accordance with Section 1.11(d)) shall exist on the
LCA Test Date and no Specified Default shall exist on the date that such
Indebtedness is incurred);
(II)    solely in the case of any Indebtedness, Disqualified Stock or Preferred
Stock incurred in reliance on clause (x) above, such Indebtedness, Disqualified
Stock or Preferred Stock shall not mature (and shall not be mandatorily
redeemable in the case of Disqualified Stock of Preferred Stock) or require any
payment of principal (other than in a manner consistent with the terms of the
Existing Senior Notes Documentation), in each case, prior to the date which is
91 days after the latest Term Loan Maturity Date at the time of such incurrence;




- 128 -

--------------------------------------------------------------------------------





(III)    any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition;
(IV)    after giving pro forma effect to such acquisition or merger either (1)
the Total Net Leverage Ratio is less than or equal to the Total Net Leverage
Ratio immediately prior to such acquisition or merger or (2) the Parent Borrower
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Total Net Leverage Ratio test described in Section 6.01(a);
provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;
(xiv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
(xv)    Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries supported by a Letter of Credit in a principal amount not to exceed
the face amount of such Letter of Credit;
(xvi)    (A) any guarantee by the Parent Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness is permitted under this Agreement or such other obligations are not
prohibited by this Agreement, or (B) any guarantee by a Restricted Subsidiary of
Indebtedness or other obligations of the Parent Borrower; provided that, in each
case, (x) such Restricted Subsidiary shall comply with its obligations under
Section 5.09 and (y) in the case of any guarantee of Indebtedness of the Parent
Borrower or any Subsidiary Guarantor by any Restricted Subsidiary that is not a
Subsidiary Guarantor, such Restricted Subsidiary becomes a Subsidiary Guarantor
under this Agreement;
(xvii)    Indebtedness, Disqualified Stock or Preferred Stock of any Foreign
Subsidiary incurred under local credit facilities for general corporate purposes
not exceeding, as to all such Foreign Subsidiaries, the greater of $100,000,000
and 2.5% of Total Assets in the aggregate at any one time outstanding or (B)
incurred to finance or assumed in connection with the Foreign Subsidiary
Reorganization; provided that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by a Restricted Subsidiary that is not a
Guarantor pursuant to clause (xvii)(B) is subject to the limitations of
paragraph (g) below;
(xviii)    Indebtedness, Disqualified Stock or Preferred Stock (x) of a
Restricted Subsidiary that is a Foreign Subsidiary incurred to finance an
acquisition, (y) of foreign Persons that are acquired by the Parent Borrower or
any Restricted Subsidiary or merged into a Restricted Subsidiary that is a
Foreign Subsidiary in accordance with the terms of this Agreement or (z) that is
assumed by a Restricted Subsidiary that is a Foreign Subsidiary in connection
with such acquisition so long as:
(I)    except in connection with an issuance of securities (or bridge loans
incurred in anticipation of issuance of securities), no Event of Default exists
or shall result therefrom (or, in the case of any Indebtedness incurred under
this Section 6.01(b)(xviii) to finance a Limited Condition Acquisition, no Event
of Default (as determined in accordance with Section 1.11(d)) shall exist on the
LCA Test Date and no Specified Default shall exist on the date that such
Indebtedness is incurred);




- 129 -

--------------------------------------------------------------------------------





(II)    any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on clause (x) above shall not exceed the fair market value of the
assets or Person being acquired (as determined in good faith by the Parent
Borrower; provided that with respect to any acquisition with a fair market value
in excess of $20,000,000, such determination shall be made in good faith by the
Board of Directors of the Parent Borrower);
(III)    any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition;
(IV)    after giving pro forma effect to such acquisition or merger either (1)
the Total Net Leverage Ratio is less than or equal to the Total Net Leverage
Ratio immediately prior to such acquisition or merger or (2) the Parent Borrower
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Total Net Leverage Ratio test described in Section 6.01(a);
(xix)    Indebtedness issued by the Parent Borrower or any of its Restricted
Subsidiaries to future, current or former officers, directors, employees and
consultants thereof or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Parent Borrower, a
Restricted Subsidiary or any of their respective direct or indirect parent
companies to the extent described in Section 6.03(b)(iv);
(xx)    the Existing Senior Notes;
(xxi)    Credit Agreement Refinancing Indebtedness;
(xxii)    cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, employee credit card programs, Cash Pooling
Arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;
(xxiii)    Indebtedness of the Parent Borrower or any of its subsidiaries in
respect of Sale and Lease-Back Transactions;
(xxiv)    Indebtedness of the Parent Borrower or any of its subsidiaries
incurred to finance insurance premiums or take or pay obligations contained in
supply agreements, in each case, in the ordinary course of business;
(xxv)    Indebtedness representing deferred compensation to employees of any
Borrower or any subsidiary incurred in the ordinary course of business;
(xxvi)    Indebtedness, Disqualified Stock or Preferred Stock of the Parent
Borrower or a Restricted Subsidiary incurred to finance or assumed in connection
with an acquisition in a principal amount not to exceed the greater of
$75,000,000 and 1.875% of Total Assets in the aggregate at any one time
outstanding together with all other Indebtedness, Disqualified Stock and/or
Preferred Stock issued under this clause (xxvi); provided that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary that is not a Guarantor pursuant to this clause (xxvi) is
subject to the limitations of paragraph (g) below; and


- 130 -

--------------------------------------------------------------------------------





(xxvii)    Indebtedness of the Receivables Subsidiaries in connection with
Receivables Facilities;
(c)    For purposes of determining compliance with this Section 6.01:
(i)    in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to Section
6.01(a), the Parent Borrower, in its sole discretion, may classify or reclassify
such item (other than amounts described in clauses (xvii) and (xviii) of clause
(b) above, in the case of a reclassification as an incurrence pursuant to
Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses, in which case such item of Indebtedness, Disqualified Stock
or Preferred Stock will be treated as having been incurred pursuant to only one
of such categories; and
(ii)    at the time of incurrence or permitted reclassification, the Parent
Borrower will be entitled to divide and classify an item of Indebtedness in one
or more types of Indebtedness, Disqualified Stock or Preferred Stock described
in Section 6.01(a) or (b).
(d)    The accrual of interest, the accretion of accreted value and the payment
of interest or dividends in the form of additional Indebtedness, Disqualified
Stock or Preferred Stock, as applicable, will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.
(e)    For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.
(f)    The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
(g)    Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Parent Borrower that is not a Subsidiary
Guarantor shall incur any Indebtedness or issue any Disqualified Stock or
Preferred Stock in reliance on Section 6.01(a) or (b)(xiii), (b)(xvii)(B), or
(b)(xxvi) (the “Limited Non-Guarantor Debt Exceptions”) if the amount of such
Indebtedness, Disqualified Stock or Preferred Stock, when aggregated with the
amount of all other Indebtedness, Disqualified Stock or Preferred Stock
outstanding under such Limited Non-Guarantor Debt Exceptions, together with any
Refinancing Indebtedness in respect thereof, would exceed the greater of
$135,000,000 and 3.375% of Total Assets; provided that in no event shall any
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
that is not a Subsidiary Guarantor (i) existing at the time it became a
Restricted Subsidiary or (ii) assumed in connection with any acquisition, merger
or acquisition of minority interests of a non-Wholly-Owned Subsidiary (and in
the case of clauses (i) and (ii), not created in contemplation of such Person
becoming a Restricted Subsidiary or such acquisition,


- 131 -

--------------------------------------------------------------------------------





merger or acquisition of minority interests) be deemed to be Indebtedness
outstanding under the Limited Non-Guarantor Debt Exceptions for purposes of this
Section 6.01(g).
SECTION 6.02.    Liens. Directly or indirectly, create, incur, assume or suffer
to exist any Lien (except Permitted Liens) on any asset or property of the
Parent Borrower or any Restricted Subsidiary, or any income or profits
therefrom, or assign or convey any right to receive income therefrom.
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens described in clauses (a) through (mm) of the
definition of “Permitted Liens”, but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of Permitted Liens described in clauses (a) through (mm) of the
definition of “Permitted Liens”, the Borrowers shall, in their sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and will only be required to include the amount
and type of such Lien securing such item of Indebtedness in one of the clauses
of the definition of “Permitted Liens,” in which case such Lien securing such
item of Indebtedness will be treated as being incurred or existing pursuant to
only one of such clauses.
SECTION 6.03.    Restricted Payments. Directly or indirectly, make any
Restricted Payment, other than:
(a)Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Parent Borrower and its Restricted
Subsidiaries after the Closing Date (including Restricted Payments permitted by
clauses (i), (ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (C) thereof only), and (vi)(C) of Section 6.03(b), but
excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Applicable Amount; provided that solely with
respect to Restricted Payments (other than Investments) made in reliance on
clause (b) of the definition of Restricted Payment Applicable Amount, (i) no
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof, in each case, at the time of the declaration of such
Restricted Payment; and (ii) the Total Net Leverage Ratio at the time such
Restricted Payment is declared is no greater than 4.50 to 1.00, determined on a
pro forma basis as if such Restricted Payment had been made at the beginning of
the most recently ended four fiscal quarters for which Section 5.04 Financials
have been delivered to the Administrative Agent.
(b)Section 6.03(a) will not prohibit:
(i)the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;
(ii)(A) the redemption, repurchase, retirement or other acquisition of any (1)
Equity Interests (“Treasury Capital Stock”) of the Parent Borrower or any
Restricted Subsidiary, Subordinated Indebtedness of the Parent Borrower or any
Guarantor or (2) Equity Interests of any direct or indirect parent company of
the Parent Borrower, in the case of each of clause (1) and (2), in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Parent Borrower or a Restricted Subsidiary) of, Equity Interests of the Parent
Borrower, or any direct or indirect parent company of the Parent Borrower to the
extent contributed to the capital of the Parent Borrower or any Restricted
Subsidiary (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”), (B) the declaration and payment of dividends on the Treasury Capital
Stock out of the proceeds of the substantially concurrent sale (other than to
the Parent Borrower or a Restricted Subsidiary) of the Refunding Capital Stock,
and (C) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clauses (vi)(A)
or (B) of this Section 6.03(b), the


- 132 -

--------------------------------------------------------------------------------





declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Parent Borrower) in an aggregate amount per year no
greater than the aggregate amount of dividends per annum that were declarable
and payable on such Treasury Capital Stock immediately prior to such retirement;
(iii)    the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Parent Borrower or a Restricted Guarantor made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Parent Borrower or a Restricted Guarantor, as the case
may be, which is incurred in compliance with Section 6.01 so long as:
(I)    such new Indebtedness is subordinated to the Obligations at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value; such new Indebtedness has a final
scheduled maturity date equal to or later than the final scheduled maturity date
of the Indebtedness being so redeemed, repurchased, acquired or retired; and
(II)    such new Indebtedness has a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
Indebtedness being so redeemed, repurchased, acquired or retired.
(iv)    a Restricted Payment to pay for the repurchase, retirement, redemption
or other acquisition or retirement for value of Equity Interests of the Parent
Borrower or any of its direct or indirect parent companies held by any future,
present or former employee, director or consultant (or any of their successors,
heirs, estates or assigns) of the Parent Borrower, any of its subsidiaries or
any of their respective direct or indirect parent companies pursuant to any
management unit purchase agreement, management equity plan or stock option plan
or any other management or employee benefit plan, agreement or arrangement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Parent Borrower or any direct or indirect parent company
in connection with any such repurchase, retirement or other acquisition or
retirement); provided, however, that the aggregate Restricted Payments made
under this clause (iv) do not exceed in any calendar year the greater of
$35,000,000 and 0.875% of Total Assets (with unused amounts in any calendar year
being carried over to the two immediately succeeding calendar years subject to a
maximum of $70,000,000 in any calendar year); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed:
(I)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Parent Borrower and, to the extent contributed to the
capital of the Parent Borrower, Equity Interests of any of the direct or
indirect parent companies of the Parent Borrower, in each case to members of
management, directors or consultants of the Parent Borrower, any of its
subsidiaries or any of their respective direct or indirect parent companies that
occurs after the Closing Date (other than Equity Interests the proceeds of which
are used to fund the Transactions), to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 6.03(a); plus
(II)    the cash proceeds of key man life insurance policies received by the
Parent Borrower or any of its Restricted Subsidiaries after the Closing Date;
less
(III)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (iv);


- 133 -

--------------------------------------------------------------------------------





and provided, further, that cancellation of Indebtedness owing to the Parent
Borrower from members of management of the Parent Borrower, any of its
subsidiaries or its direct or indirect parent companies in connection with a
repurchase of Equity Interests of the Parent Borrower or any of the Parent
Borrower’s direct or indirect parent companies will not be deemed to constitute
a Restricted Payment for purposes of this Agreement;
(v)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Parent Borrower or any of its
Restricted Subsidiaries issued in accordance with Section 6.01;
(vi)    (A) the declaration and payment of dividends or distributions to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued by the Parent Borrower or any of its Restricted Subsidiaries after
the Closing Date, provided that the amount of dividends paid pursuant to this
clause (A) shall not exceed the aggregate amount of cash actually received by
the Parent Borrower or a Restricted Subsidiary from the issuance of such
Designated Preferred Stock;
(B)    a Restricted Payment to a direct or indirect parent company of the Parent
Borrower, the proceeds of which will be used to fund the payment of dividends to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) of such parent corporation issued after the Closing Date,
provided that the amount of Restricted Payments paid pursuant to this clause (B)
shall not exceed the aggregate amount of cash actually contributed to the
capital of the Parent Borrower from the sale of such Designated Preferred Stock;
or
(C)    the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);
provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Parent Borrower could incur
$1.00 of additional Indebtedness pursuant to the Total Net Leverage Ratio test
described in Section 6.01(a);
(vii)    Investments in Unrestricted Subsidiaries having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (vii) that are at the time outstanding, without giving effect to any
distribution pursuant to clause (xvi) of this Section 6.03(b) or the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of $50,000,000 and
1.25% of Total Assets at the time of such Investment (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);
(viii)    repurchases of Equity Interests deemed to occur upon exercise of stock
options, warrants or similar stock-based instruments if such Equity Interests
represent a portion of the exercise price of such options, warrants or
stock-based instrument or in connection with a gross-up or tax withholding
related to such Equity Interests;
(ix)    the declaration and payment of dividends on the Parent Borrower’s common
stock (or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6% per
annum of the net cash proceeds received by or contributed to the capital of the
Parent Borrower in or from any such public Equity Offering;


- 134 -

--------------------------------------------------------------------------------





(x)    Restricted Payments that are made with Excluded Contributions;
(xi)    other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi) not to exceed the
greater of $175,000,000 and 4.375% of Total Assets at the time of such
Restricted Payment;
(xii)    distributions or payments of Receivables Fees and purchases of any
assets in connection with a Receivables Facility;
(xiii)    to the extent constituting Restricted Payments, the Parent Borrower
(or any direct or indirect parent thereof) and its Restricted Subsidiaries may
enter into and consummate transactions permitted by any provision of Section
6.02, 6.04, 6.05 (other than Section 6.05(c)) or 6.06 (other than Section
6.06(c)(x));
(xiv)    the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness upon the occurrence of a Change of Control (so
long as such Change of Control has been waived by the Required Lenders);
(xv)    the declaration and payment of dividends or the payment of other
distributions by the Parent Borrower to, or the making of loans or advances to,
any of its respective direct or indirect parents or the equity interest holders
thereof in amounts required for any direct or indirect parent companies or the
equity interest holders thereof to pay, in each case without duplication,
(I)    franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;
(II)    any consolidated, combined or similar federal, foreign, state and/or
local income or franchise tax liability (or any alternative tax in lieu thereof)
of such direct or indirect parent company’s income tax group that is
attributable to the income of the Parent Borrower or its Restricted Subsidiaries
(or, to the extent of any cash actually paid by an Unrestricted Subsidiary to
the Borrowers or any Restricted Subsidiary for such purpose, such Unrestricted
Subsidiary); provided that, in each fiscal year, the amount of such payments
shall be equal to the amount that the Parent Borrower, its Restricted
Subsidiaries and, to the extent described above, its Unrestricted Subsidiaries
would have been required to pay in respect of such taxes if such entities were
corporations paying taxes separately from such direct or indirect parent entity
at the highest combined applicable federal, foreign, state and/or local income
or franchise tax rate for such fiscal year;
(III)    customary salary, bonus, severance, indemnification obligations and
other benefits payable to officers and employees of any direct or indirect
parent company of the Parent Borrower and any payroll, social security or
similar taxes thereof to the extent such salaries, bonuses, severance,
indemnification obligations and other benefits are reasonably attributable to
the ownership or operation of the Parent Borrower and its Restricted
Subsidiaries;
(IV)    general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Parent Borrower to the extent such
costs and expenses are reasonably attributable to the ownership or operation of
the Parent Borrower and its Restricted Subsidiaries;
(V)    [reserved];


- 135 -

--------------------------------------------------------------------------------





(VI)    fees and expenses other than to Affiliates of the Parent Borrower
related to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and any transaction of the type described in Section 6.04;
(VII)    cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Parent Borrower or any direct or
indirect parent;
(VIII)    amounts to finance Investments otherwise permitted to be made pursuant
to this Agreement; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Parent Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the Parent
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment; (3) such direct or
indirect parent company and its Affiliates (other than the Parent Borrower or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction, (4) any property received by the Parent Borrower shall
not increase amounts available for Restricted Payments pursuant to Section
6.03(a) and (5) such Investment shall be deemed to be made by the Parent
Borrower or such Restricted Subsidiary by another paragraph of this Section 6.03
(other than pursuant to clause (x) hereof) or pursuant to the definition of
“Permitted Investments” (other than clause (i) thereof);
(IX)    [reserved]
(X)    reasonable and customary fees payable to any directors of any direct or
indirect parent of the Parent Borrower and reimbursement of reasonable
out-of-pocket costs of the directors of any direct or indirect parent of the
Parent Borrower in the ordinary course of business, to the extent reasonably
attributable to the ownership or operation of the Parent Borrower and its
Restricted Subsidiaries; and
(XI)    reasonable and customary indemnities to directors, officers and employee
of any direct or indirect parent of the Parent Borrower in the ordinary course
of business, to the extent reasonably attributable to the ownership or operation
of the Parent Borrower and its Restricted Subsidiaries;
(xvi)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);
(xvii)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;
(xviii)    the declaration and payment of dividends or the payment of other
distributions by any Restricted Subsidiary to (A) the Parent Borrower or any
Restricted Subsidiary or (B) to each other owner of Equity Interests of such
Restricted Subsidiary based on such other owner’s relative ownership interests
of the relevant class of Equity Interests;




- 136 -

--------------------------------------------------------------------------------





(xix)    [reserved];
(xx)    purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Parent Borrower and the Guarantors;
(xxi)    the Foreign Subsidiary Reorganization and payments or distributions in
connection therewith;
(xxii)    the declaration and payment of dividends or the payment of other
distributions by the Parent Borrower to Holdings in order to enable Holdings to
make payments required to be made under the TRA;
(xxiii)    any payment of any dividend from the Parent Borrower to Holdings in
connection with the payment of social security or other payroll taxes based on
the issuance of Equity Interests to employees or other service providers;
(xxiv)    other Restricted Payments; provided that the Total Net Leverage Ratio
at the time such Restricted Payment is made is no greater than 3.75 to 1.00,
determined on a pro forma basis as if such Restricted Payment had been made at
the beginning of the most recently ended four fiscal quarters for which Section
5.04 Financials have been delivered to Administrative Agent;
(xxv)    cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Parent Borrower or
any direct or indirect parent; provided, however, that any such cash payment
shall not be for the purpose of evading the limitation of this Section 6.03 (as
determined in good faith by the Parent Borrower);
(xxvi)    payments or distributions in connection with an AHYDO Payment with
respect to Indebtedness permitted to be incurred hereunder; an
(xxvii)    any Restricted Payment used to fund the Transactions and the
Transaction Expenses; provided, however, that at the time of, and after giving
effect to, any Restricted Payment permitted under clauses (ix) (as determined at
the time of the declaration of such dividend), (xi) (except in the case of
Investments), (xvi) and (xxiv) (except in the case of Investments), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof.
To the extent an Investment is permitted to be made by a Loan Party directly in
a Target Person under any provision of this Section 6.03, such Investment may be
made by advance, contribution or distribution by a Loan Party to a Restricted
Subsidiary or Holdings, and further contemporaneously advanced or contributed to
a Restricted Subsidiary for purposes of making the relevant Investment in the
Target Person without constituting a Restricted Investment for purposes of this
Section 6.03 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 6.03 or a provision of the definition of “Permitted Investments” as if
made by the applicable Loan Party directly to the Target Person).
The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by any Borrower or such subsidiary, as the
case may be, pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this Section 6.03 will be
determined in good faith by the Parent Borrower.


- 137 -

--------------------------------------------------------------------------------





(c)    As of the Closing Date, all of the subsidiaries of the Parent Borrower
will be Restricted Subsidiaries. The Parent Borrower will not permit any
Unrestricted Subsidiary to become a Restricted Subsidiary except pursuant to
Section 5.11(b). For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Parent Borrower and
its Restricted Subsidiaries (except to the extent repaid) in the subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 6.03(a) or (b)(vii), (x),
(xi) or (xxiv), or pursuant to the definition of “Permitted Investments,” and if
such subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in the Loan Documents.
(d)    For the avoidance of doubt, any dividend or distribution otherwise
permitted pursuant to this Section 6.03 may be in the form of a loan.
SECTION 6.04.    Fundamental Changes.
(a)    The Parent Borrower may not consolidate or merge with or into or wind up
into (whether or not the Parent Borrower is the surviving corporation), and may
not sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the properties or assets of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any Person unless:
(i)    the Parent Borrower is the surviving corporation or the Person formed by
or surviving any such consolidation or merger (if other than the Parent
Borrower) or the Person to whom such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Person, the “Successor Company”);
(ii)    the Successor Company, if other than the Parent Borrower, expressly
assumes all the Obligations of the Parent Borrower pursuant to documentation
reasonably satisfactory to the Administrative Agent;
(iii)    immediately after such transaction, no Event of Default exists;
(iv)    immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,
(I)    the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Ratio test described
in Section 6.01(a); or
(II)    the Total Net Leverage Ratio for the Parent Borrower and its Restricted
Subsidiaries would be equal to or less than the Total Net Leverage Ratio
immediately prior to such transaction;
(v)    each Guarantor, unless it is the other party to the transactions
described above, in which case Section 6.04(c)(i)(B) shall apply, shall have
confirmed that its Obligations under the Loan Documents to which it is a party
pursuant to documentation reasonably satisfactory to the Administrative Agent;
and
(vi)    the Parent Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;


- 138 -

--------------------------------------------------------------------------------





provided that the Parent Borrower shall promptly notify the Administrative Agent
of any such transaction and shall take all required actions either prior to or
upon the later to occur of 30 days following such transaction (or the earlier of
the date of the required delivery of the next Pricing Certificate and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent)) in order
to preserve and protect the Liens on the Collateral securing the Secured
Obligations.
The Successor Company will succeed to, and be substituted for the Parent
Borrower under the Loan Documents.
(b)    Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),
(i)    the Parent Borrower or a Restricted Subsidiary may consolidate with or
merge into or sell, assign, convey, lease, transfer or otherwise dispose of all
or part of its properties and assets to the Parent Borrower or a Restricted
Guarantor;
(ii)    the Parent Borrower may merge with an Affiliate of the Parent Borrower
solely for the purpose of reorganizing the Parent Borrower in a State of the
United States so long as the amount of Indebtedness of the Parent Borrower and
its Restricted Subsidiaries is not increased thereby;
(iii)    any Foreign Subsidiary may consolidate with or merge into or sell,
assign, convey, lease, transfer or otherwise dispose of all or part of its
properties and assets to any other Foreign Subsidiary; provided that if the
Foreign Subsidiary so consolidating, merging or transferring all or part of its
properties and assets is a Foreign Subsidiary Borrower, such Foreign Subsidiary
Borrower shall, substantially simultaneously with such merger, transfer or
disposition, repay in full all its Obligations and terminate its rights to
borrow hereunder; and
(iv)    the Foreign Subsidiary Reorganization may be effected.
(c)    No Restricted Guarantor will, and the Parent Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Parent Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:
(i)    such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);
(I)    the Successor Person, if other than such Restricted Guarantor, expressly
assumes
all the Obligations of such Restricted Guarantor pursuant to documentation
reasonably satisfactory to the Administrative Agent;
(II)    immediately after such transaction, no Event of Default exists; and
(III)    the Borrowers shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;
(ii)    the transaction does not violate Section 6.05;


- 139 -

--------------------------------------------------------------------------------





provided that the Parent Borrower shall promptly notify the Administrative Agent
of any such transaction and shall take all required actions either prior to or
upon the later to occur of 30 days following such transaction (or the earlier of
the date of the required delivery of the next Pricing Certificate and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent)) in order
to preserve and protect the Liens on the Collateral securing the Secured
Obligations.
In the case of clause (c)(i)(A) above, the Successor Person will succeed to, and
be substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or any Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.
SECTION 6.05.    Dispositions. Cause, make or suffer to exist a Disposition,
except:
(a)any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn property or equipment in the ordinary course of
business or any disposition of inventory or goods (or other assets) held for
sale in the ordinary course of business and dispositions of property no longer
used or useful in the conduct of the business of the Parent Borrower and its
Restricted Subsidiaries or the disposition of inventory in the ordinary course
of business;
(b)the Disposition of all or substantially all of the assets of the Parent
Borrower and its Restricted Subsidiaries in a manner permitted pursuant to
Section 6.04 or any disposition that constitutes a Change of Control;
(c)the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;
(d)any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Parent Borrower to the Parent Borrower or (B) by
the Parent Borrower or a Restricted Subsidiary of the Parent Borrower to another
Restricted Subsidiary of the Parent Borrower; provided that in the case of any
event described in clause (B) where the transferee or purchaser is not a
Guarantor, then at the option of the Parent Borrower, either (1) such
disposition shall constitute a Disposition for purposes of the definition of
Prepayment Asset Sale or (2) the Net Cash Proceeds thereof, when aggregated with
the amount of Permitted Investments made pursuant to clauses (a) and (c) of the
definition thereof, shall not exceed the dollar amount set forth in the final
proviso of such definition; provided further that if the Restricted Subsidiary
which makes a Disposition of its assets is a Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower shall, substantially simultaneously with such
disposition, repay in full all outstanding Loans made to it and terminate its
right to borrow hereunder;
(e)
any Permitted Asset Swap;

(f)the sale, lease, license, sub-license, assignment or sub-lease of any real or
personal property in the ordinary course of business;
(g)any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(h)sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;


- 140 -

--------------------------------------------------------------------------------





(i)    any financing transaction with respect to property built or acquired by
the Parent Borrower or any Restricted Subsidiary after the Closing Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
under this Agreement;
(j)    sales of accounts receivable in connection with the collection or
compromise thereof;
(k)    transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event to the extent
required by the definition thereof;
(l)    the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Parent
Borrower or a Restricted Subsidiary are not material to the conduct of the
business of the Parent Borrower and its Restricted Subsidiaries taken as a
whole;
(m)    voluntary terminations of Hedging Obligations;
(n)    Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;
(o)    any Disposition to the extent not involving property (when taken together
with any related Disposition or series of Dispositions) with a fair market value
in excess of $25,000,000; and
(p)    Dispositions not otherwise permitted under this Section 6.05, provided
that at least 75% of the consideration therefor received by the Parent Borrower
or such Restricted Subsidiary, as the case may be, is in the form of cash or
Cash Equivalents; provided that the amount of (A) any liabilities (as shown on
the Parent Borrower’s or such Restricted Subsidiary’s most recent balance sheet
or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
Obligations or that are owed to the Parent Borrower or a Restricted Subsidiary,
that are assumed by the transferee of any such assets and for which the Parent
Borrower and all of its Restricted Subsidiaries have been validly released by
all creditors in writing, (B) any securities received by the Parent Borrower or
such Restricted Subsidiary from such transferee that are converted by the Parent
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Disposition, and (C) any
Designated Non-Cash Consideration received by the Parent Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of $75,000,000 and 1.875% of Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
for purposes of this provision and for no other purpose;
(q)    foreclosures;
(r)    Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease-Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale; and
(s)    the issuance by the Parent Borrower or a Restricted Subsidiary of
Disqualified Stock or Preferred Stock that is permitted by Section 6.01;


- 141 -

--------------------------------------------------------------------------------





provided that the consideration received by the Parent Borrower or such
Restricted Subsidiary, as the case may be, with respect to any Disposition of
any property with a fair market value in excess of $25,000,000 must be at least
equal to the fair market value (as determined in good faith by the Parent
Borrower) of the assets sold or otherwise disposed of. To the extent any
Collateral is disposed of as expressly permitted by this Section 6.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
SECTION 6.06.    Transactions with Affiliates. Except for transactions by or
among Loan Parties (or by and among the Parent Borrower and its Restricted
Subsidiaries), sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in each case, involving aggregate
payments or consideration in excess of $10,000,000 unless:
(a)such transaction is on terms that are not materially less favorable to the
Parent Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Parent Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and
(b)the Parent Borrower delivers to the Administrative Agent with respect to any
such transaction or series of related transactions involving aggregate payments
or consideration in excess of $25,000,000, a resolution adopted by the majority
of the board of directors of the Parent Borrower approving such transaction and
set forth in an Officer’s Certificate certifying that such transaction complies
with clause (a) above.
(c)
The foregoing provisions will not apply to the following:

(i)    the Parent Borrower or any Restricted Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions not less favorable
to the Parent Borrower or such Restricted Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties;
(ii)    [reserved];
(iii)    [reserved];
(iv)    issuances by the Parent Borrower and its Restricted Subsidiaries of
Equity Interests not prohibited under this Agreement;
(v)    reasonable and customary fees payable to any directors of the Parent
Borrower and its Restricted Subsidiaries (or any direct or indirect parent of
the Parent Borrower) and reimbursement of reasonable out-of-pocket costs of the
directors of the Parent Borrower and its subsidiaries (or any direct or indirect
parent of the Parent Borrower) in the ordinary course of business, in the case
of any direct or indirect parent to the extent reasonably attributable to the
ownership or operations of the Parent Borrower and its subsidiaries;
(vi)    expense reimbursement and other payments in respect of employment,
severance and compensation arrangements entered into by the Parent Borrower and
its Restricted Subsidiaries with their officers, employees and consultants in
the ordinary course of business, including, without limitation, the payment of
stay bonuses and incentive compensation and/or such officer’s, employee’s or
consultant’s equity investment in certain Restricted Subsidiaries;


- 142 -

--------------------------------------------------------------------------------





(vii)    payments by the Parent Borrower and its Restricted Subsidiaries to each
other pursuant to tax sharing agreements;
(viii)    the payment of reasonable and customary indemnities to directors,
officers and employees of the Parent Borrower and its Restricted Subsidiaries
(or any direct or indirect parent of the Parent Borrower) in the ordinary course
of business, in the case of any direct or indirect parent to the extent
attributable to the operations of the Parent Borrower and its Restricted
Subsidiaries;
(ix)    transactions, payments made, or performance pursuant to any agreements
in existence on the Closing Date and any amendment or joinder thereto to the
extent such an amendment is not adverse to the interests of the Lenders in any
material respect;
(x)     Restricted Payments and Permitted Investments permitted under this
Agreement;
(xi)    payments by the Parent Borrower and its Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by a
majority of the board of directors of the Parent Borrower, in good faith;
(xii)    loans and other transactions among the Parent Borrower and its
subsidiaries (and any direct and indirect parent company of the Parent Borrower)
to the extent permitted under this Article VI; provided that any Indebtedness of
any Loan Party owed to a Restricted Subsidiary that is not a Loan Party shall be
subject to subordination provisions no less favorable to the Lenders than the
subordination provisions reasonably acceptable to the Administrative Agent;
(xiii)    the existence of, or the performance by the Parent Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement, principal investors agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Closing Date and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Parent Borrower or any of its Restricted Subsidiaries of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (xiii) to the extent that the terms of any such amendment or new
agreement are not otherwise disadvantageous to the Lenders when taken as a
whole;
(xiv)    transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
which are fair to the Parent Borrower and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Parent Borrower or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;
(xv)    sales of accounts receivable, or participations therein, in connection
with any Receivables Facility;
(xvi)    payments or loans (or cancellation of loans) to employees or
consultants of the Parent Borrower, any of its direct or indirect parent
companies or any of its Restricted Subsidiaries which are approved by a majority
of the board of directors of the Parent Borrower in good faith;


- 143 -

--------------------------------------------------------------------------------





(xvii)    transactions among Foreign Subsidiaries for tax planning and tax
efficiency purposes;
(xviii)    transactions in which the Parent Borrower or any Restricted
Subsidiary delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Parent Borrower
or such Restricted Subsidiary from a financial point of view or meets the
requirements of Section 6.06(a);
(xix)    any transaction permitted by Section 6.04; and
(xx)    the Transactions and the payment of the Transaction Expenses.
SECTION 6.07.    Restrictive Agreements. Enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon:
(a)the ability of the Parent Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations;
(b)the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Parent Borrower or any other Restricted Subsidiary or
to guarantee Indebtedness of the Parent Borrower or any other Restricted
Subsidiary; or
(c)the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Parent Borrower or any of its Restricted
Subsidiaries;
provided that the foregoing shall not apply to:
(i)    restrictions and conditions imposed by law, rule, regulation or order, by
any Loan Document or which (x) exist on the date hereof and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such contractual
obligation;
(ii)    customary restrictions and conditions contained in agreements relating
to any sale of assets pending such sale, provided such restrictions and
conditions apply only to the Person or property that is to be sold;
(iii)    restrictions and conditions (x) on any Foreign Subsidiary, VWR
Instruments or VWR International by the terms of any Indebtedness of such
Foreign Subsidiary, VWR Instruments or VWR International, as applicable, in each
case permitted to be incurred hereunder or (y) by the terms of the documentation
governing any Receivables Facility that in the good faith determination of the
Parent Borrower are necessary or advisable to effect such Receivables Facility;
(iv)    restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;
(v)    any agreement or other instrument of a Person acquired by the Parent
Borrower or any Restricted Subsidiary in existence at the time of such
acquisition or contractual obligations binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first


- 144 -

--------------------------------------------------------------------------------





becomes a Restricted Subsidiary, so long as such contractual obligations were
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary;
(vi)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Parent Borrower (other than any Foreign Subsidiary,
VWR Instruments and VWR International), which Indebtedness, Disqualified Stock
or Preferred Stock is permitted by Section 6.01, so long as such restrictions
and conditions are, taken as a whole, in the good faith judgment of the Parent
Borrower, no more restrictive with respect to the Parent Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness Disqualified
Stock or Preferred Stock of such type (and, in any event, taken as a whole, are
not materially more restrictive than the restrictions and conditions contained
in this Agreement), so long as the Parent Borrower shall have determined in good
faith that such restrictions and conditions will not affect its obligation or
ability to make any payments required hereunder;
(vii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;
(viii)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent such negative
pledges and restrictions relate to (i) the property financed by such
Indebtedness and the proceeds, accessions and products thereof or (ii) the
property secured by such Indebtedness and the proceeds, accessions and products
thereof so long as the agreements governing such Indebtedness permit the Liens
securing the Obligations;
(ix)    restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(x)    Secured Indebtedness otherwise permitted to be incurred under Sections
6.01 and 6.02 that limits the right of the obligor to dispose of the assets
securing such Indebtedness;
(xi)    any encumbrances or restrictions of the type referred to in clauses (a)
and (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through (x)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Parent Borrower, no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and
(xii)    purchase money obligations or other obligations permitted under Section
6.01(b)(iv) that, in each case, impose restrictions of the nature described in
Section 6.07(c) on the property so acquired.
Clause (a) of the foregoing shall not apply to customary provisions in leases,
subleases, licenses, sublicenses and other contracts restricting the assignment
thereof, in each case entered into in the ordinary course of business.
SECTION 6.08.    Business of the Parent Borrower and Its Restricted
Subsidiaries. Engage in any line of business material to the Parent Borrower and
its subsidiaries taken as a whole other than (a) those lines of business
conducted by the Parent Borrower or any subsidiary on the Closing Date or (b)
any Similar Business.


- 145 -

--------------------------------------------------------------------------------





SECTION 6.09.    Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of any Junior Financing Documentation, in the
case of this clause (b), in any manner materially adverse to the interests of
the Lenders and, in each case, without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld).
SECTION 6.10.    Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Parent Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Parent Borrower and
the Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.
SECTION 6.11.    First Lien Net Leverage Ratio. Except with the written consent
of the Required Covenant Lenders, the Parent Borrower shall not permit the First
Lien Net Leverage Ratio as of the last day of any fiscal quarter (commencing
with the fiscal quarter ending December 31, 2015) to be greater than 4.00 to
1.00.
SECTION 6.12.    Amendments or Waivers of Organization Documents. Agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of their respective Organization Documents after the Closing Date in a
manner that is materially adverse to the Lenders, except as required by law.
ARTICLE VII
Events of Default
SECTION 7.01.    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;
(b)default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;
(c)default shall be made in the payment of (i) any reimbursement with respect to
any L/C Disbursement or interest on any Loan or L/C Disbursement, when and as
the same shall become due and payable, and such default shall continue
unremedied for a period of 5 Business Days or (ii) any Fee or other amount
(other than an amount referred to in clause (b) or (c)(i) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of 10 Business Days;
(d)default shall be made in the due observance or performance by the Borrowers
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to any Borrower), 5.05(a) (provided, that the
delivery of a notice of Event of Default at any time will cure any Event of
Default arising from the failure to timely deliver a notice of such Event of
Default pursuant to Section 5.05(a)) or in Article VI (provided that an Event of
Default under Section 6.11 shall not constitute an Event of Default for purposes
of any Loan other than Revolving Loans and Tranche A Term Loans unless and until
the Required Covenant Lenders have actually declared all such obligations to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded on or before the


- 146 -

--------------------------------------------------------------------------------





date on which the applicable Lenders of such other Loans declare an Event of
Default under this clause (d); provided further that the covenant in Section
6.11 is subject to cure pursuant to Section 7.02);
(e)default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or (d)
above) and such default shall continue unremedied for a period of 30 days after
written notice thereof from the Administrative Agent to the Parent Borrower;
(f)(i) the Borrowers or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary),
or of a substantial part of the property or assets of any Borrower or a
Restricted Subsidiary (other than an Immaterial Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of any Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of any Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
(h)any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of any
proceeding or the filing of any petition described in clause (g) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of any Borrower or any Restricted Subsidiary (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors;
(i)one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the


- 147 -

--------------------------------------------------------------------------------





indemnifying party has not denied liability) shall be rendered against any
Borrower and/or any Restricted Subsidiary (other than an Immaterial Subsidiary)
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed;
(j)(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;
(k)any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);
(l)other than with respect to items of Collateral not exceeding $10,000,000 in
the aggregate, any Lien purported to be created by any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid, perfected first priority Lien (subject only to Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or any subordination
agreement permitted by this Agreement) having the priority contemplated thereby
on the securities, assets or properties purported to be covered thereby, except
(i) to the extent that any such validity, perfection or priority is not required
pursuant to the Loan Documents (including as a result of a transaction not
prohibited by this Agreement), (ii) to the extent that any lack of validity,
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates representing securities or promissory notes
actually delivered to it and pledged under the Security Documents or to file
Uniform Commercial Code financing, amendment or continuation statements or to
take other actions required to be taken by the Collateral Agent for the Secured
Parties to maintain a valid, perfected first priority Lien on the Collateral (so
long as such act or omission does not result from the breach or non-compliance
by a Loan Party with the Loan Documents) and (iii) as to Collateral consisting
of Real Property to the extent the lack of validity, perfection or priority is
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or
(m)
there shall have occurred a Change of Control;

then, and in every such event (other than an event (x) with respect to the
Borrowers described in paragraph (g) or (h) above and (y) under paragraph (d)
arising with respect to a failure to comply with Section 6.11, unless the
conditions of the final proviso contained in paragraph (d) have been satisfied),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to the Borrowers
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any


- 148 -

--------------------------------------------------------------------------------





other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event under paragraph (d) arising with
respect to a failure to comply with Section 6.11, unless the conditions of the
final proviso contained in paragraph (d) have been satisfied, and at any time
thereafter during the continuance of such event, subject to Section 7.02, the
Administrative Agent may, and at the request of the Required Covenant Lenders
shall, by notice to the Borrowers, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Revolving Credit
Commitments (including Revolving Commitment Increases) and (ii) declare the
Loans then outstanding in respect of the Revolving Credit Commitments (including
Revolving Commitment Increases) and the Tranche A Term Loans to be forthwith due
and payable in whole or in part, whereupon the principal of such Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
with respect to such Loans, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
SECTION 7.02.    Equity Cure. Unless otherwise agreed by the Required Covenant
Lenders:
(a)Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Parent Borrower fails to comply with the covenant set forth in
Section 6.11 as of the end of any relevant fiscal quarter, at any time after the
beginning of such fiscal quarter and prior to the day that is ten (10) Business
Days (the “Cure Period”) after the day on which financial statements are
required to be delivered for such fiscal quarter hereunder, Holdings or any
Permitted Investor (or any other Person so long as no Change of Control results
therefrom) may make a Specified Equity Contribution, directly or indirectly, to
the Parent Borrower, and the Parent Borrower may, at the election of the
Borrowers, apply the amount (the “Cure Amount”) of the net cash proceeds thereof
to increase EBITDA of the Parent Borrower with respect to such fiscal quarter
and all subsequent periods that include such fiscal quarter; provided that such
net cash proceeds (i) are actually received Parent Borrower as common equity no
later than ten (10) Business Days after the date on which financial statements
are required to be delivered with respect to such fiscal quarter hereunder and
(ii) are Not Otherwise Applied. The parties hereby acknowledge that this Section
7.02 may not be relied on for purposes of calculating any financial ratios other
than as applicable to Section 6.11 and shall not result in any adjustment to any
amounts other than the amount of the EBITDA referred to in the immediately
preceding sentence. If, after giving effect to the foregoing increase in EBITDA
as a result of the Cure Amount, the requirements of Section 6.11 shall be
satisfied, then the requirements of such Section shall be deemed satisfied as of
the end of the relevant fiscal quarter with the same effect as though there had
been no failure to comply therewith at such date, and the breach of such Section
that had occurred (and any resultant Event of Default or potential Event of
Default) shall be deemed retroactively not to have occurred for all purposes of
the Loan Documents. The Parent Borrower shall have the right at any time during
the Cure Period to give the Administrative Agent notice from a Responsible
Officer that it intends to make a Specified Equity Contribution (a “Notice of
Intent to Cure”) which shall include a representation stating the expected date
of the Specified Equity Contribution and the proposed source of funds (or
otherwise be in a form reasonably satisfactory to the Administrative Agent).
Upon the delivery by the Parent Borrower of a Notice of Intent to Cure, any
resultant Event of Default or potential Event of Default shall be deemed
retroactively not to have occurred for purposes of this Agreement; provided,
however, that the Borrowers shall not be permitted to borrow Revolving Loans or
Swingline Loans or issue Letters of Credit until such Specified Equity
Contribution has been made and the requirements of Section 6.11 are satisfied;
provided further that if the Specified Equity Contribution is not made before
the expiration of the Cure Period, such Event of Default or potential Event of
Default shall be deemed reinstated and the Borrowers shall not be permitted to
incur Revolving Loans or Swingline Loans or issue Letters of Credit as otherwise
provided under this sentence. Neither the Administrative Agent nor any Lender
shall exercise the right to accelerate the Loans or terminate the Commitments
and none of the Administrative Agent, the Collateral Agent, any Lender or any
Secured Party shall exercise any right to foreclose on or take possession of the
Collateral or exercise any other remedy pursuant to the Loan Documents or
applicable law prior to the expiration of




- 149 -

--------------------------------------------------------------------------------





the Cure Period solely on the basis of an Event of Default having occurred and
being continuing under Section 6.11.
(b)(i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than five Specified Equity Contributions shall be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrowers to be in compliance with Section 6.11 for any applicable period and
(iv) there shall be no pro forma reduction in Indebtedness (including as a
result of netting) with the proceeds of any Specified Equity Contribution for
determining compliance with Section 6.11 for the fiscal quarter in which the
Specified Equity Contribution is made (it being understood and agreed that
actual reductions in Indebtedness with the proceeds of any Specified Equity
Contributions may be given effect for the fiscal quarters in which such
reductions occur for purposes of determining compliance with Section 6.11).
ARTICLE VIII
The Administrative Agent and the Collateral Agent
SECTION 8.01.    Appointment and Authority.
(a)    Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (the Administrative Agent and the
Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.
(b)    The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrowers or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
SECTION 8.02.    Exculpatory Provisions.
(a)    Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08), (c) each Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the relevant Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the relevant
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action and (d) except as
expressly set forth in the Loan Documents, neither Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the subsidiaries thereof that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the


- 150 -

--------------------------------------------------------------------------------





circumstances as provided in Section 9.08) or in the absence of its own gross
negligence, bad faith or willful misconduct or material breach of the Loan
Documents (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Parent Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the perfection
or priority of any Lien or security interest created or purported to be created
under the Security Documents or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to such Agent.
SECTION 8.03.    Reliance by the Administrative Agent.
(a)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers or any Affiliate thereof), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith and in accordance with the advice of any such counsel, accountants
or experts.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 8.04.    Delegation of Duties.
(a)    Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
SECTION 8.05.    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Agent as
provided below, any Agent may resign at any time by notifying in writing the
relevant Lenders, each Issuing Bank (if applicable) and the Parent Borrower.
Upon receipt of any such notice of resignation of the Administrative Agent or
the Collateral Agent, the Required Lenders shall have the right, with the
consent of the Parent Borrower (such consent not to be unreasonably withheld,
and provided that no such consent of the Parent Borrower shall be required if an
Event of Default has occurred and is continuing under paragraphs (g)(i) or (h)
of Article VII), to appoint a successor (other than a Disqualified Institution)
which shall be a commercial banking institution organized under the laws of the
United States or any State or a United States branch or agency of a commercial
banking institution, in each case having a combined capital and surplus of at
least $500,000,000. If the Administrative Agent becomes a Defaulting Lender, the
Parent Borrower may remove such Defaulting Lender from such role upon 15 days’
notice to the Lenders (the date of such removal, the “Removal Effective Date”).


- 151 -

--------------------------------------------------------------------------------





(b)    If no successor Agent is appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the resigning Agent gives notice
of its resignation, the resigning Agent may appoint, after consulting with the
relevant Lenders and the Parent Borrower, a successor Agent from among the
relevant Lenders. If no successor Agent has accepted appointment as the
successor Agent by the date which is 30 days following the retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the relevant Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders,
appoint a successor Agent as provided for above (except in the case of the
Collateral Agent holding collateral security on behalf of any Secured Parties,
the resigning Collateral Agent shall continue to hold such collateral security
as nominee until such time as a successor Collateral Agent is appointed). Upon
the acceptance of any appointment as an Agent hereunder by a successor and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Security
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are
satisfied, the successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Parent Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Parent Borrower and such successor. After an
Agent’s resignation hereunder or the occurrence of any Removal Effective Date,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
(c)    Any resignation by Citibank, N.A. as Administrative Agent pursuant to
this Section 8.05 shall also constitute its resignation as an Issuing Bank and
the Swingline Lender. If Citibank, N.A. resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all L/C Exposure with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed L/C Disbursements pursuant to Section 2.23.
If Citibank, N.A. resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to the Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make ABR Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.22. Upon the
appointment by the Borrower of a successor Issuing Bank or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank
and Swingline Lender, (ii) the retiring Issuing Bank and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
SECTION 8.06.    No Other Duties, Etc.
(a)    None of Lenders or other Persons identified on the cover page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “bookrunner” or “arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.
SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Agents, the Arrangers or any other Lender and based on such documents
and information as it has


- 152 -

--------------------------------------------------------------------------------





deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arrangers or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
SECTION 8.08.    Withholding Tax Indemnity.
(a)    To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations.
SECTION 8.09.    Administrative Agent May File Proof of Claims.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise;
(i)    to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.


- 153 -

--------------------------------------------------------------------------------





(b)    Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any relevant Lender any
plan or reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any relevant Lender to authorize such Agent to vote
in respect of the claim of any such Lender in any such proceeding.
(c)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agents in this Article VIII with respect to any acts taken or omissions suffered
by such Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII included such Issuing Bank with respect to such acts
or omissions and (ii) as additionally provided herein with respect to such
Issuing Bank.
(d)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions f the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(a)
if to the Borrowers, to them at:

c/o VWR International, Inc.
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, PA 19087
Attention of: James M. Kalinovich, Vice President and Treasurer, and George Van
Kula, Senior Vice President, General Counsel and Secretary
(Fax No. (484) 881-5638 and (484) 881-6535)
Email address: James_Kalinovich@vwr.com and George_VanKula@vwr.com


- 154 -

--------------------------------------------------------------------------------







(b)
if to Citibank, N.A. as Administrative Agent, to:

Citibank, N.A.
1615 Brett Road, Ops III New Castle, DE 19720 302-894-6010 (Phone)
646-274-5080 (Fax)
Global.Loans.Support@Citi.com
(c)
if to Citibank, N.A. as Swingline Lender, to:

Citibank, N.A.
1615 Brett Road, Ops III New Castle, DE 19720 302-894-6010 (Phone)
646-274-5080 (Fax)
GLAgentOfficeOps@citi.com
(d)
if to Citibank, N.A. as an Issuing Bank, to:

Citibank, N.A.
c/o Citicorp North America, Inc. Bldg B, 3rd Floor
3800 Citibank Center
Tampa, FL 33610
Attn: U.S. Standby Unit 866-945-6284 (Phone)
813-604-7187 (Fax)
leveragedfinance.middleoffice@citi.com; and
(e)if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
All notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in the immediately succeeding paragraph shall be effective as provided
in such paragraph.
Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the


- 155 -

--------------------------------------------------------------------------------





normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing paragraph
of notification that such notice or communication is available and identifying
the website address therefor.
SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein or any other Loan
Document, shall be considered to have been relied upon by the Agents, the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and the issuance of Letters of Credit by each Issuing Bank, regardless of
any investigation made by the Agents, the Lenders or such Issuing Bank or on
their behalf, and notwithstanding that any Agent, any Lender or any Issuing Bank
may have had notice or actual knowledge of any Default at the time of any Credit
Event shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
SECTION 9.04.    Successors and Assigns.
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shallbe deemed to include the permitted successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of the
Borrowers, the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.
(b)    Each Lender may assign to one or more assignees (in each case, other than
to Defaulting Lenders, natural Persons or Disqualified Institutions unless, in
the case of Disqualified Institutions, the Parent Borrower consents to such
assignment to such entity, in which case such entity will not be considered a
Disqualified Institution solely for the purpose of such assignment) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, however, that (i) each of the Administrative Agent and the Parent
Borrower must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed); provided that no such consent
shall be required for an assignment of all or a portion of the Term Loans to a
Lender or to an Affiliate of a Lender or any Approved Fund thereof or an
assignment of all or a portion of any Revolving Credit Commitments or Revolving
Credit Exposure to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender or any Approved Fund thereof (in each case, other than to Disqualified
Institutions, Defaulting Lenders and natural Persons) (each, an “Eligible
Assignee”) and the consent of the Parent Borrower shall not be required during
the continuance of any Event of Default arising under clause (b), (c), (g)(i) or
(h) of Section 7.01, (ii) in the case of any assignment of a Revolving Credit
Commitment, each Issuing Bank and the Swingline Lender must give its prior
written consent (which consent shall not be unreasonably withheld or delayed),
(iii) (A) in the case of any assignment, other than assignments to any Eligible
Assignee, the amount of the Revolving Credit Commitment of the assigning Lender
(or, in the case of an assignment of Loans after the Revolving Credit Commitment
has expired or been terminated, the aggregate principal amount of the loans of
the assigning Lenders) subject to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, if
less, the entire remaining amount of such Lender’s Revolving


- 156 -

--------------------------------------------------------------------------------





Credit Commitment (or Loans)) and shall be in an amount that is an integral
multiple of $1,000,000 (or the entire remaining amount of such Lender’s
Revolving Credit Commitment (or Loans) of the applicable Class), the amount of
the Tranche A Term Loan Commitment or Tranche A Term Loans of the assigning
Lender subject to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (or if less, the entire
remaining amount of such Lender’s Tranche A Term Loan Commitment or Tranche A
Term Loans) and shall be in an amount that is an integral multiple of $1,000,000
(or the entire remaining amount of such Lender’s Tranche A Term Loan Commitment
or Tranche A Term Loans of the applicable Class) and the amount of the Tranche
B-2 Term Loan Commitment or Tranche B-2 Term Loans of the assigning Lender
subject to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than €1,000,000 (or if less, the entire remaining
amount of such Lender’s Tranche B-2 Term Loan Commitment or Tranche B-2 Term
Loans) and shall be in an amount that is an integral multiple of €500,000 (or
the entire remaining amount of such Lender’s Tranche B-2 Term Loan Commitment or
Tranche B-2 Term Loans of the applicable Class), provided, however, that
simultaneous assignments by or to two or more Approved Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met,
and (B) in the case of any assignment to any Eligible Assignee, after giving
effect to such assignment, the aggregate Revolving Credit Commitments (or
Loans), Term Loan Commitments or Term Loans of the assigning Lender and its
Affiliates and Approved Funds shall be zero or not less than $1,000,000 and the
aggregate Revolving Credit Commitments (or Loans) or Term Loan Commitments or
Term Loans of the assignee Lenders and their Affiliates and Approved Funds shall
be not less than $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance
(such Assignment and Acceptance to be (A) electronically executed and delivered
to the Administrative Agent via an electronic settlement system then acceptable
to the Administrative Agent (or, if previously agreed with the Administrative
Agent, manually), and (B) delivered together with a processing and recordation
fee of $3,500, unless waived or reduced by the Administrative Agent in its sole
discretion; provided that only one such fee shall be payable in connection with
simultaneous assignments by or to two or more Approved Funds) and (v) the
assignee, if it shall not be a Lender immediately prior to the assignment, shall
deliver to the Administrative Agent an Administrative Questionnaire and the tax
forms required under Section 2.20(e). Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) other than in connection with an
assignment pursuant to Section 9.04(m), the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, as well as to any Fees accrued for its account and not yet
paid). Any assignment or transfer that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section 9.04.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of


- 157 -

--------------------------------------------------------------------------------





Holdings, the Borrowers or any subsidiary or the performance or observance by
Holdings, the Borrowers or any subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Acceptance and each Affiliated Lender Assignment and
Assumption delivered to it and each notice of cancellation of any Loans
delivered by the Parent Borrower pursuant to Section 9.04(m) and a register for
the recordation of the names and addresses of the Lenders and any changes
thereto, whether by assignment or otherwise, and the Commitment of, and
principal amount of the Loans (and related interest amount and fees with respect
to such Loan) owing and paid to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
and the Borrowers, the Administrative Agent, each Issuing Bank, the Collateral
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and Lenders (with respect to such
Lender’s own interests only) at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders. Notwithstanding anything to the contrary in this Agreement, the Parent
Borrower, Holdings, the other Loan Parties and the Lenders acknowledge and agree
that in no event shall the Administrative Agent (in its capacity as such) be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender is a Disqualified Institution or (y) have any liability
with respect to any assignment or participation of Loans or Commitments, or any
disclosure of confidential information, to any Disqualified Institution. Upon
request by the Administrative Agent, the Borrower shall (i) promptly (and in any
case, not less than three Business Days (or shorter period as agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 9.08) provide to the Administrative Agent,
a complete list of all Affiliated Lenders holding Term Loans or Incremental Term
Loans at such time and (ii) not less than three Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 9.08, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans or Incremental Term Loans at such time.
(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrowers and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.20(e), the Administrative Agent


- 158 -

--------------------------------------------------------------------------------





shall (i) accept such Assignment and Acceptance and (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).
(f)    Each Lender may without the consent of the Borrowers, the Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other Persons (other than a natural person, a Defaulting
Lender, the Sponsor, Holdings, any Non-Debt Fund Affiliate and, to the extent
the list thereof has been made available to all Lenders, any Disqualified
Institution) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it and its participations in the L/C Exposure and/or Swingline Loans); provided,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 (subject to the requirements and
limitations of such Sections, it being agreed that any documentation required to
be provided under Section 2.20(e) shall be provided solely to the participating
Lender) to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant, except to the extent such entitlement to a
greater amount results from a Change in Law after the participant became a
participant), (iv) to the extent permitted by applicable law, each participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided that each participant shall be subject to Section 2.18 as
though it were a Lender and (v) the Borrowers, the Administrative Agent, each
Issuing Bank, the Swingline Lender and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
described in clauses (i), (ii) and (iii) of Section 9.08(b) as it pertains to
the Loans or Commitments in which such participant has an interest). Each Lender
selling a participation to a participant shall keep a register of each such
participation, specifying such participant’s entitlement to payments of
principal and interest with respect to such participation, and the parties shall
treat each Person whose name is recorded in the participant register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrowers furnished to
such Lender by or on behalf of the Borrowers; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.
(h)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that (i) such assignment shall not
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers hereunder and (ii) no such assignment shall release a Lender
from any of its obligations hereunder or substitute any such assignee for such
Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such




- 159 -

--------------------------------------------------------------------------------





option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (x) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers
hereunder; provided that an SPC may be entitled to a greater payment under
Section 2.14, Section 2.16 or Section 2.20 to the extent such entitlement to a
greater payment results from a Change in Law after the grant is made (y) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender) and
(z) the Granting Lender shall for all purposes remain the Lender of record
hereunder. In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPC may (A) with notice to, but without the prior written
consent of, the Parent Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.
(j)    Neither the Parent Borrower nor any Foreign Subsidiary Borrower (unless
the Parent Borrower has assumed in writing all Obligations of any Foreign
Subsidiary Borrower hereunder) shall assign or delegate any of its rights or
duties hereunder (other than in a transaction permitted by Section 6.04) without
the prior written consent of the Administrative Agent, each Issuing Bank and
each Lender, and any attempted assignment without such consent shall be null and
void.
(k)    If the Parent Borrower wishes to replace the Loans or Commitments under
any Credit Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Credit Facility, instead
of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Credit Facility to assign such
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being subject to, and deemed to have been made pursuant to, Section
9.08(d)). Pursuant to any such assignment, all Loans and Commitments to be
replaced shall be purchased at par (allocated among the Lenders under such
Credit Facility in the same manner as would be required if such Loans were being
optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrowers), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 2.16. By receiving such
purchase price, the Lenders under such Credit Facility shall automatically be
deemed to have assigned the Loans or Commitments under such Credit Facility
pursuant to the terms of an Assignment and Acceptance, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this paragraph are intended to facilitate the maintenance of the perfection
and priority of existing security interests in the Collateral during any such
replacement.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to any Class of Term Loans under this
Agreement to a Person who is or will become, after such assignment, an
Affiliated Lender through (x) Dutch auctions open to all Lenders holding Term
Loans of such Class on a pro rata basis in accordance with procedures of the
type described in Section 2.12(f) or (y) open market purchases on a non-pro rata
basis, in each case subject to the following limitations:
(i)    no assignment of Term Loans to an Affiliated Lender may be purchased with
the proceeds of any Revolving Loan or Swingline Loan;
(ii)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit I hereto (an “Affiliated Lender
Assignment and Assumption”);


- 160 -

--------------------------------------------------------------------------------





(iii)    Affiliated Lenders (A) will not receive information provided solely to
Lenders by the Administrative Agent or any Lender, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans or Commitments required to be delivered to Lenders pursuant to Article
II, (B) will not be permitted to attend or participate in conference calls or
meetings attended solely by the Lenders and the Administrative Agent and (C)
will not receive advice of counsel to the Administrative Agent and the Lenders;
(iv)    in connection with each assignment pursuant to this Section 9.04(l), the
assigning Lender and the Affiliated Lender purchasing such Lender’s Term Loans
shall render customary “big boy” letters to each other (and, in connection with
any assignments pursuant to clause (x) above, the Auction Agent) regarding
information that is not known to such assigning Lender that may be material to
the decision by such assigning Lender to enter into such assignment to such
Affiliated Lender; and
(v)    the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 9.04(l)) held at such time by
all Affiliated Lenders shall not exceed 25% of the principal amount of all Term
Loans outstanding as of the date of such transaction (such percentage, the
“Affiliated Lender Cap”).
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit B-2.
Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their subsidiaries, Holdings, the Parent Borrower or any of their
subsidiaries, the Administrative Agent or any other Agent-Related Persons, has
made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (3)
none of the Parent Borrower, Company Parties or Sponsor or any of their
respective Affiliates shall be required to make any representation that it is
not in possession of material non-public information, (4) none of the Affiliated
Lenders or any of their subsidiaries, Holdings, the Parent Borrower or their
respective subsidiaries, the Administrative Agent or any other Agent-Related
Persons shall have any liability to such Lender, and such Lender hereby waives
and releases, to the extent permitted by law, any claims such Lender may have
against the Affiliated Lenders and any of their subsidiaries, Holdings, the
Parent Borrower and their respective subsidiaries, the Administrative Agent and
any other Agent-Related Persons, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information and (5) that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.
Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 9.04(l) or
Section 9.04(p) may be contributed to Holdings or any of its Restricted
Subsidiaries and be exchanged for debt or equity securities of the Parent
Borrower (or any of its direct or indirect parent) to the extent otherwise
permitted herein, in which case Holdings, the Parent Borrower and its Restricted
Subsidiaries shall comply with Sections 9.04(m)(ii), (iii), (iv) and (v) (with
any references to the Parent Borrower in such sections to be deemed to include
any applicable Restricted Subsidiary) and, for the avoidance of doubt, any other
assignment to Holdings or its Restricted Subsidiaries shall be consummated only
pursuant to Section 9.04(m) below.
(m)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to any Class of Term Loans under this
Agreement to Holdings, the Parent Borrower or any Restricted Subsidiary through
(x) Dutch auctions open to all Lenders holding Term Loans of such Class on a pro
rata basis in


- 161 -

--------------------------------------------------------------------------------





accordance with procedures of the type described in Section 2.12(f) or (y)
notwithstanding Sections 2.17 and 2.18 or any other provision in this Agreement,
open market purchase on a non-pro rata basis, in each case subject to the
following:
(i)    no assignment of Term Loans to Holdings, the Parent Borrower or a
Restricted Subsidiary may be purchased with the proceeds of any Revolving Loan
or Swingline Loan;
(ii)    the assigning Lender and Holdings, the Parent Borrower or such
Restricted Subsidiary, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption
substantially in the form of Exhibit I hereto;
(iii)    if Holdings or a Restricted Subsidiary is the assignee, upon such
assignment, transfer or contribution, Holdings or such Restricted Subsidiary, as
applicable, shall automatically be deemed to have contributed or distributed, as
applicable, the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Parent Borrower;
(iv)    if the Parent Borrower is the assignee (including through contribution
or transfers set forth in clause (iii) above), (a) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
distributed, assigned or transferred to the Parent Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Parent Borrower and (c) the
Parent Borrower shall promptly provide notice to the Administrative Agent of
such contribution, distribution, assignment or transfer of such Term Loans, and
the Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register; and
(v)    in connection with each assignment pursuant to this Section 9.04(m), the
assigning Lender and Holdings, the Parent Borrower or such Restricted
Subsidiary, as applicable, shall render customary “big boy” letters to each
other (and, in connection with any assignments pursuant to clause (x) above, the
Auction Agent) regarding information that is not known to such assigning Lender
that may be material to the decision by such assigning Lender to enter into such
assignment to Holdings, the Parent Borrower or such Restricted Subsidiary, as
applicable.
Each Lender participating in any assignment pursuant to this clause (m)
acknowledges and agrees that in connection with such assignment, (1) Holdings
and its subsidiaries then may have, and later may come into possession of
Excluded Information, (2) such Lender has independently and, without reliance on
Holdings or any of its subsidiaries or Affiliates, the Administrative Agent or
any other Agent-Related Persons, has made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of the Parent Borrower, Company Parties or
Sponsor or any of their respective Affiliates shall be required to make any
representation that it is not in possession of material non-public information,
(4) none of Holdings or its subsidiaries or Affiliates, the Administrative Agent
or any other Agent-Related Persons shall have any liability to such Lender, and
such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Parent Borrower and its subsidiaries and
Affiliates, the Administrative Agent and any other Agent-Related Persons, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information and (5) the Excluded Information may not be available to the
Administrative Agent or the other Lenders.
(n)    Notwithstanding anything in Section 9.08 or the definition of “Required
Lenders” or “Required Covenant Lenders” to the contrary, for purposes of
determining whether the Required Lenders or the Required Covenant Lenders, as
applicable, have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
Section 9.04(o), any plan of reorganization pursuant to the U.S. federal
Bankruptcy Code, (ii) otherwise acted on any matter related to


- 162 -

--------------------------------------------------------------------------------





any Loan Document, or (iii) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, no Affiliated Lender shall have any right to
consent (or not consent), otherwise act or direct or require the Administrative
Agent or any Lender to take (or refrain from taking) any such action and:
(A)all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
Required Covenant Lenders, as applicable, have taken any actions; and
(B)all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question adversely affects such Affiliated Lender in
any material respect as compared to other Lenders.
(o)    Additionally, the Loan Parties and Affiliated Lenders hereby agree that
if a case under Title 11 of the United States Code is commenced by or against
any Loan Party, such Loan Party shall seek (and the Affiliated Lenders shall
consent) to provide that the vote of the Affiliated Lenders with respect to any
plan of reorganization of such Loan Party shall be counted in the same
proportion as all other Lenders, except that Affiliated Lenders’ vote may be
counted to the extent any such plan of reorganization (i) proposes to treat the
Obligations held by Affiliated Lenders in a manner that is less favorable in any
material respect to the Affiliated Lenders (in their respective capacities as
Lenders) than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Parent Borrower, (ii) would deprive the Affiliated
Lenders of their Pro Rata Percentage of any payments to which all Lenders are
entitled or (iii) requires the consent of each Lender or each affected Lender.
The Affiliated Lenders hereby irrevocably appoint the Administrative Agent (such
appointment being coupled with an interest) as the Affiliated Lenders’
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lenders and in the name of the Affiliated Lenders, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 9.04(o).
(p)    Although Debt Fund Affiliates shall not be subject to the provisions of
Section 9.04(n) or 9.04(o), any Lender may, at any time, assign all or a portion
of its rights and obligations with respect to any Class of Loans or Commitments
under this Agreement to a Person who is or will become, after such assignment, a
Debt Fund Affiliate only through (x) Dutch auctions open to all Lenders holding
such Class of Loans or Commitments on a pro rata basis in accordance with
procedures of the type described in Section 2.12(f) or (y) open market purchases
on a non-pro rata basis. Notwithstanding anything in Section 9.08 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Credit Commitments and Revolving Loans held
by Debt Fund Affiliates may not account for more than 49.9% of the Term Loans,
Revolving Credit Commitments and Revolving Loans of consenting Lenders included
in determining whether the Required Lenders have consented to any action
pursuant to Section 9.08.
SECTION 9.05.    Expenses; Indemnity.
(a)    The Parent Borrower agrees to pay (and, to the extent directly
attributable to Revolving Loans made to any Foreign Subsidiary Borrower
hereunder, such Foreign Subsidiary Borrower shall, jointly and severally with
the Parent Borrower, agree to pay) (i) all reasonable out-of-pocket expenses
(but limited, as to legal fees and expenses, to those of Cahill Gordon & Reindel
LLP, counsel for the Agents and the Arrangers taken as a whole, and, if
reasonably necessary, of one local counsel in any material jurisdiction)
incurred by the Arrangers and the Agents, in connection with the syndication of
the Credit Facilities and the preparation and administration of this Agreement
and the other Loan Documents


- 163 -

--------------------------------------------------------------------------------





or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) all reasonable out-of-pocket
expenses (but limited, as to legal fees and expenses, to one counsel for all
such Persons taken as a whole, and, if reasonably necessary, of one local
counsel to all such Persons taken as a whole in any relevant jurisdiction;
provided that if the representation of such Persons (or any portion thereof) by
the same counsel would be inappropriate due to actual or potential differing
interests between them, then such expenses shall include the reasonable legal
fees and expenses of one separate counsel to such Persons, taken as a whole, in
each relevant jurisdiction) incurred by the Agents, any Issuing Bank, the
Swingline Lender or any Lender in connection with the enforcement or protection
of its rights or remedies in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder.
(b)    The relevant Borrower agrees to indemnify each Arranger, each Agent, each
Agent-Related Person, each Lender, each Issuing Bank, the Swingline Lender and
each of the foregoing Persons’ Affiliates and the respective directors,
officers, employees and agents of such Person and such Person’s Affiliates and
their successors and assigns (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all costs, expenses
(including reasonable fees, out-of-pocket disbursements and other charges of one
counsel to the Indemnitees, taken as a whole, and one local counsel to the
Indemnitees taken as a whole in each relevant jurisdiction; provided that if (i)
one or more Indemnitees shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to one or more other Indemnitees or (ii) the representation of the
Indemnitees (or any portion thereof) by the same counsel would be inappropriate
due to actual or potential differing interests between them, then such expenses
shall include the reasonable fees, out-of-pocket disbursements and other charges
of one separate counsel to such Indemnitees, taken as a whole, in each relevant
jurisdiction), and liabilities of such Indemnitee arising out of or in
connection with (w) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby (including the syndication of the Credit Facilities), (x) the use of the
proceeds of the Loans or issuance of Letters of Credit, (y) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto (and regardless
of whether such matter is initiated by a third party or by the Borrowers, any
other Loan Party or any of their respective Affiliates), or (z) any actual or
alleged presence or Release of Hazardous Materials on any property currently or
formerly owned or operated by Holdings, the Borrowers or any of the
subsidiaries, or any liability under Environmental Laws related in any way to
Holdings, the Borrowers or the subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such costs, expenses
or liabilities (x) resulted from the gross negligence, bad faith, fraud or
willful misconduct of such Indemnitee (or its Affiliates and the respective
directors, officers, employees and agents of such Indemnitee and such
Indemnitee’s Affiliates) (each, a “related party” of such Indemnitee) or
material breach of its (or any of its related parties’) obligations hereunder or
under any of the other Loan Documents or in connection with any transaction
contemplated hereby or thereby (as determined by a court of competent
jurisdiction in a final non-appealable judgment), (y) relate to the presence or
Release of Hazardous Materials that first occur at any property owned by
Holdings, the Borrowers or any of Holdings’ other subsidiaries after such
property is transferred to any Indemnitee, any of its related parties or any of
their respective successors or assigns by foreclosure, deed-in-lieu of
foreclosure or similar transfer or (z) resulted from any dispute solely among
Indemnitees (or their related parties) that does not arise out of any act or
omission of the Parent Borrower, any of its Subsidiaries or any direct or
indirect parent company of the Parent Borrower (other than claims against an
Indemnitee in its capacity or in fulfilling its role as an Agent or Arranger or
similar role under the Credit Facilities). The Parent Borrower shall have no
obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Parent Borrower with an undertaking in which such
Indemnitee agrees to refund and return any and all amounts paid by the Parent
Borrower to such Indemnitee to the extent any of the foregoing items in clauses
(x) through (z) occurs. Notwithstanding the foregoing, this Section 9.05 shall
not apply to Tax matters (other than Taxes that represent liabilities,
obligations, losses, damages, etc., with respect to a non-Tax claim).


- 164 -

--------------------------------------------------------------------------------





(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Arrangers, the Administrative Agent or any other Indemnitee
related thereto under paragraph (a) or (b) of this Section 9.05 (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Arrangers, such Indemnitee and the Administrative Agent, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Arrangers,
the Agents, the Issuing Banks, the Swingline Lender or such Indemnitee in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates (as determined by a court of competent
jurisdiction in a final non-appealable judgment) or the respective directors,
officers, employees and agents of such party and such party’s Affiliates and
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof (it being agreed that this clause (ii) shall
not limit the indemnification obligations of the Borrowers (including in respect
of any such damages incurred or paid by an Indemnitee to a third party and for
any out-of-pocket expenses)).
(e)    The provisions of this Section 9.05 shall survive the expiration of the
term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Banks. All amounts due under this Section 9.05
shall be payable within 30 days after receipt of an invoice relating thereto
setting forth such amounts in reasonable detail.
SECTION 9.06.    Right of Setoff; Payments Set Aside.
(a)    If an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to any Borrower or any other Loan Party,
any such notice being waived by each Borrower (on its own behalf and on behalf
of each Loan Party and its subsidiaries) to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.26 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the applicable Issuing Banks and
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.


- 165 -

--------------------------------------------------------------------------------





(b)    To the extent that any payment by or on behalf of any Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.
SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT
WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”)
AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF
NEW YORK.
SECTION 9.08.    Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent, the Collateral Agent,
any Lender or any Issuing Bank in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrowers in any case shall entitle the Borrowers to any other or further notice
or demand in similar or other circumstances.
(b)    Except as otherwise set forth in this Agreement, and except for those
actions expressly permitted to be taken by the Agents, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Required Lenders and the Loan Parties that are party thereto
and are affected by such waiver, amendment or modification and acknowledged by
the Administrative Agent; provided, however, that no such agreement shall (i)
reduce the principal amount of, or extend or waive any scheduled amortization
payment or the final scheduled maturity date of or date for the payment of any
interest or premium on, any Loan or any date for reimbursement of an L/C
Disbursement, forgive any such payment or any part thereof, or decrease the rate
of interest or premium on any Loan or L/C Disbursement, without the prior
written consent of each Lender directly and adversely affected thereby (it being
understood that (x) any amendments, waiver or other modifications of any term or
provision of Section 6.11, 7.01(d) (solely as it relates to Section 6.11 or
7.02), 7.02 or the definition of “Consolidated First Lien Net Leverage Ratio”
(or any of its component definitions (as used in such Sections but not as used
in other Sections of this Agreement)), including pursuant to Section 1.02, shall
only require the consent of the Parent Borrower and the Required Covenant
Lenders, (y) except as set


- 166 -

--------------------------------------------------------------------------------





forth in clause (x), the amendment, waiver or other modification of a Default or
an Event of Default shall only require the consent of the Parent Borrower and
the Required Lenders and (z) the amendment, waiver or modification of any
default interest, mandatory prepayment of Loans or mandatory reductions of
Commitments shall only require the consent of the Parent Borrower and the
Required Class Lenders of the affected Class), (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender (it being understood that (x)
any amendments, waiver or other modifications of any term or provision of
Section 6.11, 7.01(d) (solely as it relates to Section 6.11 or 7.02), 7.02 or
the definition of “Consolidated First Lien Net Leverage Ratio” (or any of its
component definitions (as used in such Sections but not as used in other
Sections of this Agreement)), including pursuant to Section 1.02, shall only
require the consent of the Required Covenant Lenders, (y) except as set forth in
clause (x), the amendment, waiver or other modification of a Default or an Event
of Default shall only require the consent of the Parent Borrower and the
Required Lenders and (z) the amendment, waiver or modification of any default
Fees, mandatory prepayment of Loans or mandatory reductions of Commitments shall
only require the consent of the Parent Borrower and the Required Class Lenders
of the affected Class), (iii) amend or modify the provisions of Section 2.17,
the provisions of Section 2.18, the provisions of Section 9.04(j) (it being
understood that any change to Section 6.04 shall only require approval of the
Required Lenders) or the provisions of this Section 9.08 (in each case, except
as set forth below) without the prior written consent of each directly and
adversely affected Lender, (iv) release all or substantially all of the
Guarantors or all or substantially all of the Collateral (except as permitted
under Section 6.04, Section 6.05 or the Guarantee and Collateral Agreement),
without the prior written consent of each Lender, (v) except as specifically
provided in Section 9.15(d), change the currency in which any Loan is
denominated without the written consent of each Lender directly affected thereby
or (vi) reduce the percentage contained in the definition of the term “Required
Covenant Lenders,” “Required Lenders,” “Required Class Lenders” or “Required
Revolving Lenders” without the prior written consent of each directly and
adversely affected Lender (it being understood that with the consent of the
Required Covenant Lenders, the Required Lenders, the Required Class Lenders or
the Required Revolving Lenders (if such consent is otherwise required) or the
Administrative Agent (if the consent of the Required Covenant Lenders, the
Required Lenders, the Required Class Lenders or the Required Revolving Lenders
is not otherwise required), additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Covenant Lenders,
the Required Lenders, Required Revolving Lenders or Required Class Lenders on
substantially the same basis as the Commitments and extensions of credit
thereunder on the date hereof and this Section may be amended to reflect such
extension of credit); provided, further, that (1) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, such Issuing Bank or the Swingline Lender, as the
case may be; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swingline Loans with only the written consent of
the Administrative Agent, the Swingline Lender and the Parent Borrower so long
as the obligations of the Revolving Credit Lenders are not affected thereby, (2)
no such agreement shall make any change to the documents that by its terms
affects the rights of any Class of Lenders to receive payments in any manner
different than any other Class of Lenders without the written consent of the
Required Class Lenders of such Class; (3) Section 9.04(i) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (4) (A) the definitions of “Alternative
Currency,” “Alternative Currency Sublimit,” “Foreign Subsidiary Borrower
Sublimit” and “Special Notice Currency”, Section 9.08(g) and Schedule A may be
amended by the Parent Borrower, each Revolving Credit Lender and the
Administrative Agent and (B) the definition of “Minimum Currency Threshold” (as
it relates to any Class of Term Loans or Revolving Credit Commitments) may be
amended by the Parent Borrower and Required Class Lenders for the applicable
Class of Term Loans or Revolving Credit Commitments; (5) only the consent of the
parties to the Fee Letter shall be required to amend, modify or supplement the
terms thereof; (6) (x) no Lender consent is required to effect an Incremental
Amendment, Refinancing Amendment or the consummation of an Extension Offer
(except as expressly provided in Sections 2.24, 2.25 or 2.27 or in the following
clause (y) or (z), as applicable) or to effect any amendment expressly
contemplated by Section 1.10 or 6.10, (y) in connection with an amendment that
addresses


- 167 -

--------------------------------------------------------------------------------





solely a re-pricing transaction in which any Class of Term Loans is Refinanced
with a replacement Class of term loans bearing (or is modified in such a manner
such that the resulting term loans bear) a lower All-In Yield (which may include
other customary technical amendments related thereto, including providing that
such replacement term loans may have a prepayment premium in connection
therewith) (a “Permitted Repricing Amendment”), only the consent of the Lenders
holding Term Loans subject to such permitted repricing transaction that will
continue as a Lender in respect of the repriced Class of Term Loans or modified
Term Loans shall be required for such Permitted Repricing Amendment, and (z) in
connection with the consummation of an Extension Amendment, only the consent of
the Lenders that will continue as a Lender in respect of the Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, subject to such
Extension Offer shall be required for the consummation thereof; (7) the Letter
of Credit Sublimit may be increased with only the consent of the Required
Revolving Lenders, each Issuing Bank and the Administrative Agent; (8) no Lender
consent is required for any Agent to enter into, or to effect any amendment,
modification or supplement to, any intercreditor agreement or arrangement
contemplated under this Agreement or any document pertaining to any Indebtedness
permitted hereby that is permitted to be secured by the Collateral, including
any Credit Increases, any Incremental Equivalent Debt, any Permitted First
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Representative)
as a party thereto and otherwise causing such Indebtedness to be subject
thereto, in each case as contemplated by the terms of such intercreditor
agreement or arrangement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect (taken as a whole), to the interests of the Lenders and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent); (9) notwithstanding anything to the contrary contained in Section 10.01,
guarantees, Security Documents and related documents executed by the Loan
Parties or the Restricted Subsidiaries in connection with this Agreement may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Parent Borrower without the need to obtain the
consent of any other Lender if such amendment or waiver is delivered in order
(x) to comply with local Law or advice of local counsel or (y) to cause such
guarantee, Security Document or other document to be consistent with this
Agreement and the other Loan Documents; (10) amendments, waiver or other
modifications of any term or provision of Section 6.11, 7.01(b) (solely as it
relates to Section 6.11 or 7.02), 7.02 or the definition of “Consolidated First
Lien Net Leverage Ratio” (or any of its component definitions (as used in such
Sections but not as used in other Sections of this Agreement)), including
pursuant to Section 1.02, may not be amended without the written consent of the
Required Covenant Lenders; and (11) notwithstanding anything to the contrary
contained in Section 10.01, if at any time after the Closing Date, the
Administrative Agent and the Parent Borrower shall have jointly identified an
ambiguity, obvious error or any error or omission of a technical or
administrative nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Parent Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.
(c)    Notwithstanding the foregoing, in addition to any amendments effectuated
without the consent of Lenders in accordance with Sections 2.24, 2.25 and 2.27,
this Agreement (including this




- 168 -

--------------------------------------------------------------------------------





Section 9.08 and Section 2.17) may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Loans and the accrued interest and Fees in respect thereof, (ii)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, the Required Revolving Lenders, the
Required Class Lenders and other definitions related to such new credit
facilities and (iii) to provide class protection for any additional credit
facilities in a manner consistent with those provided herein for the Classes of
Lenders contemplated by this Agreement as in effect on the Closing Date.
(d)    Notwithstanding the foregoing, in addition, this Agreement may be amended
with the written consent of the Administrative Agent, the Parent Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing in whole or in part of any Class of outstanding Term
Loans (“Refinanced Term Loans”) with a replacement term loan Class hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Percentage for such Replacement
Term Loans shall not be higher than the Applicable Percentage for such
Refinanced Term Loans, (iii) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing, (iv) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing and (v) such Replacement Term Loans shall otherwise constitute
Credit Agreement Refinancing Indebtedness.
(e)    Notwithstanding the foregoing, any amendment, modification or waiver of,
or consent with respect to Section 2.13(e) with respect to the application of
any mandatory prepayment that results in a Class of Lenders being allocated a
lesser repayment than such Class would otherwise have been entitled to in the
absence of such amendment, modification or waiver, shall require the consent of
the Required Class Lenders or the Required Revolving Lenders, as applicable for
such affected Class (except in the case where additional extensions of terms
loans are being afforded substantially the same treatment afforded to the Term
Loans pursuant to this Agreement on the Closing Date).
(f)    Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Commitments.
(g)    Schedule B may be amended (and this Agreement may be amended as provided
for in clauses (i)(A) and (ii) below), so long as no Default or Event of Default
shall have occurred and be continuing, as follows:
(i)    Schedule B will be amended to add subsidiaries as additional Foreign
Subsidiary Borrowers (provided that any such Foreign Subsidiary Borrower and its
jurisdiction of organization is reasonably satisfactory to the Administrative
Agent and further provided that this Agreement (including, without limitation,
Section 2.20 and the definition of Excluded Taxes) shall be amended as mutually
agreed by the Administrative Agent and the Parent Borrower):
(I)    if the Parent Borrower shall have provided at least ten (10) Business
Days written notice to the Administrative Agent of its intention to amend
Schedule B to add a Foreign Subsidiary Borrower (which notice shall specify the
name of such Foreign Subsidiary Borrower and its jurisdiction of organization)
(with the Administrative Agent




- 169 -

--------------------------------------------------------------------------------





hereby agreeing to promptly furnish any such notice received from the Parent
Borrower to each Revolving Credit Lender) and either:
(x)    the Administrative Agent shall not have received from any Potentially
Restricted Revolving Credit Lender, prior to the date occurring twenty (20)
Business Days after the Administrative Agent received the respective written
notice from the Parent Borrower, written notice to the effect that, in
accordance with then applicable credit policies of such Revolving Credit Lender,
such Revolving Credit Lender does not generally provide extensions of credit in
the jurisdiction of organization of the proposed Foreign Subsidiary Borrower or
is otherwise unable to provide extensions of credit to such Foreign Subsidiary
Borrower (with each Potentially Restricted Revolving Credit Lender, if any,
which provides such notice with respect to any jurisdiction being herein called
a “Restricted Revolving Credit Lender” with respect to such jurisdiction); or
(y)    there is one or more Restricted Revolving Credit Lenders with respect to
the relevant jurisdiction, and:
(I)the Administrative Agent (or one or more of its Affiliates acting as the
“fronting” Revolving Credit Lender to the respective Foreign Subsidiary
Borrower) provides (it being understood that the Administrative Agent shall not
have any obligation to provide) to such Restricted Revolving Credit Lenders
“fronting” arrangements on terms and conditions customary for Citibank, N.A. and
reasonably satisfactory to such Restricted Revolving Credit Lenders (including
with respect to voting, payment of fees and interest and indemnities by any
applicable Restricted Revolving Credit Lender; it being understood that no
Borrower shall have any greater liability or obligation by reason of such
“fronting” arrangement than in would in the absence of such arrangement),
pursuant to which (a) Citibank, N.A. or its relevant Affiliate (in its
individual capacity) shall act as the “fronting” Revolving Credit Lender for
such Restricted Revolving Credit Lender(s) in respect of extensions of credit
otherwise required to be made to the respective Foreign Subsidiary Borrower
pursuant to the Revolving Loan Commitments of the respective Restricted
Revolving Credit Lender(s), and (b) such Restricted Revolving Credit Lender(s)
shall act as “indemnifying lenders” in respect of extensions of credit made by
Citibank, N.A. (in its capacity as “fronting” Revolving Credit Lender) to such
Foreign Subsidiary Borrower, in each case, to the extent not prohibited by the
laws of such Foreign Subsidiary Borrower’s jurisdiction, and
(II)in order to implement the “fronting” and “indemnity” arrangements described
in immediately preceding clause (I), each of the Borrowers and the
Administrative Agent shall have entered into either (a) amendments to this
Agreement, the Exhibits hereto and any other Loan Documents in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
or (b) at the option of the Administrative Agent (in its reasonable discretion),
ancillary documents in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers (which documents shall be thereafter
deemed, for all purposes, to be “Loan Documents” hereunder) (it being hereby
acknowledged and agreed by each Lender that such Lender shall have no right to
consent to any amendment to this Agreement effected in


- 170 -

--------------------------------------------------------------------------------





accordance with this clause (II) effected by the Administrative Agent and the
Borrowers unless such Lender is materially adversely affected thereby); provided
that notwithstanding any provision herein to the contrary, in the event
preceding clause (y) of this Section 9.08(g)(i)(A) is applicable, and any
Restricted Revolving Credit Lender decides for any reason not to agree to (or
avail itself of) the “fronting” and “indemnity” arrangements provided pursuant
thereto, (1) such Restricted Revolving Credit Lender shall remain obligated to
directly fund all extensions of credit pursuant to its Revolving Credit
Commitment (including, without limitation, to Foreign Subsidiary Borrowers)
unless and until (and then to the extent) it assigns such Revolving Credit
Commitment to another Person in accordance with the relevant requirements of
Section 9.04, (2) the provisions of this Section .08(g)(i)(A) shall not be
applicable and (3) Schedule B shall be amended in accordance with the remaining
provisions of Section .08(g)(i)(B) below; and
(II)    upon (I) execution and delivery by the Parent Borrower, such additional
Foreign Subsidiary Borrowers and the Administrative Agent of a Joinder Agreement
substantially in the form of Exhibit H (a “Joinder Agreement”), providing for
such subsidiaries to become Foreign Subsidiary Borrowers hereunder and Grantors
under and as defined in the Guarantee and Collateral Agreement (or shall
otherwise enter into collateral and security documents reasonably satisfactory
to the Administrative Agent and providing, to the extent reasonably practicable
under relevant law, substantially the equivalent of the lien and security
interests contemplated to be provided by Grantors under the Guarantee and
Collateral Agreement), (II) delivery to the Administrative Agent of (x) in the
case of any Foreign Subsidiary Borrower the Capital Stock of which is held by a
Domestic Subsidiary, a stock pledge agreement (or, if the parent corporation of
such Foreign Subsidiary Borrower is a party to the Guarantee and Collateral
Agreement, a pledge pursuant to such agreement) covering 100% of the Capital
Stock of such Foreign Subsidiary Borrower, together with any documents and
instruments necessary to perfect the security interest to be created thereby
(provided that only 65% of the voting Capital Stock (and 100% of the non-voting
Capital Stock) of such Foreign Subsidiary Borrower shall secure the Domestic
Obligations), (y) corporate resolutions, other corporate documents, certificates
and legal opinions in respect of such additional Foreign Subsidiary Borrowers
substantially equivalent to comparable documents delivered on the Closing Date
in respect of the Loan Parties on the Closing Date and (z) such other documents
with respect thereto as the Administrative Agent shall reasonably request, and
(III) execution and delivery by the Parent Borrower, such Foreign Subsidiary
Borrower, all of the Revolving Credit Lenders and the Administrative Agent of a
written instrument providing for such amendment to Schedule B; provided that the
Parent Borrower and its subsidiaries shall not be required to comply with the
requirements of the foregoing clauses (II)(x), (y) or (z) if the Administrative
Agent, in its sole discretion, determines that the cost of such compliance is
excessive in relation to the value of the collateral security to be afforded
thereby; provided, further, that no document described in the foregoing clauses
(II)(x), (y) or (z) shall be required, or the form of such document shall be
modified, to the extent required to avoid (A) any violation of applicable law or
(B) any violation of the provisions of any joint venture or other material
agreement governing or binding such Domestic Subsidiary or other Subsidiary of
the Parent Borrower. Any Domestic Subsidiary or other Subsidiary of the Parent
Borrower that cannot execute such a document or whose document must be amended
for the foregoing reasons shall promptly upon any change of law or waiver or
lapse of the applicable contractual restriction enter into such document or
amend the existing document to comply with this Section 9.08(g)(i) in a manner
reasonably satisfactory to the Administrative Agent.


- 171 -

--------------------------------------------------------------------------------





(ii)    This Agreement may be amended with the written consent of the Parent
Borrower and the Administrative Agent to add or modify any provision with
respect to the extension of credit to any Foreign Subsidiary Borrower and the
related requirements hereunder if it is determined by the Parent Borrower and
the Administrative Agent that such addition or modification is reasonably
necessary to comply with any domestic or local law, rule or regulation
(including without limitation, any local tax authorities) or the advice of
counsel.
(iii)    Schedule B will be amended to remove any subsidiary as a Foreign
Subsidiary Borrower upon execution and delivery by the Parent Borrower to the
Administrative Agent of a written notification to such effect and repayment in
full of all Loans made to such Foreign Subsidiary Borrower and repayment in full
of all other amounts (other than contingent obligations) owing by such Foreign
Subsidiary Borrower under this Agreement and the other Loan Documents.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount shall have been
received by such Lender.
SECTION 9.10.    Entire Agreement. This Agreement, the Fee Letters and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such


- 172 -

--------------------------------------------------------------------------------





provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in New
York City, in the county of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(d)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, Canadian Dollars, euros, Sterling or
other Alternative Currency into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars, Canadian Dollars, euros, Sterling
or other Alternative Currency, as the case may be, with such other currency at
the spot rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New
York City time) on the Business Day preceding that on which final judgment is
given, for the purchase of dollars, Canadian Dollars, euros, Sterling or other
Alternative Currency, as the case may be, for delivery two Business Days
thereafter. The obligation of each Borrower in respect of any such sum due from
it to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent in the Agreement Currency, each Borrower


- 173 -

--------------------------------------------------------------------------------





agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.
(e)    Upon any Foreign Subsidiary becoming a Foreign Subsidiary Borrower in
accordance with Section 9.08(g), such Foreign Subsidiary Borrower hereby agrees
to irrevocably and unconditionally appoint an agent for service of process
located in The City of New York (the “New York Process Agent”), reasonably
satisfactory to the Administrative Agent, as its agent to receive on behalf of
such Foreign Subsidiary Borrower and its property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in any such New York State or Federal court described in paragraph
(a) of this subsection and agrees promptly to appoint a successor New York
Process Agent in The City of New York (which successor New York Process Agent
shall accept such appointment in a writing reasonably satisfactory to the
Administrative Agent) prior to the termination for any reason of the appointment
of the initial New York Process Agent. In any such action or proceeding in such
New York State or Federal court, such service may be made on such Foreign
Subsidiary Borrower by delivering a copy of such process to such Foreign
Subsidiary Borrower in care of the New York Process Agent at the New York
Process Agent’s address and by depositing a copy of such process in the mails by
certified or registered air mail, addressed to such Foreign Subsidiary Borrower
at its address specified in Section 9.01 with (if applicable) a copy to the
Parent Borrower (such service to be effective upon such receipt by the New York
Process Agent and the depositing of such process in the mails as aforesaid).
Each of the Foreign Subsidiary Borrowers hereby irrevocably and unconditionally
authorizes and directs the New York Process Agent to accept such service on its
behalf. As an alternate method of service, each of the Foreign Subsidiary
Borrowers irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding in such New York State or Federal court
by mailing of copies of such process to such Foreign Subsidiary Borrower by
certified or registered air mail at its address specified in Section 9.01. Each
of the Foreign Subsidiary Borrowers agrees that, to the fullest extent permitted
by applicable law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(f)    To the extent that any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Foreign Subsidiary Borrower hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and any Note.
SECTION 9.16.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ (other than Excluded
Parties (as defined below)) trustees, officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) in connection with the transactions contemplated or permitted
hereby, (b) to the extent required or requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Parent Borrower in advance in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process or required or requested by any regulatory authority having or
asserting jurisdiction over such Person or its Related Parties, provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Parent Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation, (d) to the
extent reasonably necessary in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the


- 174 -

--------------------------------------------------------------------------------





enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions at least as restrictive as those of this Section 9.16 (or
as otherwise may be acceptable to the Parent Borrower), to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents, (ii) any pledgee referred to in
Section 9.04(h) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers, any
subsidiary or any Affiliate thereof or any of their respective obligations, (f)
with the written consent of the Parent Borrower, (g) to any Rating Agency when
required by it (it being understood that, prior to any such disclosure, such
Rating Agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Person) or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16; provided that, no such disclosure shall be made by
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders to any of their respective affiliates that are engaged as principals
primarily in private equity, mezzanine finance or venture capital (the “Excluded
Parties”). For the purposes of this Section 9.16, “Information” shall mean all
information received from the Parent Borrower or Holdings and related to the
Borrowers or their business, other than any such information that is publicly
available to the Administrative Agent, the Collateral Agent, any Arranger, any
Issuing Bank or any Lender, other than by reason of disclosure by Administrative
Agent, the Collateral Agent, any Arranger, any Issuing Bank or any Lender in
breach of this Section 9.16.
SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Parent Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers on
the other hand, (B) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Parent Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to the Parent Borrower or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent Borrower and its Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests to the Parent
Borrower or its Affiliates. To the fullest extent permitted by law, the Parent
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 9.18.    Release of Collateral. The Lenders irrevocably authorize the
Agents (and the Agents agree (other than in the case of clause (b) below)):
(a)to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (u) if the property of
any U.S. Loan Party that is organized and existing under the laws of the United
States, any state thereof or the District of Columbia subject to such Lien
constitutes Excluded Collateral (as defined in the Security Agreement), (v) in
the event of the Foreign Subsidiary Reorganization (as defined below) to the
extent that, after giving effect to such reorganization, would be excluded from
the Collateral pursuant to the Loan Documents so long as any new property or
assets that would be included in the Collateral pursuant to the Loan Documents
is pledged substantially concurrently with such release, (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically


- 175 -

--------------------------------------------------------------------------------





survive the Termination Date)), (x) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
any Person other than a Loan Party, (y) subject to Section 9.08, if approved,
authorized or ratified in writing by the Required Lenders, or (z) owned by a
Subsidiary Guarantor upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below; provided that no such release shall
occur if such asset continues to secure obligations in respect of the Existing
Senior Notes, any Junior Financing and any Refinancing Indebtedness in respect
thereof unless and until such asset is (or is being simultaneously) released
from the lien securing obligations with respect to the Existing Senior Notes,
such Junior Financing and any Refinancing Indebtedness in respect thereof;
(b)at the request of the Parent Borrower, at the Collateral Agent’s or the
Administrative Agent’s option in its reasonable discretion, to subordinate any
Lien on any property granted to or held by the Collateral Agent or the
Administrative Agent, respectively, under any Loan Document to the holder of any
Permitted Lien; and
(c)to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Existing Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the Existing Senior
Notes, such Junior Financing and any Refinancing Indebtedness in respect
thereof.
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Parent
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Loan Documents, or to release such Loan Party from its obligations under the
Loan Documents, in each case, in accordance with the terms of the Loan Documents
and this Section 9.18.
SECTION 9.19.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
SECTION 9.20.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation or Cash Management Obligation (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 9.20
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.
SECTION 9.21.    Obligations of the Foreign Subsidiary Borrowers SECTION 9.22..
Notwithstanding anything contained herein or in the other Loan Documents to the
contrary, none of the Foreign Subsidiary Borrowers shall be liable for any
Domestic Obligations or any Hedging Obligations or Cash Management Obligations
of any Loan Party or Restricted Subsidiary, in each case, that is organized and
existing under the laws of the United States, any state thereof or the District
of Columbia, and none of the Collateral pledged by any Foreign Subsidiary
Borrower shall secure any Domestic


- 176 -

--------------------------------------------------------------------------------





Obligations or any such Hedging Obligations or Cash Management Obligations. In
addition, any insurance proceeds from any Collateral pledged by any Foreign
Subsidiary Borrower shall not be available to secure any Domestic Obligations or
any such Hedging Obligations or Cash Management Obligations.
[Signature Pages Follow]












- 177 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VWR FUNDING, INC.
 
 
By:
 
 
Name:
 
 
Title:
 



S - 1

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
CITIBANK, N.A.,
individually and Swingline Lender and an Issuing Bank
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
[OTHER LENDERS]









S - 2